Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 1 of 133 PageID #: 344



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ----------------------------------------------------- x        18 Civ. 7253 (NG)(PK)

 IN RE DENTSPLY SIRONA, INC.
 SECURITIES LITIGATION                                          JURY TRIAL DEMANDED

 ----------------------------------------------------- x




                      CLASS ACTION COMPLAINT OF LEAD PLAINTIFF
                             STRATHCLYDE PENSION FUND




     BARRACK RODOS & BACINE                                     BARRACK RODOS & BACINE
     A. Arnold Gershon                                          Jeffrey W. Golan
     Michael A. Toomey                                          Robert A. Hoffman
     11 Times Square                                            Lisa M. Port
     640 Eighth Avenue, 10th Floor                              3300 Two Commerce Square
     New York, NY 10036                                         2001 Market Street
     Telephone: 212.688.0782                                    Philadelphia, PA 19103
     Facsimile: 212.688.0783                                    Telephone: 215.963.0600
                                                                Facsimile: 215.963.0838


                                 Attorneys for the Strathclyde Pension Fund
                                  and Lead Counsel for the Putative Class
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 2 of 133 PageID #: 345



                                                       Table of Contents

                                                                                                                                      Page

 I.     NATURE OF THE ACTION ..............................................................................................2

        A.         Preliminary Statement ............................................................................................. 2

        B.         The Claims Asserted in the Complaint ................................................................... 4

 II.    JURISDICTION AND VENUE ..........................................................................................5

 III.   PARTIES .............................................................................................................................6

 IV.    OVERVIEW OF THE COMPANY AND THE MERGER BETWEEN
        DENTSPLY INTL. AND SIRONA ....................................................................................8

 V.     FACTUAL BACKGROUND ............................................................................................11

        A.         The Company’s Exclusive Distribution Agreements With Patterson................... 11

                   1.         The Exclusive Distribution Agreements ................................................... 11

                   2.         Patterson Terminates the Exclusive Distribution Agreements ................. 22

        B.         The Anti-Competitive Scheme Concerning Dental Supplies ............................... 23

                   1.         Background of the Dental Products Market.............................................. 23

                   2.         The Distributors Recognize GPOs Will Harm Prices
                              and Margins .............................................................................................. 25

                   3.         The Distributors’ Illegal Agreements and Conspiracy ............................. 25

                   4.         Dentsply Sirona’s Knowledge of the Conspiracy ..................................... 28

                   5.         The Conspiracy Buoys Dentsply Sirona’s Financial Results ................... 31

        C.         Dentsply Sirona’s Issuance of Overstated Goodwill and Financial
                   Guidance ............................................................................................................... 33

        D.         The Truth Concerning Dentsply Sirona’s Financial Condition Is
                   Gradually Revealed ............................................................................................... 35

 VI.    CLASS ACTION ALLEGATIONS ..................................................................................39



                                                                    i
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 3 of 133 PageID #: 346



 VII.    ALLEGATIONS PERTAINING TO LEAD PLAINTIFF’S CLAIMS
         UNDER SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT ..............................40

         A.        False and Misleading Statements Pertaining to the Favorable Results
                   that Dentsply Sirona and Its Predecessor Dentsply Intl. Achieved as
                   a Result of the Distributors’ Anticompetitive Scheme ......................................... 40

                   1.         False and Misleading Statements Regarding Competition ....................... 41

                   2.         False and Misleading Statements Regarding the Company’s
                              Reported Financial Results and Primary Drivers of Internal
                              Growth ...................................................................................................... 43

                   3.         False and Misleading Statements Regarding Product Pricing .................. 46

         B.        False and Misleading Statements Pertaining to the Exclusive
                   Distribution Agreements and Patterson’s Decision Not to Renew
                   the Agreements ..................................................................................................... 47

         C.        False and Misleading Statements and Omissions of Fact Regarding
                   Goodwill and the Value of Indefinite-Lived Intangible Assets ............................ 54

 VIII.   PARTIAL DISCLOSURES, FURTHER MISLEADING STATEMENTS,
         AND THE GRADUAL EMERGENCE OF THE FULL SCOPE OF
         THE FRAUD .....................................................................................................................62

 IX.     SUMMARY OF SCIENTER ALLEGATIONS ................................................................72

 X.      LOSS CAUSATION ..........................................................................................................79

 XI.     INAPPLICABILITY OF STATUTORY SAFE HARBOR ..............................................89

 XII.    PRESUMPTION OF RELIANCE .....................................................................................89

 XIII.   CLAIMS BROUGHT PURSUANT TO SECTIONS 10(b) AND 20(a) OF
         THE EXCHANCE ACT ....................................................................................................91

         FIRST CLAIM FOR RELIEF .......................................................................................... 93

         SECOND CLAIM FOR RELIEF ..................................................................................... 95

 XIV. ALLEGATIONS RELATING TO CLAIMS BROUGHT PURSUANT
      TO SECTION 14(a) OF THE EXCHANGE ACT AND SECTIONS 11,
      12(a)(2) AND 15 OF THE SECURITIES ACT ................................................................96

         A.        The Merger and the Offering Documents ............................................................. 96


                                                                    ii
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 4 of 133 PageID #: 347




          B.         The Registration Statement Contained Untrue Statements and
                     Material Omissions About Product Demand and Inventory, and
                     Sirona’s Exclusive Distribution Agreements with Patterson ................................ 99

          C.         Material Misrepresentations and Omissions About Industry Competition,
                     Sources of Revenue, Financial Results, and Forecasts ....................................... 107

                     1.         Failure to Disclose the Distributors’ Anticompetitive Scheme
                                and Its Impact and Potential Impacts on Sirona, Dentsply Intl.
                                and Dentsply Sirona ................................................................................ 107

                     2.         False Statements Regarding Goodwill and Impairment ......................... 112

          D.         False Statements Regarding the Fairness Opinion.............................................. 116

          E.         The Registration Statement Failed to Disclose the Information Required
                     by Items 303 and 503 of Regulation S-K, and Did Not Otherwise Disclose
                     Information Concerning Trends, Uncertainties, Events or Risks ....................... 118

 XV.      CLAIMS BROUGHT PURSUANT TO SECTIONS 11, 12(a)(2), AND 15
          OF THE SECURITIES ACT AND SECTION 14(a) OF THE EXCHANGE
          ACT .................................................................................................................................121

          THIRD CLAIM FOR RELIEF ....................................................................................... 121

          FOURTH CLAIM FOR RELIEF ................................................................................... 124

          FIFTH CLAIM FOR RELIEF ........................................................................................ 125

          SIXTH CLAIM FOR RELIEF........................................................................................ 126

          SEVENTH CLAIM FOR RELIEF ................................................................................. 127

 XVI. PRAYER FOR RELIEF ..................................................................................................128

 XVII. JURY DEMAND .............................................................................................................129




                                                                      iii
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 5 of 133 PageID #: 348



        Lead Plaintiff, Strathclyde Pension Fund (“Lead Plaintiff”), by and through its counsel,

 brings this action for violations of the federal securities laws on behalf of itself and all other

 similarly situated persons or entities (the “Class”) who: (1) purchased or otherwise acquired the

 common stock of Dentsply International, Inc. (“Dentsply Intl.”) and its successor-in-interest

 Dentsply Sirona, Inc. (together “Dentsply Sirona” or the “Company”) between February 20, 2014

 and August 7, 2018; (2) acquired shares of the common stock of Dentsply Sirona in exchange for

 their shares of common stock of Sirona Dental Systems, Inc. (“Sirona”) in connection with the

 merger of Dentsply Intl. and Sirona on or about February 29, 2016 (the “Merger”); or (3) are

 former Dentsply Intl. shareholders who held shares as of December 2, 2015 and were entitled to

 vote with respect to the Merger; and were damaged by the conduct asserted herein.

        The allegations in this Complaint are based on Lead Plaintiff’s personal knowledge as to

 itself, and on information and belief, including the investigation of counsel, as to all other

 matters.   The investigation of counsel is predicated upon, among other things, review and

 analysis of public filings made by Dentsply Intl., Sirona and Dentsply Sirona with the United

 States Securities and Exchange Commission (“SEC”), including Forms 10-K, 10-Q, and 8-K,

 registration statements and prospectuses; press releases issued and disseminated by the

 Company; media reports about the Company; reports issued by securities analysts who followed

 the Company; transcripts of Dentsply Sirona’s investor conference calls and presentation

 materials; and pleadings and evidence cited in the enforcement action brought by the Federal

 Trade Commission against the Company’s distribution partners, as well as in other litigation

 involving Dentsply Sirona and/or its distribution partners.         Lead Plaintiff believes that

 substantial, additional evidentiary support for the allegations set forth in this Complaint will be

 obtained after a reasonable opportunity for discovery.
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 6 of 133 PageID #: 349



 I.     NATURE OF THE ACTION

        A.      Preliminary Statement

        1.      This case arises from a years-long scheme perpetrated by Dentsply Sirona – the

 world’s largest manufacturer of professional dental products – and its most senior officers to

 conceal from the market the Company’s true financial and operating condition, which was

 plagued by (i) a massive build-up of inventory at one of its major distributors that threatened the

 Company’s ability to maintain (let alone grow) sales of its key product lines, and (ii)

 anticompetitive conduct perpetrated by the Company’s distributors, which, as the Company

 knew, artificially inflated the Company’s stated revenues, earnings and margins.

        2.      Dentsply Sirona distributed certain dental equipment products through a series of

 exclusive distribution agreements with Patterson Companies, Inc. (“Patterson”).               These

 agreements (the “Exclusive Distribution Agreements”) helped Dentsply Sirona maintain its

 dominant position in the U.S. dental products market and contributed to the Company’s goodwill

 and intangible asset valuations. Unknown to investors, the Exclusive Distribution Agreements

 required Patterson to regularly make large minimum purchases of products regardless of demand

 from end-user dentists. Because these minimum purchase requirements were substantially in

 excess of end-user demand, Patterson had a backlog of Company inventory that it could not sell

 to dentists. Faced with the prospect of continuing to purchase products that it could not re-sell, in

 November 2016 Patterson announced that it would not renew the Exclusive Distribution

 Agreements when they expired in September 2017. Thereafter, Patterson began to purchase less

 products from the Company (referred to as “destocking” inventory).

        3.      Instead of informing investors of the scope and full impact of the inventory

 backlog, Dentsply Sirona falsely assured the market that any effect of Patterson’s reduced

 purchases and destocking on the Company’s financial results would be mitigated by the addition

                                                  2
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 7 of 133 PageID #: 350



 of a new distributor, Henry Schein, Inc. (“Schein”), who began to make purchases of Company

 products that had been exclusively distributed by Patterson.

        4.      But, as the Company knew, these purchases of initial stocking inventory by

 Schein could not nearly make up for the substantial sales that Dentsply Sirona had previously

 been making to Patterson pursuant to the minimum purchase requirements of the Exclusive

 Distribution Agreements.     And the Company and its executives knew that since there was

 insufficient end-user dentist demand for these products, Schein’s initial stocking purchases could

 not be a consistent source of revenue as these purchases amplified and increased the backlog of

 inventory in the distribution channel.

        5.      In addition, Dentsply Sirona knew that its reported financial results had been

 further propped-up by an illegal and anti-competitive conspiracy among the three largest

 distributors of dental products in the United States – Patterson, Schein and Benco Dental Supply

 Co. (“Benco”) (collective, the “Distributors”). The Distributors’ conspiracy consisted of an illicit

 agreement to foreclose price competition for dental consumable supplies and dental equipment

 and, with the assistance of Dentsply Sirona and its predecessor companies, to block lower-priced

 distributors from entering the market.

        6.      For years, the Company and its executives reported sales and other financial

 results and metrics, including the value of goodwill which represented over 50 percent of the

 Company’s assets, that were boosted by these schemes. These inflated results and valuations,

 combined with Defendants’ misleading statements and omissions regarding the impact of the

 Exclusive Distribution Agreements’ minimum purchase requirements and the Distributors’

 conspiracy, falsely portrayed Dentsply Sirona as a booming growth company.

        7.      But the Company’s false and misleading statements led to stock gains that were

 unsustainable. Investors learned the truth about Dentsply Sirona’s financial condition through

                                                  3
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 8 of 133 PageID #: 351



 a series of corrective disclosures that revealed, over the course of a year, (a) the dire impact of

 the inventory backlog caused by the minimum purchase requirements on the Company’s

 revenues, margins and earnings; (b) the SEC had opened an investigation into the Company’s

 accounting and disclosures “relating to transactions with a significant distributor of the

 Company”; and (c) billion dollar impairments to the Company’s goodwill that resulted from the

 inventory backlog that was substantially in excess of end-user demand as well as an increase in

 competition, unfavorable changes in the end-user business model, and changes in channels of

 distribution for the Company and its competitors following the end of the Distributors’

 conspiracy. All told, following the disclosures of the fraud, Dentsply Sirona’s stock price

 declined over 45% from its Class Period high.

        B.      The Claims Asserted in the Complaint

        8.      Lead Plaintiff asserts three sets of claims in this Complaint. The first set are fraud

 claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

 Act”) against the defendants who made materially false and misleading statements that caused

 the price of Dentsply Sirona stock to be artificially inflated during the Class Period and/or were

 control persons with respect to such material misstatements and omissions. These claims are

 made on behalf of all persons, other than Defendants or their affiliates, who purchased the

 common stock of Dentsply Intl. and Dentsply Sirona on the open market throughout the Class

 Period, and were damaged as a result.

        9.      The second set of claims are strict liability and negligence claims under Sections

 11, 12(a)(2) and 15 of the Securities Act of 1933 (the “Securities Act”) against those defendants

 who are statutorily liable for materially untrue statements and misleading omissions made in

 connection with the Merger.      These claims are made on behalf of all persons, other than



                                                  4
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 9 of 133 PageID #: 352



 Defendants and their affiliates, who acquired the common stock of Dentsply Sirona in exchange

 for their shares of Sirona stock in the Merger.

           10.   The third set of claims, which are brought on behalf of holders, other than

 Defendants and their affiliates, of Dentsply Intl. stock as of the record date for voting on the

 Merger, assert negligence under Sections 14(a) and 20(a) of the Exchange Act against the

 defendants who made material misstatements and omissions in soliciting the approval of

 Dentsply Intl. shareholders for the Merger and/or were control persons with respect to such

 material misstatements and omissions.

 II.       JURISDICTION AND VENUE

           11.   The claims asserted in this Complaint arise pursuant to Sections 10(b), 14(a) and

 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b), 78n(a), and 78t(a)), and SEC Rules 10b-5

 and14a-9 promulgated thereunder (17 C.F.R. §§ 240.10b-5 and 240.14a-9), and Sections 11,

 12(a)(2), and 15 of the Securities Act (15 U.S.C. §§ 77k, 77l, and 77o).

           12.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337,

 Section 27 of the Exchange Act (15 U.S.C. § 78aa), and Section 22 of the Securities Act (15 U.S.C.

 § 77v).

           13.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), Section 27 of

 the Exchange Act (15 U.S.C. § 78aa(c)), and Section 22 of the Securities Act (15 U.S.C. §

 77v(a)), because Dentsply Sirona maintains offices in this District and many of the acts giving

 rise to the violations complained of herein, including the preparation and dissemination of

 materially false and misleading statements, occurred in substantial part in this District.

           14.   In connection with the acts alleged in this complaint, Defendants, directly or

 indirectly, used the means and instrumentalities of interstate commerce, including but not limited



                                                   5
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 10 of 133 PageID #: 353



 to the mails, interstate telephone communications, and the facilities of the national securities

 markets.

 III.      PARTIES

           15.   Plaintiff Strathclyde Pension Fund (“Strathclyde”) is a public pension

 fund in the United Kingdom with over 230,000 members and over £20 billion of investments.

 Strathclyde purchased or otherwise acquired 617,824 shares of Dentsply Sirona stock during the

 Class Period, including 306,418 shares that it received in exchange for Sirona stock in the

 Merger, as reflected in the Certification filed by Strathclyde on February 19, 2019, in this case.

 Strathclyde suffered damages as a result of the violations of the federal securities laws alleged

 herein.

           16.   Defendant Dentsply Sirona is a Delaware corporation headquartered in York,

 Pennsylvania, that designs, develops, manufactures and markets dental products and services for

 use by dentists. Dentsply Sirona is effectively the successor-in-interest to Dentsply Intl. and

 resulted from the merger of Dentsply Intl. and Sirona.

           17.   Defendant Jeffrey T. Slovin (“Slovin”) was, at the time of the Merger, the

 President and CEO of Sirona, and became CEO and a member of the Board of Directors of

 Dentsply Sirona in connection with and immediately following the Merger. Slovin had served

 as Sirona’s CEO from February 2013 through February 2016, and as its President from

 September 20, 2010 through February 28, 2016. Slovin’s resignation from all of his positions at

 Dentsply Sirona was announced on October 2, 2017.

           18.   Defendant Bret W. Wise (“Wise”) was, at the time of the Merger, Dentsply

 Intl.’s CEO and Chairman of its board and became the Chairman of the board of Dentsply Sirona

 in connection with and immediately after the Merger. Wise had served as a member of Dentsply



                                                 6
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 11 of 133 PageID #: 354



 Intl.’s board since 2006, as its Chairman since 2007, and as Dentsply Intl.’s CEO since January

 1, 2007. Wise’s resignation from all of his roles at Dentsply Sirona was announced on

 October 2, 2017.

        19.    Defendant Christopher T. Clark (“Clark”) was, at the time of the Merger, the

 President and Chief Financial Officer of Dentsply Intl. and became the President and COO –

 Technology of Dentsply Sirona in connection with and immediately after the Merger. Clark had

 held the role of President and CFO of Dentsply Intl. since April 2013. Clark’s resignation from

 all of his roles at Dentsply Sirona was announced on October 2, 2017.

        20.    Defendant Donald M. Casey (“Casey”) is the current CEO of Dentsply Sirona.

 Casey is also a member of Dentsply Sirona’s board of directors. The Company announced

 Casey’s appointment as CEO on January 14, 2018, effective February 12, 2018.

        21.    Defendant Ulrich Michel (“Michel”) was, at the time of the Merger, the CFO of

 Sirona, and became the CFO of Dentsply Sirona in connection with and immediately following

 the Merger. Michel had served as Sirona’s CFO since October 2013. Michel’s resignation from

 his position at Dentsply Sirona was announced on November 2, 2017, effective as of November

 10, 2017.

        22.    Defendant Mark A. Thierer (“Thierer”) served as the Interim CEO of Dentsply

 Sirona from September 28, 2017 until the appointment of Defendant Casey as CEO on February

 12, 2018. Thierer followed Defendant Slovin as CEO, upon his leaving the position.

        23.    Defendant Nicholas W. Alexos (“Alexos”) is the current CFO of Dentsply Sirona.

 Alexos has served in this role since November 10, 2017. Previously, Alexos had been on the

 board of directors of Sirona from 2005 until 2012.

        24.    Defendants Slovin, Wise, Clark, Casey, Michel, Thierer and Alexos are

 collectively referred to as the “Officer Defendants.” The Officer Defendants, because of their

                                                 7
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 12 of 133 PageID #: 355



 positions with Company, possessed the power and authority to control the contents of Dentsply

 Sirona’s reports to the SEC, press releases, and presentations to securities analysts, investment

 managers and investors. The Officer Defendants were provided with copies of the Company’s

 reports and press releases alleged in this Complaint to be misleading prior to, or shortly after,

 their issuance and had the ability and opportunity to prevent their issuance or cause them to be

 corrected. Because of their positions and access to material non-public information available to

 them, the Officer Defendants knew that the adverse facts and omissions specified in this

 Complaint had not been disclosed to, and were being concealed from, the public, and that the

 positive representations and omissions which were being made were then materially false and/or

 misleading.

        25.     Defendants Michael C. Alfano, Eric K. Brandt, Paula H. Cholmondeley, Michael

 J. Coleman, Willie A. Deese, William F. Hecht, Francis J. Lunger, John L. Miclot, and John C.

 Miles II were members of the Dentsply Intl. board of directors who signed the Registration

 Statement (defined below), and are collectively referred to herein as the “Dentsply Director

 Defendants.”

        26.     The Officer Defendants and the Dentsply Director Defendants identified in

 paragraphs 17-23 and 25 above are collectively referred to as the “Individual Defendants.”

 IV.    OVERVIEW OF THE COMPANY AND THE MERGER OF DENTSPLY INTL.
        AND SIRONA

        27.     Prior to the Merger, Dentsply Intl. was a global dental equipment and

 consumables designer, developer and manufacturer, which had factories located in 21 countries

 and marketed its products in over 120 countries. Dentsply Intl. sold dental equipment such as

 computer-aided design/computer-aided manufacturing (“CAD/CAM”) systems, 3D digital




                                                8
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 13 of 133 PageID #: 356



 scanning and treatment planning products, drills and other dental consumable products used in

 dental offices for the treatment of patients.

          28.   Sirona was a designer, developer, manufacturer, and marketer of technologically-

 advanced dental equipment. More recently, and by the time of the Merger, Sirona developed,

 manufactured and marketed several lines of dental products including: CAD/CAM restoration

 systems; digital intra-oral, panoramic and 3D imaging systems; dental treatment centers; and

 dental instruments. At the time of the Merger, Sirona had four reporting segments: (1) dental

 CAD/CAM; (2) imaging systems; (3) treatment centers; and (4) instruments, as further described

 below:

                (a)     With respect to its CAD/CAM segment, Sirona pioneered the application

 of high-tech CAD/CAM techniques to the traditional lab-based restoration process with the

 commercialization of the Chairside Economical Restorations of Esthetic Ceramics, or CEREC,

 method in 1987. The CEREC system is an in-office application that enables dentists to produce

 high quality restorations from ceramic material utilizing digital images taken from an intraoral

 camera. Among other things, the CEREC technology gave dentists the ability to do a crown in a

 single visit. At the time of the Merger, a CEREC system cost well over six figures, with higher

 end units costing as much as $200,000.

                (b)     Sirona’s Imaging Systems segment included a broad range of systems for

 diagnostic imaging in the dental practice. In 2005, Sirona cemented its place as a leader in the

 dental imaging market when it purchased Schick Technologies, Inc. (“Schick”) for $1.46 billion.

 Schick continued operating under the business name Schick Technologies, Inc. until October 1,

 2012, when it was changed to Sirona Dental, Inc.




                                                 9
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 14 of 133 PageID #: 357



                (c)    Sirona’s Treatment Centers segment included a broad range of products

 from basic dentist chairs to sophisticated chair-based units with integrated diagnostic, hygiene,

 and ergonomic functionalities.

                (d)    Sirona’s Instruments segment designed and manufactured a wide range of

 instruments, including handheld and power-operated hand-pieces for cavity preparation,

 endodontics and periodontology.

        29.     According to Sirona’s FY 2015 Form 10-K, Patterson accounted for 33% of

 Sirona’s revenue for the fiscal year ended September 30, 2015. An Evercore ISI research report

 of February 8, 2016, stated that Patterson was Sirona’s largest customer, representing anywhere

 from 28% to 38% of any given quarter’s revenue (primarily in Sirona’s CAD/CAM and imaging

 segments). The report stated that in Sirona’s fiscal year 2016 first quarter, Patterson accounted

 for approximately 36% of Sirona’s total revenue.

        30.     On September 15, 2015, Dentsply Intl. and Sirona announced that the companies

 had approved a definitive merger agreement under which Dentsply Intl. and Sirona would

 combine in an all-stock merger of equals that valued Sirona at $5.5 billion. Under the terms of the

 Merger, Sirona shareholders would receive 1.8142 shares of Dentsply Intl. common stock in

 exchange for each share of Sirona common stock they held and the combined company was

 renamed Dentsply Sirona. The Merger was completed on February 29, 2016. The Merger

 enabled Dentsply Intl. to expand its footprint in the dental equipment market, including by

 marketing higher-priced, higher-margin products such as x-ray machines, dental chairs, imaging

 equipment, and CAD/CAM systems.

        31.     Under the terms of the Merger, approximately 101.8 million shares of Dentsply

 Intl. common stock were issued to former shareholders of Sirona common stock, representing

 about 42% of the approximately 242.2 million total shares of Dentsply Intl. common stock

                                                 10
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 15 of 133 PageID #: 358



 outstanding on the Merger date. Dentsply Intl. common stock closed at $60.96 per share on

 February 29, 2016. The Company and its common stock were thereafter identified as Dentsply

 Sirona.

           32.   The Merger created the world’s largest manufacturer of professional dental

 products. After the Merger, the Company reported its results in two business segments: Dental

 and Healthcare Consumables, which include preventative, instruments, and laboratory dental

 products like root canal instruments, dental sealants, and tooth whiteners; and Technologies,

 which include high-tech dental implants and related scanning equipment and treatment

 software, among other things.

 V.        FACTUAL BACKGROUND

           A.    The Company’s Exclusive Distribution Agreements With Patterson

                 1.     The Exclusive Distribution Agreements

           33.   In the United States and Canada, Patterson was the exclusive distributor for

 Sirona’s CAD/CAM products since 1998 and for all Schick and Sirona-branded imaging

 products since 2005. The Agreements that governed the exclusive distribution arrangement

 between Patterson and Sirona and, subsequently, between Patterson and Dentsply Sirona during

 the Class Period are described below.

           34.   In June 2005, Sirona and Patterson entered into a Consolidated and Restated

 Amendment to Distributorship Agreement concerning all current and future Sirona CAD-CAM

 equipment sold in the United States and Canada (“2005 CAD-CAM Distributorship Agreement”)

 for which Patterson made a one-time payment to Sirona of $100 million. This agreement

 amended and consolidated an April 1998 Distributorship Agreement entered into by Sirona and

 Patterson and five agreements that had amended the April 1998 Distributorship Agreement since

 that time. On May 31, 2012, Patterson and Sirona entered into the Amended and Restated U.S.

                                              11
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 16 of 133 PageID #: 359



 Distributorship Agreement and the Amended and Restated U.S. CAD-CAM Distributorship

 Agreement (“2012 CAD-CAM Distributorship Agreement”), which amended the 2005

 Agreement for purposes of selling products in the United States, but which left the 2005

 Agreement in place for sales in Canada.

        35.     On May 5, 2010, Schick, which was owned by Sirona as of 2005, and Patterson

 entered into an Amendment to Distributorship Agreement (“2010 Schick Distributorship

 Agreement”), which amended the Distributorship Agreement entered into between Schick and

 Patterson on April 6, 2000. The 2010 Schick Agreement required Patterson to buy certain

 quantities of Schick products – undisclosed to investors – including Schick x-ray systems and

 software. On May 31, 2012, Sirona and Patterson entered into an Amended and Restated U.S.

 Distributorship Agreement (“2012 Schick/Sirona Distributorship Agreement”) that continued “in

 full force and effect” the 2010 Schick Agreement “solely with respect to Canada,” and amended

 the 2010 Schick Agreement for purposes of Schick products sold in the United States. The 2012

 Schick/Sirona Distributorship Agreement also concerned Sirona products sold in the United

 States including Sirona “branded imaging products and equipment … together with SIRONA

 branded treatment centers and instruments.”

        36.     Collectively, the 2005 CAD-CAM Distributorship Agreement, 2012 CAD-CAM

 Distributorship Agreement, 2010 Schick Distributorship Agreement, and 2012 Schick/Sirona

 Distributorship Agreement are referred to in this Complaint as the “Exclusive Distribution

 Agreements.” These Agreements were set to expire on September 30, 2017 unless renewed.

        37.     The effect of the Exclusive Distribution Agreements was two-fold: (1) Patterson

 had to buy inventory whether or not it could sell it to end-users in order for Patterson to retain the

 exclusive right to sell Sirona and Schick products in the United States and Canada; and (2) the

 Agreements required – on a monthly basis – that Patterson report its buying and inventory to

                                                  12
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 17 of 133 PageID #: 360



 Sirona and, thereafter, Dentsply Sirona such that the Company was well aware of any

 overstocking by Patterson, but investors were not.

        38.     Having a single distributor was extremely important to Sirona. As an analyst at

 Northcoast Research explained in an October 6, 2015 report concerning Patterson: “In particular,

 when [Sirona] has sold through multiple distributors in the past (either in the United States or

 Europe), our research suggests the dealers got into price wars and eventually lost interest in

 selling the products. Specifically, dealer reps would work hard to generate a lead and when it

 came time to close the sale a competitor would rush in at the last minute and try to undercut on

 price. After a while, reps got tired of putting in the effort to generate leads only to lose the sale at

 the last minute. As a result, [Sirona] has moved toward exclusive territories in Europe and chose

 [Patterson] as its exclusive dealer in the United States.”

        39.     The Exclusive Distribution Agreements provided a clear benefit to Patterson

 because its ability to sell CEREC systems and other Sirona products in the United States

 differentiated Patterson from other distributors, and was part of its customer acquisition and

 retention strategy. While the Exclusive Distribution Agreements did not inform investors of the

 amount of product Patterson was required to buy (such information is redacted from the publicly

 filed versions of the Exclusive Distribution Agreements), they do state that Sirona could cancel

 the Agreements if Patterson failed to maintain the agreed-to purchasing levels.

        40.     The 2005 CAD-CAM Distributorship Agreement stated that “if Patterson fails to

 satisfy the Minimum Purchase Requirement … then Sirona, and only Sirona, may exercise its

 termination rights….” The amount of the Minimum Purchase Requirement is redacted from the

 public version of this document and was unknown to investors.

        41.     The 2012 CAD-CAM Distributorship Agreement stated that if Patterson failed to

 meet “any one or more of the Overall Growth Target or the three Product Targets” concerning

                                                   13
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 18 of 133 PageID #: 361



 the “Minimum Purchase Requirements” for three years, “SIRONA may terminate this

 Agreement.” The amount of the Overall Growth Target or the Product Targets is redacted from

 the public version of this document and was unknown to investors.

        42.     The 2012 Schick/Sirona Distributorship Agreement stated that “[i]f Patterson fails

 to satisfy any one or more of the Overall Growth Target or the three Product Targets” for three

 years, “SIRONA may terminate this Agreement.” Sirona could also “terminate the Agreement

 on a product by product basis with respect to either the so called ‘Schick Products’ or ‘SIRONA

 products,’ where Patterson has failed to satisfy the applicable Product Target” for three years.

 The amount of the Overall Growth Target or the three Product Targets is redacted from the

 public version of this document and was unknown to investors.

        43.     As such, the Exclusive Distribution Agreements placed Patterson in a difficult

 position if it could not sell the product it was required to buy. Its choices were (1) stop buying

 and lose exclusivity or (2) keep buying and overstock Sirona and Schick products. As it became

 clear after the Agreements expired on September 30, 2017, Patterson opted for the latter option –

 overstocking – and because of the reporting requirements of the Exclusive Distribution

 Agreements, Sirona and Dentsply Sirona were well aware of this overstocking as it was

 occurring.

        44.     The Exclusive Distribution Agreements required Patterson to report an enormous

 amount of information – on a monthly basis – to Sirona and, thereafter, to Dentsply Sirona

 concerning the products that Patterson was purchasing from the Company and Patterson’s ability,

 or inability, to sell such products to end purchasers.




                                                  14
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 19 of 133 PageID #: 362



        45.    The 2012 CAD-CAM Distributorship Agreement required that:

               Patterson shall make regular reports in the manner and at the intervals
               reasonable [sic.] requested by SIRONA, in any event on a monthly basis,
               at the beginning of each month, concerning the business with respect to
               Contractual Products in the Territory, the market situation, economic
               situation and forecast, trade policies, business prospects, activities of
               competitors (provided no legal prohibition on providing such information)
               and other pertinent developments. In particular Patterson shall, at the
               beginning of each quarter, report to SIRONA on:

               •   order entry/turnover and backlog, sorted out as to number of units
                   and value, relative to sale regions,

               •   stock of Contractual Products relative to sale branches,

               •   market conditions, competitive conditions, competitive products; and

               •   personnel changes as regards employees trained by SIRONA for the
                   sale and service of Contractual Products.1

        46.    This Agreement also required that:

               The Parties will meet on a quarterly basis for the purpose of evaluating,
               in good faith, whether the volume of purchases made by Patterson
               hereunder, during the most recent quarter and year-to-date, is consistent
               with, and likely to result in the satisfaction of, Patterson’s annual
               minimum purchase requirements. In addition, without limiting Section 5
               hereof, on a monthly basis, Patterson will provide SIRONA with
               detailed information relating to its purchases of Contractual Products
               from SIRONA including, without limitation, the sales targets and
               results for each of Patterson’s branch offices for that month; a
               schedule of Patterson’s sales for that month with respect to each
               product included within the Contractual Products, and any other
               materials reasonably necessary for SIRONA to ascertain whether
               Patterson is “on target” to meet its annual and quarterly purchase
               requirements hereunder.

        47.    The 2012 CAD-CAM Distributorship Agreement also required that “Patterson

 shall provide SIRONA with a rolling twelve month forecast on a monthly basis, the first three

 months reflecting fixed and binding quantities, the following nine months being the non-binding


 1
      Unless otherwise noted, emphasis has been added in this Complaint through bolded and
 italicized type.
                                               15
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 20 of 133 PageID #: 363



 forecast.” It also required that “Patterson shall establish a list of customers of Contractual

 Products and shall, at the request of SIRONA, allow SIRONA to review and copy such list.”

        48.    Similar to the 2012 CAD-CAM Distributorship Agreement, the 2012

 Schick/Sirona Distributorship Agreement required that:

               Patterson shall make regular reports in the manner and at the intervals
               reasonable [sic.] requested by SIRONA, in any event on a monthly basis,
               at the beginning of each month, concerning the business with respect to
               Contractual Products in the Territory, the market situation, economic
               situation and forecast, trade policies, business prospects, activities of
               competitors (provided no legal prohibition on providing such information)
               and other pertinent developments. In particular Patterson shall, at the
               beginning of each quarter, report to SIRONA on:

               •   order entry/turnover and backlog, sorted out as to number of units
                   and value, relative to sale regions,

               •   stock of Contractual Products relative to sale branches,

               •   market conditions, competitive conditions, competitive products; and

               •   personnel changes as regards employees trained by SIRONA for the
                   sale and service of Contractual Products.

               The 2012 Schick/Sirona Distributorship Agreement also required that:

               The Parties will meet on a quarterly basis for the purpose of evaluating, in
               good faith, whether the volume of purchases made by Patterson hereunder,
               during the most recent quarter and year-to-date, is consistent with, and
               likely to result in the satisfaction of, Patterson’s annual minimum purchase
               requirements. In addition, without limiting Section 5 hereof, on a monthly
               basis, Patterson will provide SIRONA with detailed information relating
               to its purchases of Contractual Products from SIRONA including,
               without limitation, the sales targets and results for each of Patterson’s
               branch offices for that month; a schedule of Patterson’s sales for that
               month with respect to each product included within the Contractual
               Products, and any other materials reasonably necessary for SIRONA to
               ascertain whether Patterson is “on target” to meet its annual and quarterly
               purchase requirements hereunder.

        49.    It also required that for orders of Contractual Products, “Patterson shall provide

 SIRONA with a rolling twelve month forecast on a monthly basis, the first three months


                                                16
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 21 of 133 PageID #: 364



 reflecting fixed and binding quantities, the following nine months being the non-binding

 forecast.”

        50.    As a result of all of these reporting requirements, Sirona and, after the Merger,

 Dentsply Sirona knew, on a monthly basis, that there was insufficient end-user demand for the

 products Patterson was buying from the Company, and they knew whether Patterson was

 overbuying Sirona and Schick products and by how much.            The Company and its senior

 executives also knew that as a result of this excess inventory and lack of end-user demand, the

 Company’s sales, earnings, margins and other reported financial results would be drastically

 impacted going forward.

        51.    Patterson’s excess inventory of Sirona products is clear.

        52.    In the year leading up to the announcement of the Merger, when Dentsply Intl.

 and Sirona were conducting their due diligence for the Merger, Patterson’s inventory level was

 building to excessive levels. The following chart, which is based on Patterson quarterly results,

 shows the increase from early 2015 through the balance of that year (i.e., before the Merger) and

 in the three quarters following the Merger of Dentsply Intl. and Sirona on February 29, 2016:

                       Patterson Companies Inventory (in $ Million):

                              Quarter End            Inventory2

                              4/25/15                408.4
                              8/1/15                 716.7
                              10/31/15               752.8
                              1/30/16                814.4
                              4/30/16                722.1
 2
     Patterson’s 2015 fiscal year ended April 25, 2015 and its 2016 fiscal year ended April 30,
 2016. During the quarter ended August 1, 2015, Patterson Companies completed the acquisition
 of a privately-held company, Animal Health International, for $1,100,000 in cash, which more
 than doubled the size of Patterson’s Animal Health segment. According to Patterson’s Form 10-
 Q filed September 10, 2015, the acquisition price included $195.367 million in inventory.
 Without that amount, Patterson’s inventory increased by $112.9 million in the quarter ended
 August 1, 2015.
                                                17
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 22 of 133 PageID #: 365



                               7/30/16               799.2
                               10/28/16              795.5

        53.     On Patterson’s calls with analysts during 2015 and 2016, Patterson executives

 acknowledged that at least a portion of the inventory changes over the time period were

 attributable to the company’s inventory of CEREC systems and other products that it purchased

 from Sirona. On its November 24, 2015 conference call, Patterson said that it had invested in

 inventories for the Animal Health business “and to support new equipment product launches in

 preparation for the peak selling season in the Dental business.”       On a February 25, 2016

 conference call, after Patterson had disclosed that its inventory level had reached $814.4 million

 as of January 30, 2016, Patterson’s CFO stated: “Part of it is the CEREC build.” Further, on

 Patterson’s conference call on August 25, 2016, after Patterson had disclosed that its inventory

 level stood at $799.2 million as of July 30, 2016, an analyst noted “it does sound like dental

 equipment inventory was up,” and asked, “as we’re all trying to figure out end markets here, is

 any of that inventory moving up a reflection of the equipment sales out the door have slowed

 here in the last month of two?” Patterson’s CEO admitted in his response to this question that

 the inventories “are up,” but sought to describe why that would not prove detrimental to

 Patterson.

        54.     As of the quarter ended October 28, 2016, Patterson’s inventory stood at $795.5

 million – nearly twice the amount of inventory that Patterson held a year and a half earlier on

 April 25, 2015, and 10 percent ($78.8 million) more than the level on August 1, 2015, which

 reflected the inventory brought into Patterson with the acquisition of Animal Health

 International. Thus, not counting the inventory brought to Patterson through the June 2015

 acquisition of Animal Health International, from April 25, 2015 to October 28, 2016 (which was




                                                18
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 23 of 133 PageID #: 366



 just before Patterson announced that it would not renew the Exclusive Distribution Agreements),

 Patterson’s inventory increased by $191.7 million.

         55.   The build-up in Patterson’s inventory, excluding the inventory that came over in

 Patterson’s acquisition of Animal Health International, very closely matches the massive

 destocking that Patterson commenced in conjunction with its announcement in November 2016

 that it would not renew the Exclusive Distribution Agreements.

         56.   According to Dentsply Sirona’s Form 10-K for the year ended December 31,

 2016, along with the change of the relationship with Patterson from an exclusive to a non-

 exclusive distribution arrangement, “Patterson began to reduce inventories in both the United

 States and Canada.” The Company stated that this “negatively impacted the Company’s reported

 sales in the fourth quarter by approximately $30 million.”

         57.   In Dentsply Sirona’s first quarter 2017 filings with the SEC and conference call

 with analysts and investors, the Company reported that Patterson reduced its inventory of Sirona

 and Dentsply Sirona equipment by $9 million in the first quarter of 2017, and Dentsply Sirona

 projected then that Patterson would further reduce its inventory of Sirona products by another

 $50 million to $60 million in the second and third quarters of 2017. The Company’s 2017

 Form 10-K confirmed that the reduction of inventory by Patterson “continued throughout 2017.”

 It further stated that the Company’s anticipated decreases in inventory levels held by the

 distributors would negative impact the Company’s sales by approximately $40 million during

 2018.

         58.   Dentsply Sirona commenced sales to Schein of the products previously covered

 by Patterson’s Exclusive Distribution Agreements in the second and third quarters of 2017, and

 Dentsply Sirona thereafter referred in its SEC filings and on its conference calls to inventory

 being held by the two distributors (Patterson and Schein), and increases or decreases in the

                                                19
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 24 of 133 PageID #: 367



 inventory being held by the two distributors, rather than specifically citing to Patterson

 inventories. However, given that Schein was building up its inventory of products that

 previously had been sold by Sirona and Dentsply Sirona exclusively to Patterson for the U.S.

 market, and given that Schein did not have minimum purchase conditions in its non-exclusive

 distribution agreements with Dentsply Sirona, it is reasonable to assume that all or nearly all of

 the destocking that Dentsply Sirona thereafter described in its SEC filings and on conference

 calls reflected destocking by Patterson.

        59.     Moving into 2018, on Dentsply Sirona’s conference call on May 6, 2018, it stated

 that its first quarter results had been impacted by approximately $8 million of dealer inventory

 reductions, and that it anticipated $40 million of total destocking in 2018, most of which would

 take place in the second quarter of 2018. However, on its conference call on August 7, 2018 –

 the end of the Class Period – the Company shocked the market and announced that it anticipated

 an additional $66 million to $76 million in destocking, and that the total anticipated destocking in

 2018 was between $100 million and $110 million. This estimate was confirmed in the

 Company’s Form 10-K for the year ended December 31, 2018, which stated that distributor

 inventories had decreased by approximately $100 million for the full year 2018.

        60.     Thus, Patterson’s destocking of Sirona products from the end of 2016 through the

 second quarter of 2018 was, at a minimum, $189 million. Because Patterson could not destock

 from inventory that it did not have, Patterson’s excess inventory was at least that amount, which

 nearly matches Patterson’s overall $191.7 million inventory build-up (excluding the inventory

 that came with the acquisition of Animal Health International).

        61.     The build-up in Patterson’s inventory clearly resulted from the minimum purchase

 requirements of its Exclusive Distribution Agreements with Sirona, which caused Patterson to

 amass vastly excessive inventories of Sirona products by the time of the Merger between

                                                 20
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 25 of 133 PageID #: 368



 Dentsply Intl. and Sirona, and thereafter. However, when asked about this during conference

 calls, Dentsply Sirona executives failed to inform the market of the glut of inventory being held

 by Patterson. For example, during the Q&A portion of a May 5, 2016 conference call, a

 Goldman Sachs analyst asked,

        Was wondering if you could comment on the sales of CAD/CAM specifically? As
        your channel partner in North America had talked about carrying a higher level
        of inventory coming into this year, I'm just trying to get a balance between what
        may be they're holding versus what the end-market's really doing.

 Although Defendant Slovin and other senior Dentsply Sirona officers clearly knew, from the

 required reporting in the Exclusive Distribution Agreements, (a) what inventory of Sirona

 products that Patterson was holding, (b) what Patterson was obligated to buy under the Exclusive

 Distribution Agreements, and (c) the sales that were actually being made to end-users of the

 Company’s products, he and Defendant Michel misled investors into believing that CEREC sales

 were poised for strong future growth, stating:

        Well, certainly, Technology led the way at 6.5% for the quarter and certainly was
        leading the way in the U.S. as well, and that was led by CAD/CAM. And so the
        proposition has not changed with regard to us believing that along with Patterson
        that CEREC will become a standard-of-care, and we’re on the appropriate
        trajectory for that. Keep in mind also that we launched the new Zirconia Blocks,
        but more critical to that was our SpeedFire. So there was a lot of interests ahead
        of that, and I think that it’s a situation where we’ve got a lot of opportunities for
        CEREC in North America and we’ll continue to. Uli, do you want to comment …

 Following that response, Defendant Ulrich Michel, the Company’s CFO, similarly stated:

        No, thank you. You mentioned it with the launch of the SpeedFire, I think people
        geared up to be ready to deliver, right? And we had a really good growth in
        CAD/CAM. I think there was nothing to be ashamed of, right? Very solid growth.

        62.     Dentsply Sirona’s knowledge of the excess inventory being held by Patterson is

 further borne out by the disclosure that the Company made for the first time in its Form 10-Q for

 the third quarter 2016 – just before Patterson would announce publicly that it would not be

 renewing the Exclusive Distribution Agreements – as follows: “Required minimum purchase

                                                  21
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 26 of 133 PageID #: 369



 commitments under agreements with key distributors may increase inventory levels at those

 distributors to the extent that future purchase commitments may not be met and could impact

 the Company’s consolidated net sales and net income in a given period or over multiple

 periods.” It was not coincidental that Dentsply Sirona added this disclosure in its November 6,

 2016 filing with the SEC but, notably, even when adding this statement to its Form 10-Q the

 Company failed to disclose what it knew was the massive glut of inventory that Patterson had

 amassed on account of the minimum purchase requirements in the Exclusive Distribution

 Agreements leading into the Merger and thereafter.

        2.      Patterson Terminates the Exclusive Distribution Agreements

        63.     On November 22, 2016, Patterson announced that it had decided not to renew the

 Exclusive Distribution Agreements, which would therefore expire by their terms on September

 30, 2017. Dentsply Sirona misleadingly cast the end of the Exclusive Distribution Agreements

 as a net positive for the Company since (a) Patterson would continue to buy Sirona and Schick

 products at high levels, and (b) Dentsply Sirona would also be able to sell its products through

 other distributors.   Dentsply Sirona entered into a new and non-exclusive distributorship

 agreement with Schein on September 1, 2017. But Schein’s product purchases could not begin to

 substitute for the lost Patterson sales. Thus, bringing on additional distributors was of little help

 and in fact, amplified the inventory problem as the inventory held by Patterson and then by

 Schein was drastically in excess of end-user demand.

        64.     The market was unaware of the massive glut of CEREC and other Sirona product

 inventory being held by Patterson, before and even after Patterson announced that it was

 terminating the Exclusive Distribution Agreements, as shown in the following analyst reports:

        Northcoast Research report of August 2, 2016 (“The company has more CEREC demand
        than it can currently service.”);


                                                  22
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 27 of 133 PageID #: 370



        William Blair report of January 19, 2017 (casting termination of Exclusive Distribution
        Agreements as “short-term” and “near-term” disruption for Dentsply Sirona and
        Patterson);

        JP Morgan report of February 17, 2017 (stating that destocking dynamic “should be
        temporary” and describing market demand as “healthy”);

        Morgan Stanley report of August 10, 2017 (referring to sales to Schein “as a new leg for
        growth” and stating that its “greater conviction in [Schein’s] potential contribution to
        CEREC sales give us confidence in ˃10% organic growth in US in US in “18”); and

        Morgan Stanley report of November 5, 2017, entitled “3Q De-Risks the Story; Clear
        Commitment to Unlocking Value (stating that “recent headwinds were temporal”).

        65.     The loss of the predictable revenue stream from the minimum purchase

 requirements, coupled with the lack of end-user demand, had a disastrous impact on Dentsply

 Sirona’s growth prospects as well as its margins, goodwill valuation and certain of its other

 reported financial metrics.

        B.      The Anti-Competitive Scheme Concerning Dental Products

                1.      Background of the Dental Products Market

        66.     There are close to 200,000 dentists practicing in the United States. Dentists

 require a broad range of products in the course of treating patients and operating a dental

 practice. Dental products include dental supplies and dental equipment used by dentists. Dental

 supplies are consumable items such as gloves, instruments, toothbrushes, composites, bonding

 agents and bibs.     Dental equipment includes imaging devices, dental chairs, lights and

 CAD/CAM systems.        See In the Matter of Benco Dental Supply Co., Henry Schein, Inc.

 Patterson Companies, Inc., Before the Federal Trade Commission Office of Administrative Law

 Judges, Complaint Counsel’s Post-Trial Proposed Findings of Fact and Conclusions of Law

 (Docket No. 9379 April 17, 2019) (“FTC Findings”) at ¶¶ 79-81. Dentsply Sirona (and its

 predecessor companies Dentsply and Sirona) manufactures and sells both consumable dental

 supplies and dental equipment.

                                               23
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 28 of 133 PageID #: 371



        67.     In the United States, most dental consumable supplies and equipment is purchased

 through distributors. Patterson, Schein and Benco are the largest dental products distributors and

 have a market share of approximately 80-85 percent. The vast majority (75%) of dental products

 in the United States go through Patterson and Schein. Manufacturers of dental products, such as

 Dentsply Sirona, typically do not sell most products directly to end-users. Instead, they rely on

 dental distributors. FTC Findings at ¶¶ 1447-49, 1458, 1509, 1577.

        68.     Historically, a substantial portion of Dentsply Sirona’s revenue has come from

 two of the Distributors – Patterson and Schein. According to its 2016 Form 10-K, “Dentsply

 Sirona distributes approximately half of its dental consumable and technology products through

 third-party distributors.” In 2016, Patterson and Schein each accounted for approximately twelve

 percent of the world-wide annual revenue of Dentsply Sirona. For the year ended 2015, Schein

 accounted for more than ten percent of the Company’s world-wide consolidated net sales. And

 for 2016, Patterson accounted for more than ten percent of the Company’s world-wide

 consolidated accounts receivable balance. In the United States, the Company was especially

 reliant on these distributors for revenue and ultimately to drive growth by increasing demand for

 these products by dentists.

        69.     Independent dentists are solo practitioners who own their own dental practices

 with one or few locations. Most dentists in the United States are independent dentists. Over the

 past decade, independent dentists have faced economic challenges due to decreasing insurance

 reimbursements and the growth of multi-location corporate dentistry.         To deal with these

 economic pressures, independent dentists have tried to join Group Purchasing Organizations

 (“GPOs”) or dental buying groups. GPOs are organizations of independent dentists that seek to

 aggregate and leverage the collective purchasing power of separately owned and managed dental

 practices in exchange for lower prices on dental products. These buying groups are different

                                                24
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 29 of 133 PageID #: 372



 from Dental Service Organizations (“DSOs”) which consist of large group practices that have

 multiple locations combined under a single ownership structure and are part of a corporation.

 FTC Findings at ¶¶ 57-76, 114-115, 126.

                2.      The Distributors Recognize GPOs Will Harm Prices and Margins

        70.     GPOs have successfully entered other medical product supply industries as a

 means for practitioners to save money. The GPOs have been able to leverage members buying

 power to lower prices paid by practitioners for medical products. Typically, an industry’s

 profitability decreases as customers’ buying power increases. Accordingly, as these buying

 groups were able to extract lower prices, medical product distributors suffered reduced margins

 and profits. FTC Findings at ¶¶ 130, 150-1, 205.

        71.     Executives from each of the Distributors were aware that the successful entry of

 buying groups and GPOs in related medical supplies markets had led to lower margins for

 distributors. Not surprisingly, these executives feared that the successful entry of dental buying

 groups would reduce their profits and possibly lead to a price war between the distributors. In

 fact, the Distributors projected that buying groups could lead to a more than 50% drop in gross

 margins if the distributors dealt with and provided discounts to GPOs. FTC Findings at ¶¶ 129,

 196-268.

                 3.     The Distributors’ Illegal Agreements and Conspiracy

        72.     Not only would dental GPOs lead to lower prices, but any new lower-cost

 distributor who entered the dental products market and agreed to provide discounted prices to

 GPOs would significantly drive down the Distributors’ revenues and profit margins. In order to

 thwart this threat as set forth in the FTC proceedings and other related litigation, the Distributors

 entered into an illegal and anticompetitive conspiracy to (1) prevent price competition and

 erosion by agreeing not to provide discounts to or otherwise deal with GPOs and (2) block lower-

                                                  25
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 30 of 133 PageID #: 373



 margin, lower-priced, rival distributors from entering the dental products market and selling to

 GPOs and others. Through their illegal conspiracy, the Distributors were able to foreclose new

 competition, keep prices high and enjoy extraordinary profit margins.

        73.     Industry participants – such as Dentsply Sirona – were aware of this conspiracy,

 but investors were in the dark. Also hidden from investors was the assistance provided by the

 Company to the Distributors’ conspiracy, and even more significant, the impact that the

 conspiracy had on Dentsply Sirona’s reported financial results. Indeed, the full scope of the

 conspiracy was not revealed until February 12, 2018, when the Federal Trade Commission

 (“FTC”) filed a complaint against Patterson, Schein and Benco.

        74.     The FTC Complaint alleged that the Distributors conspired to “prevent price

 competition for the business of independent dentists purchasing through buying groups, and the

 erosion of prices charged to such independent dentists if such buying groups became more

 prevalent.   By entering into a horizontal agreement to restrain price competition, [the

 Distributors] have engaged in a per se violation of Section 5 of the Federal Trade Commission

 Act.” As further detailed in the FTC Complaint, the Distributors entered into an agreement to

 refuse to provide discounts to or compete for the business of GPOs. The Distributors entered

 into, ensured compliance with and monitored their illegal agreement through a series of emails,

 texts and other communications. The Distributors’ conduct unreasonably restrained competition

 by excluding potentially competing distributors, distorting prices, and undermining the ability of

 independent dentists to obtain lower prices and discounts for dental products. The FTC Findings

 include hundreds of emails, texts and telephone calls exchanged by and among the conspirators

 in furtherance of their scheme.

        75.     Pursuant to their conspiracy, the Distributors illegally boycotted trade shows

 sponsored by state dental associations who had agreed to start GPOs for their members that

                                                26
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 31 of 133 PageID #: 374



 would be supplied by a low-priced distributor. According to the FTC complaint, in October

 2013, the Texas Dental Association (“TDA”) created TDA Perks, a buying group that would

 offer its participants lower prices for dental supplies than the Distributors offered. Recognizing

 this buying group and its low-priced distributor as potential competitive threats, the Distributors

 illegally agreed to boycott the 2014 TDA annual trade show.

        76.     In pulling out of the trade show, the Distributors wanted to send a strong message

 to the TDA and others that state dental associations risked losing the Distributors’ support and

 money if they created buying groups or endorsed the lower-cost distributor. Scores of emails,

 texts and phone calls show that the Distributors threatened and/or subsequently boycotted other

 trade shows such as the Arizona Dental Association (“AZDA”) Western Regional Conference.

 Because revenues from these trade shows make up a substantial portion of the operating income

 of state dental associations, the Distributors’ boycotts – and subsequent threats and actual

 boycotts of other state dental association trade shows – were effective in deterring these

 associations from pursuing programs similar to TDA Perks and endorsing the lower-cost

 distributor. FTC Findings at ¶¶ 1149-1158.

        77.     The conspiracy slowed the formation and growth of dental GPOs enabling the

 Distributors to charge supra-competitive prices for dental products to end-users which allowed

 the Distributors to maintain high profit margins. But by 2017, the Distributors could no longer

 thwart the rise of dental GPOs in the dental product market. Unable to ignore the purchasing

 power of these buying groups, the Distributors started to do business with the dental GPOs.

 Schein, for example, entered into a contract with a GPO effective March 1, 2017. And just as the

 Distributors had feared, the buying groups were able to negotiate discounts for their members.

 When Distributors had to start providing these discounts to buying groups, the Distributors were



                                                 27
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 32 of 133 PageID #: 375



 forced to offer lower prices that reduced their profit margins. FTC Findings at ¶¶ 1335-1336,

 1423, 1432.

                 4.     Dentsply Sirona’s Knowledge of the Conspiracy

        78.      Dentsply Sirona, including its predecessor companies Dentsply Intl. and Sirona,

 was well aware of the Distributors’ illegal and anticompetitive conspiracy. As illustrated by the

 following emails found in the public domain, the Company was both aware of the conspiracy and

 acquiesced in the Distributors’ boycotts of meetings of the Arizona and Texas dental

 associations:

                 (a)    In December of 2013, Schein’s vice president of sales sent an email that

 suggested “we should get together with a group of other dealers and manufacturers and send [the

 TDA] a petition.”      The Schein vice president received and/or shared information from

 manufacturers, including Dentsply, about participation with the TDA.

                 (b)    On March 6, 2014, Schein’s director of merchandise sent an email to a

 Dentsply national account manager regarding the TDA Perks program. In response the Dentsply

 manager stated: “Really a state dental association is trying to do this?” The Schein director

 responded: “Apparently. Need to boycott Texas!”

                 (c)    Two Schein emails dated April 9, 2014 regarding the 2014 TDA meeting

 note that Sirona had “pulled out” of the meeting.

                 (d)    An April 24, 2014 email from a Schein vice president & general manager

 summarizes a call that he had with Dentsply where he was told that Dentsply would inform the

 TDA that “they feel the TDA has put all manufacturers in a very difficult place and that going

 forward they won’t participate if their dealers don’t.”

                 (e)    A July 30, 2014 email from a Benco regional manager to a Dentsply senior

 territory manager stated: “Wanted to keep you apprised of our newest competition in AZ.

                                                  28
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 33 of 133 PageID #: 376



 AZDA! They have partnered with Source One Dental to provide dental supplies. Can you let

 me know if Source One is an authorized dealer of Dentsply? I have communicated with our

 competition at Schein and Patterson and we are all of the same mind that we will not be

 supporting a competitor’s [AZDA] meeting next year.”

                (f)     An August 28, 2014 email from a Sirona director of special markets to

 Patterson states: “Historically, at Patterson’s direction we have not included buying groups as

 part of special markets.”

                (g)     A September 11, 2014 internal Patterson email states: “I called Steven at

 Sirona w/a product question and he mentioned there is an issue with whether or not [a customer]

 would qualify since they are a buying group vs. a Dr. owned practice….”

        79.     Not only was the Company complicit in the Distributors’ boycott of organizations

 that forged alliances with buying groups, it also took affirmative steps to assist the Distributors in

 eliminating on-line distributors who sold so-called “gray market” dental products at discounted

 or reduced prices.    Specifically, in coordination with the Distributors, Dentsply Sirona: (i)

 engaged in a misinformation campaign telling dentists not to purchase discounted products from

 unauthorized on-line distributors because the products were purportedly of a lower quality and

 dangerous for patients – even though the Company knew the products were identical to those

 sold by the Distributors; and (ii) threatened and filed vexatious trademark and tortious

 interference litigation for the purpose of injuring these unauthorized dealers and preventing them

 from selling its products.

        80.     Dentsply Sirona maintained a system known as SIEBEL that it used to coordinate

 with the Distributors in efforts to police gray market sales. The database contains the purchasing

 history of end user dental offices.      Pursuant to their agreements with the Company, the

 Distributors were required to provide on a weekly basis actual transactional purchase data by end

                                                  29
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 34 of 133 PageID #: 377



 user customers, including the customer’s name, address, SKU number, product description, date

 sold, units sold, price and sale value. The information is maintained on the SIEBEL database.

 The database also includes reports by Dentsply Sirona field sales representatives about their

 visits to end users and the end users’ purchase of gray market products. Dentsply Sirona’s senior

 management have access to the SIEBEL database. Among other uses of the system, Dentsply

 Sirona used the SIEBEL database to target end users about the purported dangers of using gray

 market products and to direct the Distributors to pursue face-to-face meetings with dental offices

 purchasing such products.

        81.      Dentsply repeatedly conveyed to the Distributors that it was actively engaged in

 efforts to eliminate gray market sales, including:

                (a)     An April 1, 2013 email from a Dentsply senior territory manager to Team

 Patterson stating: “Dentsply is doing more than any other manufacturer to limit the spread of our

 products thru gray market/low cost/ unauthorized dealers…Gray market severely hurts both of

 our bottom lines! Finally, remember Dentsply representatives are paid on your sell price; not by

 wholesale price or units sold!”

                (b)     An October 21, 2014 email from a Dentsply national account manager to

 the Henry Schein Leadership Team and another email to the Patterson Leadership Team state:

 “As you all know, Dentsply is leading the industry with our efforts to combat gray market

 products … Together we will stamp out gray market sellers and ensure that our teams and our

 customer get the credit and quality products they deserve.”

                (c)     A May 9, 2016 email from a Dentsply Sirona senior regional sales

 manager to Schein states: “Thought this might be of interest as Dentsply continues to lead the

 way in eliminating gray market sales. The attached letter and default judgment against Dental

 Discount Brands strikes directly at Net32 – a consistent source of irritation for both our

                                                  30
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 35 of 133 PageID #: 378



 companies.”    In response, the Schein employee states: “THANK YOU DENTSPLY FOR

 HELPING US HOLD OUR MARGINS AND KEEP OUR BUSINESS STRONG.”

                (d)      A May 12, 2016 email from a Dentsply Sirona vice president of sales to

 Schein that states: “As your largest consumable partner, we are on a mission to eliminate gray

 that only helps keep our mutual doctors and patients safe and assured that our products only go

 through our authorized dealer network…This news only helps the partnership.”

                (e)      A May 12, 2016 email from a Dentsply Sirona vice president of sales to

 Patterson that states: “We share a common mission of eliminating gray…Looking forward to our

 mutual mission of eliminating it once and for all.”

                (f)      A May 26, 2016 email from a Dentsply Sirona caulk restorative

 representative to Distribution Partners states: “No other manufacturer is doing what we have

 done and continue to do in shutting down gray dealers…You are less vulnerable to getting picked

 off by gray dealers when you sell and support Dentsply Sirona.”

               5.        The Conspiracy Buoys Dentsply Sirona’s Financial Results

        82.     Dentsply Sirona assisted the Distributors because the Company benefitted from

 the conspirators’ sales of products at supra-competitive prices. The Company was able to sell

 products to the Distributors at inflated prices and high profit margins because the aim and effect

 of the conspiracy – to eliminate competition from low-priced distributors and GPOs that would

 have demanded lower prices on the dental products they would have purchased for their member

 dentists – allowed the Distributors to, in turn, resell Dentsply Sirona (and earlier resell Dentsply

 Intl. and Sirona) products at inflated prices and margins. As long as the Distributors were able to

 re-sell Dentsply Sirona’s products at prices where they could maintain large profit margins, the

 Distributors would not seek significant discounts from or oppose the Company’s pricing and

 price increases.     If the low-priced potential distributors and GPOs were allowed to enter the

                                                 31
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 36 of 133 PageID #: 379



 market, the Distributors’ prices and margins would be reduced thereby negatively impacting

 Dentsply Sirona’s own prices and margins.

        83.     In a July 2018 report concerning Schein, William Blair noted that investor “fears

 have grown over the past year about the structural challenges facing dental distributors, such as

 sluggish end-market growth, customer consolidation, and the threat of leakage to ecommerce

 platforms.”   The report went on to state: “Further increases in pricing transparency and

 awareness of alternative distribution models will likely drive dentists into buying groups to

 consolidate buying power and force pricing of the traditional distributors down. We expect that

 transparency and the increase in buying groups over time will force distributors to offer better

 pricing to retain current customers and win new customers…” In a report the same day on

 Dentsply Sirona, William Blair adjusted its model based on its buying group analysis.

 Specifically, the report explained that: “[a]lthough the analysis we performed directly relates to

 Henry Schein, we believe that there could be corresponding impact to manufacturers as

 distributors may seek to offset any pricing erosion through updated purchasing arrangements

 with manufacturers. As a result of both this factor and continued soft end-market fundamentals,

 we are lowering our consumables top-line growth targets in 2018 and beyond for Dentsply

 Sirona.”

        84.     While the conspiracy continued, Dentsply Sirona was able to report inflated

 revenues, earnings and profit margins. Dentsply Sirona misled investors about the impact of the

 scheme on the Company’s financial condition and results.          But when the effects of the

 Distributors’ conspiracy waned, Dentsply Sirona’s reported sales, profits and earnings could no

 longer be buoyed by the conspiracy. Faced with pricing pressures, Dentsply Sirona’s sales,

 earnings and margins eroded. And to address its lack of growth and decline in margins, Dentsply

 Sirona announced a restructuring program at the end of the Class Period. The restructuring

                                                32
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 37 of 133 PageID #: 380



 program included, among other things, a sales force effectiveness component and supplemental

 sales efforts to address dwindling margins and diminished product demand.

            C.    Dentsply Sirona’s Issuance of Overstated Goodwill and Financial Guidance

            85.   In connection with the Merger, the Registration Statement stated that Dentsply

 Intl. and Sirona had $1.9 billion and $585 million in net goodwill, respectively, as of

 September 30, 2015. The Registration Statement further stated that the Merger would create

 $3.5 billion in new goodwill, leading Dentsply Sirona to report a net goodwill of

 approximately $6 billion for the combined company. The Registration Statement also stated

 that Dentsply Intl. and Sirona had intangible assets valued at $600 million and $216.8 million,

 respectively, and that the combined company would have intangible assets valued at nearly $3.1

 billion.

            86.   Significantly, Dentsply Sirona’s goodwill and indefinite-lived asset valuations

 depended in large part on the Company’s distribution arrangements with the Distributors,

 including the Exclusive Distribution Agreements with Patterson for U.S. sales of its technology

 and equipment products, as well as results and forecasts that were predicated, in part, on the

 anticompetitive scheme.

            87.   The goodwill and intangible asset valuations in the Company’s quarterly and

 annually reported financial results after the Merger, as well as in the Registration Statement,

 were materially false and misleading because Defendants knew or recklessly disregarded that

 prior to the Merger, Dentsply Intl.’s and Sirona’s goodwill and intangible assets had been

 inflated artificially by the anticompetitive scheme described above; that Sirona had supplied

 Patterson with a continuing level of excess inventory that made it highly likely that Patterson

 would not renew its exclusive distribution relationship resulting in the loss of a steady and

 predictable stream of high-margin revenue; and that end-user demand for the products that had

                                                 33
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 38 of 133 PageID #: 381



 been subject to the Exclusive Distribution Agreements with Patterson would inevitably be

 adversely affected by the existing and growing inventory backlog.

        88.     In the second quarter of 2017, as more fully described below, as part of the first

 partial corrective disclosure, the Company took charges of approximately $1.17 billion,

 consisting of $1.0929 billion for goodwill and $79.8 million for indefinite-lived intangibles. It

 further took charges of $581 million in goodwill and $346.7 in indefinite-lived intangibles in the

 fourth quarter of 2017. However, when asked at a conference call on March 2, 2018 whether

 there would be any further impairments during 2018, Defendant Alexos, the Company’s CFO,

 gave a “straightforward answer” of “no.”

        89.     But, as further described below, just five months later, on August 7, 2018, the

 Company announced massive impairments that totaled $1.265 billion, consisting of $1.0858

 billion for goodwill and $179.2 million for indefinite-lived intangibles. With these charges at the

 end of the Class Period, the Company’s reported net goodwill fell from $4.57 billion as of March

 30, 2018 to $3.46 billion as of June 30, 2018.

        90.     Similarly, following the Merger, Dentsply Sirona issued highly misleading

 financial guidance based in large part on results that the Company achieved utilizing sales,

 earnings and margins augmented by the impact of the minimum purchase requirements in the

 Exclusive Distribution Agreements with Patterson and the Distributors’ anticompetitive conduct.

 By presenting financial guidance that did not take into account the impact of Patterson’s excess

 inventory and the Distributors’ anticompetitive scheme, Dentsply Sirona and the Officer

 Defendants conveyed a misleading impression that the Company’s growth was on a sustainable

 path when, in fact, it was not.

        91.     Only when the Company was forced to disclose the true impact of the schemes

 that had served in the past to prop up its reported revenues, earnings and margins did investors

                                                  34
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 39 of 133 PageID #: 382



 learn that Dentsply Sirona’s projected growth could not be sustained. Thus, for example, in

 August 2017, when Dentsply Sirona incurred a $1.17 billion impairment charge, it reduced its

 2017 EPS guidance to a range of $2.65-$2.70 after previously projecting a range of $2.80-$2.90.

 Similarly, when, in August 2018, the Company incurred a $1.265 billion impairment charge, it

 reduced 2018 EPS guidance to a range of $2.00-$2.15 after previously projecting a range of

 $2.70-$2.80 just six months earlier.

        D.      The Truth Concerning Dentsply Sirona’s Financial Condition Is Gradually
                Revealed

        92.     On August 9, 2017, Dentsply Sirona announced its financial results for the second

 quarter ended June 30, 2017, reporting a net loss of $1,050.3 million (a $4.58 EPS loss) for the

 quarter, which included a goodwill and intangible asset impairment charge of nearly $1,172.7

 million. The Company reduced its 2017 EPS guidance to $2.65-$2.70 after only three months

 earlier reaffirming guidance of $2.80-$2.90. In its second quarter Form 10-Q filed on the same

 day, Dentsply Sirona disclosed that the goodwill impairment charge resulted primarily from

 lower sales, steeper sales declines, an increase in competition, and changes in its distribution

 relationships and end-user business model. Defendant Slovin commented in the Company’s

 earnings release that “[o]ur results were impacted by a number of factors, the largest of which are

 headwinds associated with Patterson reducing its inventory in North America and the transition

 of North American distribution.”

        93.     Dentsply Sirona also disclosed in its Form 10-Q for the second quarter 2017 that it

 had received a request from the SEC for documents and information on its “accounting and

 disclosures relating to transactions with a significant distributor of the Company.”

        94.     Despite the impairment charge, reduced guidance, and disclosure of the SEC

 request, Defendants misleadingly portrayed the setbacks as temporary and that Dentsply Sirona


                                                  35
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 40 of 133 PageID #: 383



 was poised for continued growth. As Defendant Slovin stated on the Company’s earnings call,

 “In the back half of the year, we expect earnings growth as high-tech equipment returns to

 growth” and “I want to really highlight is the guidance that we lowered today also reflects 5-7%

 growth in the back half of the year. … [W]hat you should focus on really is the guidance we

 gave today and the fact that 7% in the back half. And … a critical driver for this is our

 Technologies, which means CAD /CAM and imaging playing an important role.”

        95.     On this news, the price of Dentsply Sirona common stock dropped more than 8%

 from its close of $61.41 per share on August 8, 2017, to $56.23 per share on August 9, 2017, on

 unusually high volume of over 6 million shares trading.

        96.     On October 2, 2017, less than two months after the Company disclosed it was

 cooperating with the SEC investigation, Dentsply Sirona announced the sudden departure of

 three of its top executives, Defendants Slovin, Clark, and Wise. However, according to a

 William Blair report of October 2, 2017, despite these departures, “Management reiterated its

 2017 guidance of $2.65 to $2.75,” which was originally provided on the second quarter earnings

 call. The report continued: “We view this statement as an important reassurance that at least

 some rebound in U.S> Technology growth took place in the now completed third quarter, with

 more likely in the fourth quarter.” By the close of the trading day, the price of Dentsply Sirona

 common stock dropped nearly 6%, from a close of $59.81 per share on September 29, 2017 to

 $56.33 per share on October 2, 2017, on unusually high volume of nearly 6.5 million shares

 trading.

        97.     The Company, however, continued to tout the false narrative that the end of the

 Exclusive Distribution Agreements with Patterson would be a long-term net positive for

 Dentsply Sirona, while failing to disclose the full extent of the glut of Dentsply Sirona products

 being held by Patterson. For instance, on November 3, 2017, the Company announced its third

                                                36
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 41 of 133 PageID #: 384



 quarter 2017 results, which included a 5.8% increase in reported revenue compared to the third

 quarter 2016. The increase was at least partially attributable to sales to Schein, which, following

 the lapse of the Exclusive Distribution Agreements with Patterson, had been added as a

 distributor of the Company’s equipment products, including CEREC systems.              During the

 Company’s conference call with analysts and investors, CFO Michel stated: “We are beginning

 to see the benefit of our expanded distribution agreement in equipment.” Notably, with the

 Company’s disclosures and statements on November 3, 2017, its stock price increased that day

 from $61.16 to $64.60 per share, a 5.95% increase, and it would continue to climb to $67 per

 share in late November 2017 and to its Class Period high of $68.30 per share on January 8, 2018.

        98.     Similarly, even when taking an additional charge in the fourth quarter 2017 to

 reflect a lower projected growth rate in 2018, on March 2, 2018, the Company’s new CFO

 Nicholas Alexos stated: “2017 was clearly a transition year … we have now aligned to better

 track our inventory.” And when asked whether the Company expected to recognize more

 goodwill impairment charges during 2018, he said: “the straightforward answer is no. We

 obviously have done a very thorough analysis of our business and the valuation of these assets,

 and this is the determined impairment charge that we’ve calculated based on our long-range

 projections of the business.”

        99.     The falsity of these statements and the full impact of the undisclosed massive

 buildup of inventory at Patterson was not revealed until August 7, 2018, when Dentsply Sirona

 announced its financial results for the second quarter ended June 30, 2018 and revised its 2018

 financial guidance. The Company reported a goodwill and intangible impairment charge of

 $1.265 billion and a sharp reduction in 2018 EPS guidance to a range of $2.00-$2.15 (down

 from the range of $2.55-$2.65 announced just three months earlier). As Dentsply Sirona

 reported in its second quarter 2018 Form 10-Q filed that day:

                                                 37
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 42 of 133 PageID #: 385



         The equipment reporting units were negatively affected in connection with the
         continued transition of the Company’s distribution relationships primarily in
         the U.S. from exclusive to non-exclusive. The Company’s expectations for
         revenue growth from its non-exclusive distribution relationships, which replaced
         its former long-term exclusive distribution relationship, were not met. As a
         result, the Company’s forecasts of current and future third-party demand have been
         reduced as the Company’s U.S. distributors continue to offer and promote
         competitive alternatives to the Company’s full CAD/CAM systems and lower-
         priced alternatives to the Imaging reporting units’ products.

 The Form 10-Q also disclosed that efforts to reduce inventory were continuing to adversely

 impact the Company’s financial condition, stating: “The increased reduction of inventory being

 held by the Company’s U.S. distributors in the second quarter, which was larger than anticipated

 for the period, and planned further reductions of inventory, will impact the Company’s near-term

 results.”

         100.   The Company’s earnings call on August 7, 2018 further disclosed that the

 Company’s distributors were seeking to significantly reduce their inventory by an additional $60

 to $70 million in 2018 – to $100 to $110 million – versus the $40 million figure that the

 Company’s management said on May 7, 2018 was “a number that we can largely manage.” As

 the Company’s CEO, Donald Casey, admitted: “We are seeing destocking in both our major

 partners … we have a wholesale issue.” Casey also stated that the Company was “working

 through a comprehensive review of the organization that will lead to a significant restructuring

 program.”

         101.   On this news, the price of Dentsply Sirona common stock fell to its lowest

 price in five years, plummeting from a close of $48.44 per share on August 6, 2018 to $39.41

 per share on August 7, 2018 – an 18.6% decline – on extraordinarily high volume of nearly 23.3

 million shares traded that day.




                                                38
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 43 of 133 PageID #: 386



 VI.    CLASS ACTION ALLEGATIONS

        102.    Lead Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

 Rules of Civil Procedure on behalf of (i) all persons who purchased the common stock of Dentsply

 Intl. and Dentsply Sirona during the Class Period and were damaged thereby; (ii) all persons who

 acquired the common stock of Dentsply Intl. in exchange for their shares of common stock of

 Sirona in connection with the Merger and were damaged thereby; or (iii) all Dentsply Intl.

 shareholders who held shares as of the record date of December 2, 2015 and were entitled to vote

 with respect to the Merger at the January 11, 2016 special meeting of Dentsply Intl. shareholders

 and were damaged thereby (the “Class”). Excluded from the Class are Defendants and their

 families, directors, and officers of Dentsply Sirona and their families and affiliates.

        103.    The members of the Class are so numerous that joinder of all members is

 impracticable. The disposition of their claims in a class action will provide substantial benefits to

 the parties and the Court. As of October 31, 2018, Dentsply Sirona had approximately 222 million

 shares of stock outstanding, owned by many thousands of investors. Further, approximately

 101.8 million shares of Dentsply Sirona common stock were issued to former shareholders of

 Sirona common stock in the Merger, representing about 42% of the approximately 242.2 million

 total shares of Dentsply Sirona common stock outstanding on the Merger date.

        104.    There is a well-defined community of interest in the questions of law and fact

 involved in this case. Questions of law and fact common to the members of the Class which

 predominate over questions which may affect individual Class members include:

                (a)     Whether Defendants violated the Securities Act and/or the Exchange Act;

                (b)     Whether Defendants omitted and/or misrepresented material facts;




                                                  39
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 44 of 133 PageID #: 387



                (c)     Whether Defendants’ statements omitted material facts necessary in order

 to make the statements made, in light of the circumstances under which they were made, not

 misleading;

                (d)     Whether Defendants knew or recklessly disregarded that their statements

 and/or omissions were false and misleading;

                (e)     Whether the price of Dentsply Sirona common stock was artificially

 inflated;

                (f)     Whether Defendants’ conduct caused the members of the Class to sustain

 damages; and

                (g)     The extent of damage sustained by Class members and the appropriate

 measure of damages.

         105.   Lead Plaintiff’s claims are typical of those of the Class because Plaintiff and the

 Class sustained damages from Defendants’ wrongful conduct.

         106.   Lead Plaintiff will adequately protect the interests of the Class and has retained

 counsel experienced in class action securities litigation. Plaintiff has no interests which conflict

 with those of the Class.

         107.   A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy.

 VII.    ALLEGATIONS PERTAINING TO LEAD PLAINTIFF’S CLAIMS UNDER
         SECTIONS 10(b) AND 20(a) OF THE EXCHANGE ACT

         A.     False and Misleading Statements Pertaining to the Favorable Results that
                Dentsply Sirona and Its Predecessor Dentsply Intl. Achieved as a Result of
                the Distributors’ Anticompetitive Scheme

         108.   Dentsply Sirona and its predecessor Dentsply Intl. knowingly profited from the

 illegal anticompetitive conduct of the Distributors. The Company made statements to investors


                                                 40
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 45 of 133 PageID #: 388



 about the purported state of competition in the industry, the drivers of internal growth and pricing

 that were false and misleading because they failed to disclose this fact. The Company also

 reported revenues, earnings, margins and other metrics that were inflated on account of the

 Distributors’ anticompetitive scheme that artificially bulked up the Company’s sales and the

 prices at which the Company’s products were sold.

                  1.     False and Misleading Statements Regarding Competition

        109.      On February 20, 2014, Dentsply Intl. filed its Form 10-K for the fiscal year

 ended December 31, 2013, which was signed by Defendants Wise and Clark.                  The filing

 contained materially false and misleading statements concerning the “highly competitive” U.S.

 dental market.    Specifically, the Company stated:

        The Company conducts its operations, both domestic and foreign, under highly
        competitive market conditions. Competition in the dental and medical products
        industries is based primarily upon product performance, quality, safety and ease
        of use, as well as price, customer service, innovation and acceptance by
        professionals, technicians and patients. DENTSPLY believes that its principal
        strengths include its well-established brand names, its reputation for high quality
        and innovative products, its leadership in product development and
        manufacturing, the breadth of its product line, its commitment to customer
        satisfaction and support of the Company’s products by dental and medical
        professionals.

        110.      On February 20, 2015, Dentsply Intl. filed its Form 10-K for the fiscal year ended

 December 31, 2014, which was signed by Defendants Wise and Clark. And on February 12,

 2016, Dentsply Intl. filed its Form 10-K for the fiscal year ended December 31, 2015, which

 was signed by Defendants Wise and Clark. Both filings contained identical materially false and

 misleading statements concerning the “highly competitive” U.S. dental market. Specifically, in

 both Form 10-Ks, Dentsply Intl. stated that:

        The Company conducts its operations, both domestic and foreign, under highly
        competitive market conditions. Competition in the dental and medical
        products industries is based primarily upon product performance, quality, safety
        and ease of use, as well as price, customer service, innovation and acceptance

                                                  41
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 46 of 133 PageID #: 389



        by clinicians, technicians and patients. DENTSPLY believes that its principal
        strengths include its well-established brand names, its reputation for high quality
        and innovative products, its leadership in product development and
        manufacturing, its global sales force, the breadth of its product line and
        distribution network, its commitment to customer satisfaction and support of the
        Company’s products by dental and medical professionals.

        111.      Following the Merger, Dentsply Sirona filed its 2016 Form 10-K on March 1,

 2017, which was signed by Defendants Slovin and Michel. On March 15, 2018, Dentsply

 Sirona filed its 2017 Form 10-K which was signed by Defendants Casey and Alexos. In the

 filings, Dentsply Sirona made identical materially false and misleading statements concerning

 the “highly competitive” U.S. dental market. Specifically, the Company stated in both Form 10-

 Ks that:

        The Company conducts its operations, both domestic and foreign, under highly
        competitive market conditions. Competition in the dental and healthcare
        consumable products and dental technology product industries is based
        primarily upon product performance, quality, safety and ease of use, as well as
        price, customer service, innovation and acceptance by clinicians, technicians and
        patients. Dentsply Sirona believes that its principal strengths include its well-
        established brand names, its reputation for high quality and innovative products,
        its leadership in product development and manufacturing, its global sales force,
        the breadth of its product line and distribution network, its commitment to
        customer satisfaction and support of the Company’s products by dental and
        medical professionals.

        112.      The above statements in paragraphs 109-111, and similar statements issued by the

 Company on a quarterly basis, were false and misleading when made because the dental products

 market was not “highly competitive.” Rather, competition was impeded by the Distributors’

 conspiracy, including the assistance provided by Dentsply Sirona and its predecessors, which

 foreclosed lower-priced dental distributors from entering the market and stalled the rise of dental

 buying groups.




                                                 42
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 47 of 133 PageID #: 390



                    2.       False and Misleading Statements Regarding the Company’s Reported
                             Financial Results and Primary Drivers of Internal Growth

            113.    From 2013 through the first quarter of 2017, Dentsply Intl. and, after the Merger,

 Dentsply Sirona, reported net sales, gross profit, net income, and adjusted operating margin, as

 follows:

                       Dentsply Int’l / Dentsply Sirona Reported Results by Quarter
                                            (Q1 2013 – Q1 2017)

               Quarter                Net Sales            Gross Profit       Net Income       Adjusted
                                   (in $ millions)        (in $ millions)    (in $ millions)   Operating
                                                                                                Margin
          Q1 2013                             732.1                  388.2              72.6         16.2%
          Q2                                  761.0                  414.9              88.7         29.2%
          Q3                                  704.0                  376.4              80.9         17.9%
          Q4                                  753.7                  397.8              76.0         17.2%
          2013 Total                        2.950.8                  1.577             318.2         17.6%
          Q1 2014                             730.1                  394.2              73.0         17.7%
          Q2                                  765.2                  424.5              90.0         19.3%
          Q3                                  708.2                  388.1              75.3         18.7%
          Q4                                  719.0                  393.1              84.7         17.7%
          2014 Total                        2,922.6                1,599.8             322.9         18.4%
          Q1 2015                             656.3                  373.4              64.0         18.7%
          Q2                                  698.0                  399.7              44.1         21.1%
          Q3                                  648.9                  369.5              84.4         20.9%
          Q4                                  671.1                  374.7              58.7         19.9%
          2015 Total                        2,674.3                1,517.2             251.1         20.2%
          Q1 20163                            772.6                  418.9             125.3         22.7%
          Q24                               1,022.0                  526.9             105.9         23.1%
          Q3                                  954.2                  513.6              92.3         20.8%
          Q4                                  996.5                  541.5             107.0         21.0%
          2016 Total                        3,745.3                2,000.9             431.4         21.8%
          Q1 2017                             900.5                  492.0              59.7         16.6%

            114.    In each of the following SEC filings, Dentsply Intl. and, after the Merger,

 Dentsply Sirona, made virtually identical statements regarding the “primary drivers” of the

 Company’s internal growth: (a) 2013 Dentsply Intl. Form 10-K filed on February 20, 2014; (b)

 Dentsply Intl. Form 10-Qs for the first, second and third quarters of 2014 filed on May 6, 2014,

 3
     Q1 2016 includes one month of Sirona results.
 4
     Q2 2016 is the first full quarter with Sirona results.

                                                          43
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 48 of 133 PageID #: 391



 July 31, 2014, and October 29, 2014; (c) 2014 Dentsply Intl. Form 10-K filed on February 20,

 2015; (d) Dentsply Intl. Form 10-Qs for the first, second and third quarters of 2015 filed on May

 6, 2015, July 30, 2015, and October 30, 2015; (e) 2015 Dentsply Intl. Form 10-K filed February

 12, 2016; (f) Dentsply Sirona Form 10-Qs for the first, second and third quarters of 2016 filed on

 May 6, 2016, August 5, 2016 and November 6, 2016; (g) 2016 Dentsply Sirona Form 10-K filed

 on March 1, 2017; (h) Dentsply Sirona Form 10-Qs for the first, second and third quarters of

 2017 filed on May 10, 2017, August 9, 2017, and November 11, 2017; (i) 2017 Dentsply Sirona

 Form 10-K filed on March 15, 2018; and (j) Dentsply Sirona Form 10-Q for the first quarter of

 2018 filed on May 7, 2018.

        115.    In each of these SEC filings, the Company represented, with slight modifications,

 that the “primary drivers of internal growth” included global dental market growth, innovation

 and new products launched by the Company, and continued investments in sales and marketing

 resources, including clinical education.

        116.    Dentsply Intl.’s and Dentsply Sirona’s reported financial results and its statements

 concerning the primary drivers of internal growth, as set forth above in paragraphs 113-115, were

 false and materially misleading when made. The Company misrepresented the primary drivers

 of its internal growth by concealing from investors the impact of the Distributors’ conspiracy on

 its reported financial results. Dentsply Intl.’s and Dentsply Sirona’s revenues, margins and net

 income were artificially inflated by the conspiracy. The Company was able to drive growth

 through sales to the Distributors at inflated prices and profit margins because the aim of the

 conspiracy – to eliminate lower-priced distributors and the formation of new dental buying

 groups that would have demanded discounted prices – allowed the Distributors to, in turn, resell

 the Company’s products at inflated prices and margins. As long as the Distributors were able to

 resell the Company’s products at prices where they could maintain large profit margins, the

                                                 44
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 49 of 133 PageID #: 392



 Distributors would not seek significant discounts from or object to the Company’s pricing and

 price increases. Without the benefits from the conspiracy, the Company’s sales, margins and

 growth would inevitably stall from new competition in the distribution channel and changes in

 the end-user business model such as the rise of buying groups.

        117.    After the first few months of 2017, the effects of the Distributors’ conspiracy

 began to dissipate. Among other things, the resulting fall-off in the Company’s projected sales,

 earnings and margins could no longer support the valuations of goodwill and intangible assets on

 its balance sheet. This was a contributing cause of the massive charges the Company took on

 August 9, 2017.

        118.    And, as shown in the following chart, beginning with the first curative disclosure

 on August 9, 2017, which included the Company’s financial results in the second quarter 2017,

 through the final curative disclosure on August 7, 2018, which included the Company’s financial

 results in the second quarter of 2018, without the Distributors’ conspiracy as well as the

 minimum purchase requirements in the Exclusive Distribution Agreement to prop up the

 Company’s reported results, Dentsply Sirona’s net income and profit margins fell drastically

 lower, and its adjusted operating margin fell drastically lower starting in the first quarter of 2018.

                   Dentsply Int’l / Dentsply Sirona Reported Results by Quarter
                                        (Q2 2017 – Q4 2018)

      Quarter              Net Sales        Gross Profit        Net Income            Adjusted
                        (in $ millions)    (in $ millions)     (in $ millions)     Operating Margin
 Q2                                992.7               544.2          (1,050.3)               19.8%
 Q3                             1,009.2                559.0                90.5              21.1%
 Q4                                 1091               593.3             (650.4)              21.9%
 2017 Total                     3,993.4              2,188.5          (1,550.3)               20.0%
 Q1 2018                           956.1               514.1                81.1              14.5%
 Q2                             1,042.1                552.8          (1,121.0)               17.4%
 Q3                                928.4               476.1                27.5              13.0%
 Q4                              1059.7                524.8               107.5              16.8%
 2018 Total                     3,986.3              2,067.8          (1,010.9)               15.5%


                                                  45
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 50 of 133 PageID #: 393



                  3.     False and Misleading Statements Regarding Product Pricing

        119.      On numerous conference calls with investors and analysts during the Class Period,

 Defendants made statements with respect to the pricing of the Company’s products that were

 false and materially misleading because they failed to disclose that price increases were enabled

 by the Distributors’ anticompetitive conduct.

        120.      For example, in response to a question on pricing, a Dentsply Intl. spokesperson

 made the following statement on the February 18, 2014 conference call: “[O]ur price increases

 were generally taken back in October. We are pleased in terms of basically at this point what it

 looks like in terms of what has stuck. And again, I would guide in the range of probably 1.5%,

 pretty consistent with where we have been in the past.” During the same conference call,

 Dentsply Sirona executives were asked: “The 1.9% organic constant dollar growth that I think

 you had in the fourth quarter, can you give us a sense about the price component of that was?” In

 response, another Dentsply Intl. spokesperson stated that the margin line “did improve about 90

 basis points in the quarter. Price was a component of that. We did take our – or typically take

 our price increase on many of our business October 1. Our price increase overall was in the

 1.5% range, and we think that most of that appears to have stuck, at least in the quarter. So again

 that’s not on all of our businesses globally but that’s on again, our U.S. consumables businesses

 and several of our international business. So again, there’s no doubt that price is a component of

 the 1.9% organic growth, but I wouldn’t say that it’s every bit of it.”

        121.      On the May 6, 2015 earning call in response to a question regarding the

 acceleration of U.S. growth, Defendant Clark stated: “From a price standpoint, we think price is

 in line with what the traditional price would be. It’s typically in the 1.5 point range. We believe,

 in the U.S. improvements year-on-year, and that’s associated with the price increases we took

 last October.”

                                                  46
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 51 of 133 PageID #: 394



        122.      And on the October 28, 2015 conference call, Defendant Clark stated: “…I think

 our price increase was pretty similar to the rate it’s been in prior years, generally in that 1 point

 to 1.5 point range.”

        123.      The above statements in paragraphs 119-122 were false and materially misleading

 when made. The Company’s statements concealed from investors an important factor for the

 success of these price increases; namely, the Company was able to successfully implement these

 price increases because of the Distributors’ conspiracy. As long as the Distributors were able to

 resell the Company’s products at prices where they could maintain large profit margins, the

 Distributors would not seek significant discounts from or object to the Company’s pricing and

 price increases.    Without the benefit of the conspiracy, there would have been increased

 competition that would have an unfavorable impact on the Company’s reported financial results

 and good will.

        B.        False and Misleading Statements Pertaining to the Exclusive Distribution
                  Agreements and Patterson’s Decision Not to Renew the Agreements

        124.      As described further in this Complaint, the Registration Statement for the Merger,

 which closed on February 29, 2016, contained many false and misleading statements, and

 omitted to state other material facts, relating to the Exclusive Distribution Agreements with

 Patterson.    Among other things, the Company and the other Defendants who signed the

 Registration Statement and/or controlled the statements made in the Registration Statement failed

 to disclose that by the time of the Merger, Patterson, as a result of the Agreements’ minimum

 purchase requirements, had amassed far more inventory on hand than it could reasonably sell. In

 this regard, Lead Plaintiff incorporates by reference paragraphs 33-65, above, and paragraphs

 257-305, below, as if repeated in full here.




                                                  47
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 52 of 133 PageID #: 395



        125.      Defendants’ false and materially misleading statements concerning the Exclusive

 Distribution Agreements continued after the completion of the Merger. For instance, on the first

 quarter 2016 earnings call on May 6, 2016, Defendant Slovin stated that the Company had “been

 working closely with our distributors to develop plans that create growth opportunities for

 ourselves and our partners.” Moreover, during the Q&A portion of the call, a Goldman Sachs

 analyst asked:

        Was wondering if you could comment on the sales of CAD/CAM specifically? As
        your channel partner in North America had talked about carrying a higher level
        of inventory coming into this year, I'm just trying to get a balance between what
        may be they're holding versus what the end-market’s really doing.

 In response, Defendant Slovin misled investors into believing that CEREC sales were poised for

 strong future growth, stating:

        Well, certainly, Technology led the way at 6.5% for the quarter and certainly was
        leading the way in the U.S. as well, and that was led by CAD/CAM. And so the
        proposition has not changed with regard to us believing that along with Patterson
        that CEREC will become a standard-of-care, and we’re on the appropriate
        trajectory for that. Keep in mind also that we launched the new Zirconia Blocks,
        but more critical to that was our SpeedFire. So there was a lot of interests ahead
        of that, and I think that it’s a situation where we’ve got a lot of opportunities for
        CEREC in North America and we’ll continue to. Uli, do you want to comment…

 Immediately following that response, Defendant Michel similarly stated:

        No, thank you. You mentioned it with the launch of the SpeedFire, I think people
        geared up to be ready to deliver, right? And we had a really good growth in
        CAD/CAM. I think there was nothing to be ashamed of, right? Very solid growth.

        126.      Further, as noted above, on November 6, 2016, the Company disclosed the

 following for the first time in its Form 10-Q for the quarter ended September 30, 2016:

 “Required minimum purchase commitments under agreements with key distributors may

 increase inventory levels at those distributors to the extent that future purchase commitments

 may not be met and could impact the Company’s consolidated net sales and net income in a

 given period or over multiple periods.” The filing was made just weeks before Patterson would

                                                 48
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 53 of 133 PageID #: 396



 announce publicly that it would not be renewing the Exclusive Distribution Agreements, and

 further indicates the Company’s and its senior officers’ knowledge that Patterson had, in fact,

 amassed significant excess inventory due to the minimum purchase requirements in the

 Exclusive Distribution Agreements.

        127.   The statements in paragraphs 125-126, above, concerning the Company’s

 relationship with its distributors, including Patterson, were false and misleading when made

 because they failed to disclose, among other things, that Patterson had amassed a huge backlog of

 excess inventory and that, as a result, sales would be drastically impacted going forward and it

 was a virtual certainty that Patterson would not renew the Exclusive Distribution Agreements

 when they were set to expire in September 2017. In making these statements, Defendants

 further failed to disclose the significant financial impact on the Company if Patterson were to

 decide to terminate its exclusive distribution agreements with Dentsply Sirona.

        128.   Defendants’ false and misleading statements continued even after Patterson

 announced on November 22, 2016, that it would not renew its exclusive distribution agreements

 with Dentsply Sirona and would allow the agreements to terminate as scheduled as of September

 30, 2017. On the conference call of February 17, 2017, the Company’s management addressed

 the fact that Patterson had announced the impending termination of its exclusive distribution

 agreements with Dentsply Sirona. In this regard, Defendant Slovin stated:

        As a result of this decision, and the transition to a non-exclusive relationship later
        this year, we sold less product to Patterson in Q4, in large part as they began to
        reduce inventories in North America. We expect this trend to continue in the first
        half of 2017 as the relationship transitions.

        129.   However, in an effort to soften the significant financial impact this development

 would have on the Company, and still not disclosing the massive glut of inventory that

 Patterson had as a result of the minimum purchase requirements in the Exclusive Distribution


                                                 49
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 54 of 133 PageID #: 397



 Agreements, Defendant Slovin falsely claimed that Dentsply Sirona “share[d] the view with

 Patterson that broadening our go-to-market strategy in North America will accelerate the

 adoption of our technologies” and that the “change in our go-to-market strategy will begin

 reaping benefits [in] growth and accelerating market penetration later this year and into 2018 and

 beyond.” He stated that excluding the impact of these actions, “growth of our U.S. business

 improved from the first nine months’ rate.”

        130.    He further stated:

        To ignite further adoption in the U.S. market, we are expanding our go-to-market
        approach in the U.S. This will drive faster growth and make CEREC the standard
        of care. Our North American strategy will drive strong growth in the back half of
        2017 and into 2018 and beyond. Top line growth remains at the forefront of our
        priorities and strategy but we also remain committed to driving leverage through
        our P&L and driving increased profitability. We anticipate earnings growth to
        accelerate in the second half of the year.

        131.    Slovin responded to another question as follows:

        What people seem to forget is it’s highly unusual to have 20-year exclusive on
        products, and as I highlighted, certainly with CEREC and Schick and then on
        everything for the SIRONA in 2012. And keep in mind, we expect to continue to
        grow with Patterson, and we've got a very strong and terrific relationship with
        Schein that is global in its nature, and I know both organizations when they think
        about their strategy, they think about it with DENTSPLY SIRONA. So, we’ve
        got a lot to do, but I want to highlight the fact that right now we have an exclusive
        on our SIRONA products in the U.S. with Patterson, and the biggest focus that we
        need to do is we need to make sure that our organizations do our very best to sell
        during this period of time, and focus is critical, having the right resources to be
        able to address the needs of the dental practitioner is what we're most concerned
        about, and we will take care of how we go about redefining our strategy later in
        the year. And we’ll obviously explain that in detail. But that’s what we've taken
        into consideration when we gave guidance today.

 Similarly, the Company’s February 17, 2017 investor presentation stated that the “Company’s

 relationship with Patterson remains strong and the Company expects to continue to distribute the

 products and equipment underlying the agreements through Patterson on a non-exclusive basis.”




                                                 50
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 55 of 133 PageID #: 398



            132.   On May 9, 2017, Dentsply Sirona held a conference call with analysts and

 investors to address its 2017 first quarter financial results. In his prepared remarks, Defendant

 Slovin stated:

            This morning we also announced our plans to expand distribution in the U.S.
            market. We are excited to expand our partnership with Patterson, with a new long-
            term U.S. distribution agreement that will help drive adoption of our digital
            technologies and solutions for years to come.

            Together, over 20 years, we've created CEREC as the standard for single-visit
            dentistry in the U.S. We are also excited to expand our relationship with Henry
            Schein in North America, with a new three-year agreement beginning in
            September, under which Henry Schein will begin selling our leading equipment
            brand in the U.S. This should benefit all of our product lines, including Schick
            Sensors, Treatment Centers, extraoral imaging, and of course, CEREC as well.

            Both Patterson and Henry Schein will be critical drivers in accelerating adoption
            of our digital technology and our unique integrated solutions. We firmly believe
            our now new go-to-market strategy in the U.S. will accelerate our growth for
            years to come.

 He further stated:

            We’re also excited to expand our relationship with Henry Schein and are
            confident that adding our equipment lines to their sales and service infrastructure
            should be complementary, as they already know us and our products well. Schein
            can leverage the knowledge and success they've had selling our technology in
            Europe. With both distributors carrying our full distributed product line, we will
            expand our reach into the U. S. market.

            133.   On the call, Defendant Slovin touted Dentsply Sirona’s “unique and important

 relationship with Patterson,” telling investors that “we have confidence in our long-standing

 relationship with Patterson” and that “[w]e are excited to expand our partnership with Patterson.”

 He further stated that Schein will have “everything with regard to CAD/CAM as well as our

 imaging products, our Treatment Centers and our instruments. … [I]t’s about accelerating growth

 for us.”

            134.   However, when asked by one of the analysts about the “margin profile of your

 business through Schein or Patterson,” Slovin refused to “get into the contracts that’s been

                                                    51
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 56 of 133 PageID #: 399



 agreed to by both parties” but stated that “we are confident that the way we’ve set up our

 structure benefits both Henry Schein and Patterson.”

        135.   The statements referred to in paragraphs 128-134 concerning the Company’s

 relationship with its distributors, including Patterson, were false and misleading when made

 because they failed to disclose, among other things, that Patterson had amassed a huge backlog of

 excess inventory that it could not resell to end-users and that, as a result, the Company’s sales

 would be drastically impacted going forward. In making these statements, Defendants further

 failed to disclose the significant financial impact on the Company that the glut of inventory

 held by Patterson would have, and that Schein’s sales of Dentsply Sirona products would

 similarly be adversely impacted by the glut of inventory of Dentsply Sirona products that

 Patterson continued to hold. Additionally, when Defendant Slovin, on behalf of Dentsply Sirona,

 made the statements, “To ignite further adoption in the U.S. market, we are expanding our go-to-

 market approach in the U.S. This will drive faster growth and make CEREC the standard of care.

 Our North American strategy will drive strong growth in the back half of 2017 and into 2018 and

 beyond,” he and the Company knew that the new “go-to-market” approach could not drive faster

 growth because neither Patterson nor any new distributor could work through the existing

 inventory fast enough to produce “faster growth.”

        136.   Even after the Defendants’ partially curative disclosure on August 9, 2017, as

 further described below, and the termination of the Exclusive Distribution Agreements as of

 September 30, 2017, the Company and its senior executives continued to conceal the extent of

 the inventory glut that Patterson held, and the drastic impact that would have on the Company’s

 sales, earnings, margins and goodwill. For instance, on a conference call on November 3, 2017,

 after the Company issued its third quarter 2017 results, which was attended by then-Interim CEO

 Mark Thierer, Defendant Michel stated: “We are beginning to see the benefit of our expanded

                                                52
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 57 of 133 PageID #: 400



 distribution agreement in equipment,” noting that “year over year changes in dealer equipment

 inventory related to the transition in distribution strategy impacted Q3 sales growth favorably by

 approximately [one] million.” He further stated: “We expect performance to rebound here

 beginning in the fourth quarter.” Drawing on these statements, a Morgan Stanley report of

 November 5, 2017, entitled “3Q De-Risks the Story: Clear Commitment to Unlocking Value,”

 wrote that “Management remains bullish on the ability to return to above-market growth ….”

        137.    Similarly, on March 2, 2018, when addressing a reported $848 million charge to

 reflect the valuation related to the Company’s technology and equipment assets, the Company’s

 new CFO, Nicholas Alexis, stated: “We expect to reduce a large portion of the dealer equipment

 inventory levels in the first part of the year,” and gave a “straightforward answer [of] no,” when

 asked if the Company expected to recognize any further goodwill impairment during 2018. And

 on May 7, 2018, when the Company reported disappointing results for the first quarter of 2017

 from its U.S. Technologies and Equipment businesses and noted that the second quarter would

 continue to be impacted by “targeted dealer inventory reductions in the first half” of the year,

 Defendant Casey outlined “the investments and actions we are taking to return us to growth” and

 Defendant Alexos stated with respect to the $40 million in forecasted inventory reductions: “The

 answer is yes, we feel very confident. That’s a number we can largely manage. It’s an important

 number not only for us, but for our dealer partners.”

        138.      The statements in paragraphs 136-137 concerning the Company’s relationship

 with its distributors and the anticipated inventory reductions of its distributors, including

 Patterson, were materially false and misleading when made because they continued to fail to

 disclose, among other things, the magnitude of the backlog of excess inventory that Patterson had

 amassed; the impact that such excess inventory would have on the Company’s sales, earning and



                                                 53
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 58 of 133 PageID #: 401



 margins going forward; and the impact that the excess inventory and the projected lack of sell-

 through sales would have on the Company’s valuations of its goodwill and intangible assets.

        C.       False and Misleading Statements and Omissions of Fact Regarding Goodwill
                 and the Value of Indefinite-Lived Intangible Assets

        139.     In addition to the false and misleading statements above, Dentsply Sirona also

 overstated its goodwill and the value of its intangible assets in contravention of Generally

 Accepted Accounting Principles (“GAAP”). GAAP refers to the framework of guidelines for

 financial accounting and reporting used by those who prepare financial statements. The SEC has

 the statutory authority to codify GAAP, and has delegated that authority to the Financial

 Standards Accounting Board (“FASB”). SEC Regulation S-X states that financial statements

 filed with the SEC will be presumed to be misleading or inaccurate, despite footnote or other

 disclosures, if they are not prepared in compliance with GAAP. SEC Regulation S-X requires

 that interim financial statements also comply with GAAP, although interim financial statements

 need not include disclosures that would be duplicative of disclosures accompanying the most

 recent annual financial statements.    SEC registrants are additionally required to maintain

 sufficient systems of internal controls to ensure fair reporting in conformity with GAAP under

 SEC Financial Disclosure Rules.

        140.     GAAP provides guidance on accounting for goodwill. Goodwill represents the

 excess of the purchase price of all acquisitions over the estimated fair value of the net assets

 acquired.     GAAP in the form of ASC 350-20-35-1, provides that goodwill is tested for

 impairment at the reporting unit level. GAAP in the form of ASC 350-20-35-2 provides that

 impairment is the condition that exists when the carrying amount of goodwill exceeds its implied

 fair value. GAAP in the form of ASC 350-20-35-28 provides that goodwill of a reporting unit

 shall be tested for impairment on an annual basis. GAAP in the form of ASC 350-20-35-66


                                               54
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 59 of 133 PageID #: 402



 provides that where an event occurs or circumstances change that indicate that the fair value of

 the entity (or the reporting unit) may be below its carrying amount, goodwill is required to be

 tested for impairment in between required annual impairment tests. And GAAP in the form of

 ASC 350-20-35-3C provides that triggering events that may result in an interim goodwill

 impairment test include:

        Macroeconomic conditions such as a deterioration in general economic
        conditions, limitations on accessing capital, fluctuations in foreign exchange rates,
        or other developments in equity and credit markets;

        Industry and market considerations such as a deterioration in the environment in
        which an entity operates, an increased competitive environment, a decline in
        market-dependent multiples or metrics (considered in both absolute terms and
        relative to peers), a change in the market for an entity’s products or services, or a
        regulatory or political development;

        Cost factors such as increases in raw materials, labor, or other costs that have a
        negative effect on earnings and cash flows;

        Overall financial performance such as negative or declining cash flows or a
        decline in actual or planned revenue or earnings compared with actual and
        projected results of relevant prior periods;

        Other relevant entity-specific events such as changes in management, key
        personnel, strategy, or customers; contemplation of bankruptcy; or litigation;

        Events affecting a reporting unit such as a change in the composition or carrying
        amount of its net assets, a more-likely-than-not expectation of selling or disposing
        of all, or a portion, of a reporting unit, the testing for recoverability of a
        significant asset group within a reporting unit, or recognition of a goodwill
        impairment loss in the financial statements of a subsidiary that is a component of
        a reporting unit; and

        If applicable, a sustained decrease in share price (consider in both absolute terms
        and relative to peers).

        141.   In connection with the Merger, the Registration Statement stated that Dentsply

 Intl. and Sirona had $1.9 billion and $585 million in net goodwill, respectively, as of

 September 30, 2015. The Registration Statement further stated that the Merger would create

 $3.5 billion in new goodwill, leading Dentsply Sirona to report a net goodwill of approximately

                                                 55
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 60 of 133 PageID #: 403



 $6 billion for the combined company.             The Registration Statement included statements

 regarding the valuation of the intangible assets of Dentsply Intl., Sirona, and the combined

 company.

           142.    In these regards, the Registration Statement stated the following:

                   (a)    Intangible Assets, Net: (1) Dentsply Intl.: $600.4 million; (2) Sirona:

 $216.8 million; and (3) pro forma combined company, after an acquisition adjustment of

 approximately $2.26 billion: $3.08 billion.

                   (b)    Goodwill, Net: (1) Dentsply Intl.: $1.98 billion; (2) Sirona: $585.9 million;

 and (3) pro forma combined company, after an acquisition adjustment of approximately $3.52

 billion: $6.09 billion

           143.    The Registration Statement represented that Dentsply Intl. “prepares its financial

 statements in accordance with GAAP” – that is, U.S. Generally Accepted Accounting Principles –

 and accounted for the Merger “using the acquisition method of accounting with DENTSPLY

 being considered the acquirer of Sirona for accounting purposes.” As the Registration Statement

 further stated:

           This means that DENTSPLY will allocate the purchase price to the fair value of
           Sirona’s tangible and intangible assets and liabilities at the acquisition date, with
           the excess purchase price being recorded as goodwill. Under the acquisition
           method of accounting, goodwill is not amortized but is tested for impairment at
           least annually.

           144.    The Registration Statement also incorporated by reference numerous SEC filings

 and directed readers to them for further information regarding Dentsply Intl. and Sirona.

 Concerning how Dentsply Intl. measured the value of goodwill carried by Sirona, the

 Registration Statement referred investors to Dentsply Intl.’s October 28, 2015 Form 8- K, which

 stated:



                                                    56
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 61 of 133 PageID #: 404



         Business Acquisitions

         The Company acquires businesses as well as partial interests in businesses.
         Acquired businesses are accounted for using the acquisition method of accounting
         which requires the Company to record assets acquired and liabilities assumed at
         their respective fair values with the excess of the purchase price over estimated
         fair values recorded as goodwill. The assumptions made in determining the fair
         value of acquired assets and assumed liabilities as well as asset lives can
         materially impact the results of operations.

         The Company obtains information during due diligence and through other sources
         to get respective fair values. Examples of factors and information that the
         Company uses to determine the fair values include: tangible and intangible asset
         evaluations and appraisals; evaluations of existing contingencies and liabilities and
         product line integration information. If the initial valuation for an acquisition is
         incomplete by the end of the quarter in which the acquisition occurred, the
         Company will record a provisional estimate in the financial statements. The
         provisional estimate will be finalized as soon as information becomes available but
         will only occur up to one year from the acquisition date.

         145.    By incorporating the October 28, 2015 Form 8-K, the Registration Statement also

 assured investors that “[t]he Company follows the accounting standards for goodwill and indefinite-

 lived intangibles,” and that “[a]ssessment of the potential impairment of goodwill and other long-

 lived assets is an integral part of the [Dentsply Intl.’s] normal ongoing review of operations,” stating:

         Goodwill and Other Long-Lived Assets

         Goodwill and Indefinite-Lived Assets

         The Company follows the accounting standards for goodwill and indefinite-lived
         intangibles, which require an annual test for impairment to goodwill using a fair
         value approach. In addition to minimum annual impairment tests, the Company also
         requires that impairment assessments be made more frequently if events or changes
         in circumstances indicate that the goodwill or indefinite-lived assets might be
         impaired. If impairment related to goodwill is identified, the resulting charge is
         determined by recalculating goodwill through a hypothetical purchase price
         allocation of the fair value and reducing the current carrying value to the extent it
         exceeds the recalculated goodwill. If the carrying amount of an indefinite-lived
         intangible asset exceeds its fair value, an impairment loss is recognized.

                                            *       *       *
         Impairment Assessment

         Assessment of the potential impairment of goodwill and other long-lived assets

                                                    57
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 62 of 133 PageID #: 405



        is an integral part of the Company’s normal ongoing review of operations.
        Testing for potential impairment of these assets is significantly dependent on
        numerous assumptions and reflects management’s best estimates at a particular
        point in time. The dynamic economic environments in which the Company’s
        businesses operate and key economic and business assumptions with respect to
        projected selling prices, increased competition and introductions of new
        technologies can significantly affect the outcome of impairment tests. Estimates
        based on these assumptions may differ significantly from actual results. Changes
        in factors and assumptions used in assessing potential impairments can have a
        significant impact on the existence and magnitude of impairments, as well as the
        time at which such impairments are recognized. If there are unfavorable changes
        in these assumptions, particularly changes in the Company’s discount rates,
        earnings multiples and future cash flows, the Company may be required to
        recognize impairment charges. Information with respect to the Company’s
        significant accounting policies on goodwill and other long-lived assets are included
        in Note 1, Significant Accounting Policies, to the consolidated financial
        statements in this Form 10-K. [Italics added.]

        146.    Concerning how Dentsply Intl. measured the fair value of the goodwill carried on

 its own balance sheet, the Registration Statement again referred investors to the October 28, 2015

 Form 8-K, which stated, in pertinent part, as follows:

        Goodwill is the excess of the purchase price over the fair value of identifiable net
        assets acquired and liabilities assumed in a business combination. Goodwill is not
        amortized. Goodwill is tested for impairment annually, during the Company’s
        second quarter, or when indications of potential impairment exist. The Company
        monitors for the existence of potential impairment throughout the year. This
        impairment assessment includes an evaluation of various reporting units, which is
        an operating segment or one reporting level below the operating segment. The
        Company performs impairment tests using a fair value approach. The Company
        compares the fair value of each reporting unit to its carrying amount to determine
        if there is potential goodwill impairment. If impairment is identified on goodwill,
        the resulting charge is determined by recalculating goodwill through a
        hypothetical purchase price allocation of the fair value and reducing the current
        carrying value to the extent it exceeds the recalculated goodwill.

        The Company’s fair value approach involves using a discounted cash flow model
        with market-based support as its valuation technique to measure the fair value for its
        reporting units. The discounted cash flow model uses five-year forecasted cash
        flows plus a terminal value based on a multiple of earnings. In addition, the
        Company applies gross profit and operating expense assumptions consistent with
        its historical trends. The total cash flows were discounted based on market
        participant data, which included the Company’s weighted-average cost of capital.
        The Company considered the current market conditions when determining its
        assumptions. Lastly, the Company reconciled the aggregate fair values of its

                                                 58
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 63 of 133 PageID #: 406



        reporting units to its market capitalization, which included a reasonable control
        premium based on market conditions.

        147.    As alleged below, the representation that Dentsply Intl. appropriately valued its

 intangible assets and goodwill and those of businesses it acquired, and that it “considered the

 current market conditions when determining its assumptions” in calculating fair value for goodwill

 purposes, were inaccurate. This is because, among other reasons, Dentsply Intl. did not consider

 the financial impacts of (a) the excess inventory that Patterson was then holding as a result of

 the minimum purchase requirements in the Exclusive Distribution Agreements and (b) the

 Distributors’ anticompetitive scheme on the value of its own goodwill and intangible assets or

 Sirona’s.

        148.    Following the Merger, Dentsply Sirona continued to state its goodwill

 valuations – which represented more than one-half of the Company’s reported assets – in its

 periodic Forms 10-K and Forms 10-Q filed with the SEC between May 6, 2016 and May 7,

 2018, as follows:

                     Reporting Period                    Reported Net Goodwill
                     First Quarter of Fiscal Year 2016       $5.84 billion
                     Second Quarter of Fiscal Year 2016      $5.79 billion
                     Third Quarter of Fiscal Year 2016       $6.06 billion
                     Fourth Quarter and Fiscal Year 2016     $5.95 billion
                     First Quarter of Fiscal Year 2017       $5.96 billion
                     Second Quarter of Fiscal Year 2017      $5.02 billion
                     Third Quarter of Fiscal Year 2017       $5.07 billion
                     Fourth Quarter and Fiscal Year 2017     $4.54 billion
                     First Quarter of Fiscal Year 2018       $4.57 billion

        149.    The Company similarly continued to provide valuations of its net intangible

 assets, including its indefinite-lived intangibles, as follows:

                     Reporting Period                       Reported indefinite-
                                                            lived intangible assets,
                                                            Net Carrying Amount
                  First Quarter of Fiscal Year 2016                $1.13 billion

                                                   59
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 64 of 133 PageID #: 407



                   Reporting Period                         Reported indefinite-
                                                            lived intangible assets,
                                                            Net Carrying Amount
                  Second Quarter of Fiscal Year 2016               $1.10 billion
                  Third Quarter of Fiscal Year 2016                $1.15 billion
                  Fourth Quarter and Fiscal Year 2016              $1.09 billion
                  First Quarter of Fiscal Year 2017                $1.10 billion
                  Second Quarter of Fiscal Year 2017               $1.10 billion
                  Third Quarter of Fiscal Year 2017                $1.14 billion
                  Fourth Quarter and Fiscal Year 2017              $.846 billion
                  First Quarter of Fiscal Year 2018                $.860 billion

        150.    Significantly, Dentsply Sirona’s goodwill and indefinite-lived asset valuations

 depended in large part on the Company’s distribution arrangements with the Distributors,

 including the Exclusive Distribution Agreements with Patterson for U.S. sales of its technology

 and equipment products, as well as other results that were predicated, in part, on the Distributors’

 anticompetitive scheme.

        151.    The goodwill and intangible asset valuations in the Company’s quarterly and

 annual reported financial results after the Merger, as well as in the Registration Statement, were

 materially false and misleading because Defendants knew or recklessly disregarded that prior to

 the Merger, Dentsply Intl.’s and Sirona’s goodwill and intangible assets had been inflated

 artificially by the anticompetitive scheme described above; that Sirona had supplied Patterson

 with a continuing level of excess inventory that made it highly likely that Patterson would

 terminate its exclusive distribution relationship; and that end-user demand for the products that

 had been subject to the Exclusive Distribution Agreements with Patterson would inevitably be

 adversely affected by the existing and growing inventory backlog. Thus, during the remainder of

 the Class Period, notwithstanding the interim impairment charges that the Company took in the

 second and fourth quarters of 2017, Dentsply Sirona’s goodwill and indefinite-lived intangible

 assets were overstated by, at the least, $1.265 billion.



                                                   60
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 65 of 133 PageID #: 408



        152.    After the Merger, the Company similarly issued highly misleading financial

 guidance. Based in large part on results that the Company achieved utilizing sales, earnings and

 margins augmented by the impact of the minimum purchase requirements in the Patterson

 Exclusive Distribution Agreements and the Distributors’ anticompetitive conduct, as well as

 materially misleading statements about what the Company could expect to achieve in the future,

 the Company issued overstated financial guidance that similarly served to prop up its stock price.

        153.    And, as reflected in the following chart, it was only when the Company was

 forced to disclose, from August 2017 to August 2018, the true impact of the schemes that had

 served in the past to prop up the Company’s reported revenues, earnings and margins – and stock

 price – that Dentsply Sirona dropped its guidance to sustainable levels.

       Date          Projection Period       Revenue Projections            EPS Projections
  10/28/2015             FY 2015                                             $2.58 - $2.64
  05/06/2016             FY 2016                $3.73B - $3.81B              $2.70 - $2.80
  08/05/2016             FY 2016                $3.73B - $3.81B              $2.70 - $2.80
  11/04/2016             FY 2016                $3.73B - $3.81B              $2.75 - $2.80
  02/17/2017             FY 2017                $3.95B - $4.03B              $2.80 - $2.90
  05/09/2017             FY 2017                $3.95B - $4.03B              $2.80 - $2.90
  08/09/2017             FY 2017                $3.95B - $3.99B              $2.65 - $2.75
  10/02/2017             FY 2017                                             $2.65 - $2.75
  11/03/2017             FY 2017                $3.95B                       $2.65 - $2.70
  03/01/2018             FY 2018                $4.2B - $4.25B               $2.70 - $2.80
  05/06-07/2018          FY 2018                $4.2B                        $2.55 - $2.65
  08/07/2018             FY 2018                $3.95B                       $2.00 - $2.15

        154.    By presenting revenues and earnings guidance to the market that did not take into

 account the impact that Patterson’s excess inventory and the Distributors’ anticompetitive

 scheme had previously had on the Company’s reported revenues, earnings and margins, and that

 would not be sustainable in the future, the Company and the Officer Defendants further misled

 the market to the detriment of purchasers of Dentsply Sirona stock.




                                                 61
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 66 of 133 PageID #: 409



 VIII. PARTIAL DISCLOSURES, FURTHER MISLEADING STATEMENTS, AND
       THE GRADUAL EMERGENCE OF THE FULL SCOPE OF THE FRAUD

        155.    The truth about Dentsply Sirona’s financial and operating condition was revealed

 in a series of corrective disclosures.

        156.    First, on August 9, 2017, the Company reported its financial results for the second

 quarter of 2017. In its Form 10-Q for the second quarter ended June 30, 2017, which was signed

 by Defendants Slovin as CEO and Michel as CFO, the Company reported $992.7 million in net

 sales, $544.2 million in gross profit, and – in large part due to a goodwill and indefinite-lived

 intangible assets impairment charge of $1,172.7 million – a net loss of $1,050.3 million.

        157.    Dentsply Sirona’s financial results fell short of analyst expectations, and the

 Company cut its full-year guidance by over 5%, attributing the decline to a slowdown in the

 Company’s equipment sales, primarily in the United States, and significant de-stocking of

 inventory from its distributors. As Defendants described it, both the Company’s profits and

 sales were below expectations due to a change in the North America distribution strategy and

 lower equipment and technology sales, which was driven largely by the termination of the

 Company’s exclusive distribution arrangement with Patterson. As Defendant Slovin stated on

 the conference call with analysts and investors on August 9, 2017: “Second quarter internal sales

 declined 3.6% driven by a decline in Technologies. … Growth was unfavorably impacted by

 approximately $19 million or 400 basis points. This came as a result of a quarter-over-quarter

 changes in net equipment inventory levels at certain distributors.”

        158.    In addition to disclosing the Company’s second quarter 2017 results and the

 nearly $1.2 billion impairment charge, Dentsply Sirona further revealed that the SEC had opened

 an investigation into the “Company’s accounting and disclosures, including its accounting and

 disclosures relating to transactions with a significant distributor of the Company.”


                                                 62
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 67 of 133 PageID #: 410



        159.    In explaining the goodwill and other impairment charge more fully during the

 Company’s conference call, Defendant Michel stated:

        As a result of updating the estimates and assumptions following the recent
        changes in circumstances and in connection with the annual impairment test of
        goodwill…the company determined that the goodwill associated with the
        CAD/CAM, imagining and treatment center reporting units were impaired. As a
        result, the company recorded a goodwill impairment charge of $1.0929 billion.
        These reporting units were all within the Technologies segment.

        The equipment reporting units’ goodwill impairment charge was primarily driven
        by unfavorable changes in estimates and assumptions used to forecast discounted
        cash flows, including lower forecasted revenues and operating margin rates,
        which resulted in a lower fair value for these reporting units. The forecasted
        revenues and operating margin rates were negatively impacted by recent
        unfavorable developments in the marketplace.

        These developments included significantly lower retail sales for the fiscal quarter
        ended April 2017 reported by the company’s exclusive North American
        equipment distributor in May 2017, significant acceleration of sales declines in
        the quarter ended June 30, 2017 and the execution of new distribution agreements
        with Patterson Companies, Inc. and Henry Schein, Inc. …

        The company also observed an increase in competition, unfavorable changes in
        the end-user business model, as well as changes in the channels of distribution for
        the company and its competitors. …

        The company also assessed the annual impairment of indefinite-lived intangible
        assets as of April 30, 2017 which largely consists of acquired tradenames.… [t]he
        company recorded an impairment charge of $79.8 million for the three months
        ended June 30, 2017.

        The impaired indefinite-lived assets are tradenames and trademarks related to the
        CAD/CAM and imagining equipment reporting units. The impairment charge
        was driven by a decline in forecasted sales.

        160.    Notably, by referring to the “increase in competition, unfavorable changes in the

 end-user business model, as well as changes in the channels of distribution for the company

 and its competitors,” Defendants implicitly admitted that the old regime – under which the three

 major Distributors, among other things, refused to deal with buying groups and set their prices at

 artificially inflated levels (which allowed Dentsply Sirona and other manufacturers to do


                                                63
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 68 of 133 PageID #: 411



 likewise) – no longer existed, and directly impacted the “lowered forecasted revenues and

 operating margin rates, which resulted in a lower fair value” for certain of the Company’s

 reporting units. And, of course, the references to the “new distributions agreements” with

 Patterson and Schein and the lower retail sales “by the company’s exclusive North American

 equipment distributor,” which was Patterson, were belated, albeit only partial, admissions of the

 significant impact that the Company was facing on account of the glut of inventory that Patterson

 had accumulated based on the minimum purchase requirements in its Exclusive Distribution

 Agreements.

        161.    However, the Company continued to mislead investors concerning the sources and

 drivers of its performance. In fact, on the August 9, 2017 conference call, Defendant Michel

 stated that the Company’s “view for the full year has not changed much,” and Defendant Slovin

 stated that “Patterson is absolutely committed to Dentsply Sirona and the proposition that we bring

 to the dental office,” and that the Company’s “balance sheet remains strong.” Defendant Slovin

 further stated: “in the back half of the year, we expect earnings growth as high-tech equipment

 returns to growth.” He added that what “I want to really highlight is the guidance that we

 lowered today also reflects 5% to 7% growth in the back half of the year. … [W]hat you should

 focus on really is the guidance we gave today and the fact that 7% in the back half. And this is -

 a critical driver for this is our Technologies, which means CAD/CAM and imaging playing an

 important role.”

        162.    Dentsply Sirona continued to mislead investors in other respects. Among other

 things, the Company’s statements were false and misleading because they misattributed the

 sources and causes of Dentsply Sirona’s financial performance and they failed to fully disclose

 the glut of inventory then being held by Patterson and its impact on ongoing sales and

 margins. Moreover, although the second quarter 2017 results were improved somewhat by some

                                                 64
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 69 of 133 PageID #: 412



 sales of equipment to Schein, Dentsply Sirona and Officer Defendants Slovin, Michel, Wise and

 Clark knew that the boost that the Company would get from its sales to Schein would only be

 temporary due to the full extent of the excess inventory being held by Patterson, which Dentsply

 Sirona and its executives were aware of stemming from the required reports in the Exclusive

 Distribution Agreements but which was concealed from the investing public.

        163.    In response to the August 9, 2017 disclosures, the price of Dentsply Sirona stock

 share price fell by $5.18, or 8.4%, declining from $61.41 per share on August 8, 2017 to close at

 $56.23 per share on August 9, 2017.

        164.    Second, less than two months after the Company announced its second quarter

 results and disclosed the SEC investigation, on October 2, 2017, Dentsply Sirona unexpectedly

 announced the departure of Defendants Slovin, Clark, and Wise, the CEO, COO and Executive

 Chairman, respectively. As noted in a William Blair report of October 2, 2017, however, the

 Company’s management re-iterated its 2017 guidance that had been provided on the second

 quarter earnings call.   On this news, Dentsply Sirona shares fell another $3.48, or 5.8%,

 declining from $59.81 per share on September 29, 2017 to close at $56.33 per share on October

 2, 2017.

        165.    Even after these partial disclosures, Dentsply Sirona continued to mislead investors

 concerning the Company’s financial condition. On November 3, 2017, Dentsply Sirona reported

 its third quarter 2017 results and held a conference call with analysts and investors to address its

 2017 third quarter financial results. For the quarter, the Company announced $1.009 billion in

 net sales, $559 million in gross profit, and $90.5 million in net income.

        For the three months ended September 30, 2017, the Company reported a sales
        increase of 5.8%, on a constant currency basis sales increased 4.3% and internal
        growth was 2.4%. Based on the Company’s estimate, both constant currency and
        internal sales growth were favorably impacted by approximately $8 million as a
        result of current quarter over prior year quarter net changes in equipment

                                                 65
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 70 of 133 PageID #: 413



        inventory levels at certain distributors in North America and Europe. Based on
        the Company’s estimate, inventory held by these distributors increased by
        approximately $28 million during the current three month period compared to an
        increase of approximately $20 million in the same three month period in 2016.

 And, in describing its distributor agreements, the Company stated:

        The Company had two exclusive distribution agreements with Patterson
        Companies, Inc. (“Patterson”) for the marketing and sales of certain legacy Sirona
        products and equipment in the United States and Canada. In order to maintain
        exclusivity, certain purchase targets had to be achieved. In the fourth quarter of
        2016, Patterson’s decision not to extend the exclusivity beyond September 2017
        was announced. Following that announcement, in May 2017, the Company
        entered into a new three-year agreement with Patterson whereby Patterson would
        continue to distribute the Company’s equipment lines in the United States on a
        non-exclusive basis. In the second quarter of 2017, the Company also entered into
        two separate multi-year agreements with Henry Schein, Inc. (“Henry Schein”) for
        the distribution of the Company’s equipment lines in the United States and
        Canada. While the agreement with Henry Schein with respect to the United States
        was effective September 1, 2017, the agreement relating to Canada was effective
        June 2017. The Company began shipping initial stocking orders for the
        equipment products to Henry Schein under the agreements in the second quarter
        of 2017 and expects orders will continue through the balance of 2017. During the
        second quarter of 2017, the Company also modified its distribution agreement
        with Henry Schein with respect to the distribution of certain products in France.
        Based on the Company’s estimate, year-over-year changes in distributor
        inventories associated with these agreements negatively impacted the Company’s
        reported sales in the first nine months of 2017 by approximately $37 million.
        Based on the Company’s estimate, distributor inventories increased during the
        first nine months of 2016 by approximately $36 million primarily associated with
        certain distributors making minimum purchase targets required in order to
        maintain exclusivity. Inventory held by distributors decreased during the first nine
        months of 2017 by approximately $1 million, based on the Company’s estimate.
        At this time, the Company estimates that net changes in distributor inventories
        will decrease the Company’s sales by approximately $25 million to $30 million
        for the balance of 2017, which is similar to the impact in the last three months of
        2016.

        166.   During a conference call the same day, Defendant Michel reported that quarterly

 operating margins were 21.1%, internal growth had increased 2.4%, and stated “[o]ur growth

 was driven by strength in the US, which grew 7.1%.” Defendant Michel commented on

 increases in the Company’s reported revenue and gross profit in the third quarter 2017 compared



                                                66
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 71 of 133 PageID #: 414



 to the third quarter 2016, stating: “We are beginning to see the benefit of our expanded

 distribution agreement in equipment” and “We expect performance to rebound here beginning

 in the fourth quarter.” He further explained that the Company’s narrowed guidance implied

 “over 20% adjusted EPS growth in the fourth quarter.”

        167.    The release of these results and the representations made by the Company’s

 management led to a 5.95% increase in the price of Dentsply Sirona stock from a close of $61.16

 on November 2, 2017 to a close of $64.80 on November 3, 2017. Indeed, with this information

 in the market, the Company’s stock would thereafter reach a Class Period high of $68.30 per

 share on January 8, 2018. But that price was not sustainable given the material information that

 Defendants had continued to conceal from the market, including but not limited to the fact that

 any improvement in financial results arising from the sale of equipment to Schein would be

 temporary, due to the massive – yet still concealed – inventory glut amassed by Patterson.

 Indeed, by “estimating” that the net changes in distributor inventories would decrease by

 “approximately $25 to $30 million for the balance of 2017,” which the Company stated was

 “similar to the impact in the last three months of 2016,” the Company was effectively telling the

 market that it was “business as usual,” failing entirely to provide information about the glut of

 inventory that Patterson was holding that would plague Dentsply Sirona’s results going forward.

        168.    Third, on Sunday, May 6, 2018, Dentsply Sirona issued a press release disclosing

 additional information that further revealed, at least in part, the impact of the termination of the

 Patterson exclusive distributions agreements on the Company’s financial results, reporting that

 organic revenue growth for the first quarter of 2018 was down 1.4%, driven largely by a 7.6%

 decline in the U.S. market.       The Company further reported that on a segment basis,

 consumables declined 1.3% year-over-year, while equipment declined 1.6% year-over-year. As

 a result, the Company announced that it was reducing its EPS guidance for 2018 by $0.15 per

                                                 67
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 72 of 133 PageID #: 415



 share, from $2.70-$2.80 per share to $2.55-$2.65 per share. This was the second time in nine

 months that the Company had reduced its guidance. The Company also lowered its projected

 revenue growth in 2018 from approximately 3% to approximately 2%. However, in order to

 blunt the negative impact that these and other disclosures made that day would have on the

 Company’s stock price, Dentsply Sirona announced that it was doubling its share repurchase

 authorization. As a JP Morgan research report of May 7, 2018 stated: “The company also

 announced a $500M increase to the share repurchase authorization (bringing the total to $1B),

 which should also help cushion the bottom line in 2018.”

        169.    On May 7, 2018, the Company held a conference call with analysts and investors.

 Summarizing the results, Defendant Casey said: “In Q1, we saw solid performance in many

 regions and businesses, weighed down by significant headwinds in the US Technologies and

 Equipment business.” Casey further stated: “As you saw in the press release yesterday, we are

 adjusting our guidance to reflect what we saw in the first quarter, and more importantly, outline

 the investments and actions we are taking to return us to growth.”

        170.    Defendant Alexos provided further commentary on the first quarter 2018 results,

 and explained that the Company’s revenue assumptions included a “$40 million targeted

 reduction in dealer equipment inventory, which is costing us about a 1% internal growth rate, and

 we are on track to reduce most of that in the first half of 2018.” Later, when asked about the $40

 million inventory number, Alexos stated “on the $40 million, the answer is yes, we feel very

 confident. That’s a number we can largely manage. It’s an important number not only for us,

 but for our dealer partners. And as I stated, we expect most of that to be realized through the

 end of Q2.”

        171.    On May 7, 2018, the Company’s stock fell by 6.14%, from $49.99 at the close on

 May 4, 2018, to $46.92 per share at the close on May 7, 2018. The next day, various analysts

                                                68
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 73 of 133 PageID #: 416



 issued reports. On May 8, 2018, a Barrington research report noted that the Company had

 “confidently reiterated its belief that it would work through its elevated inventory (now around

 $30 million) at its key distributors by the end of the year, with much of issue being addressed by

 the end of the second quarter.” Barrington stated that this would represent “good progress and

 would clear the decks of a fundamental negative that has acted as an overhang on this story for

 the past few quarters.” Nevertheless, Barrington “significantly” reduced its target price for

 Dentsply Sirona stock from $70 to $54 per share. Analysts at H.C. Wainwright and at Stifel

 Nicolaus similarly issued reports that cut their target prices for Dentsply Sirona stock. By the

 close of the trading day on May 8, 2018, the price of the Company’s stock fell further, by 5.22%,

 to $44.47 per share. Thus, over the two trading days, Dentsply Sirona’s stock price fell $5.52, or

 11%, declining from $49.99 per share on Friday, May 4, 2018 to close at $44.47 per share on

 Tuesday, May 8, 2018.5

        172.    Lastly, on August 7, 2018, as part of its announcement of second quarter 2018

 results, Dentsply Sirona disclosed that it was taking a massive goodwill impairment charge of

 $1.265 billion, largely in the technologies and equipment segments, and announced that it was

 introducing a “restructuring program” to address diminished product demand and dwindling

 margins. Dentsply Sirona also cut full year earnings guidance by approximately 20% due to


 5
    On June 5, 2018, Northcoast Research issued a research report that opined on the root causes
 of the Company’s poorer than expected first quarter 2018 results and its reduced guidance.
 Among other things, Northcoast wrote that whereas Dentsply Sirona was pointing to “channel
 inventory headwinds as the issue, … the root of the inventory issue is an end-user demand
 problem.” The report further stated that although the Company had added Schein as a distributor
 of Sirona products in the United States, “it’s not reasonable to think adding HSIC will be enough
 to offset double digit CEREC declines at PDCO. PDCO has traditionally sold well more than
 1,000 CEREC systems in a year, while we only expect HSIC to sell several hundred units.” The
 report further noted that Dentsply Sirona had benefitted from initial channel fill of Sirona
 products into Schein’s warehouses and branch locations, but that continuing into the second half
 of 2018, the Company would still need to deal with Patterson’s declining purchases of CEREC
 systems.
                                                69
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 74 of 133 PageID #: 417



 continued significant destocking of product by Patterson and Schein, representing the third cut to

 its EPS guidance in the span of one year, and further reduced its revenue guidance for 2018 –

 saying that it now expected a 2.0% revenue decline in 2018 versus the prior forecast of 2.0%

 revenue growth. As CFO Alexos stated on a conference call that day: “The revenue guidance for

 2018 is now $3.95 billion or a 2% constant currency decline over 2017, which is a $250 million

 reduction … from the previous guidance.”

        173.       Analysts expressly tied these problems to the increased competition and pricing

 pressure within t h e C o m p a n y’ s high-tech equipment categories as the demand for its

 equipment continued to struggle. As a JP Morgan analyst wrote on August 7, 2018: “The

 company also recorded a goodwill and intangible impairment charge of $1.3B driven mostly by

 the Tech & Equipment business, blaming the impact of continued transition of dealer

 relationships in the U.S., lower anticipated revenue/margins in the Imaging and CAD/CAM

 businesses, an elevated level of inventory destocking, and an increase in both the risk factor and

 discount rate.”

        174.       Indeed, in sharp contrast to the Company’s statement on May 7, 2018, that “we

 feel very confident” about the $40 million inventory destocking number, CFO Alexos stated on

 August 7, 2018 that the Company’s dealers “are seeking to significantly reduce their inventory

 by an additional $60 to $70 million in 2018 versus the $40 million that we had planned, resulting

 in a total inventory reduction in 2018 of $100 million to $110 million.” He reiterated that “Our

 updated EPS estimate is now $2 to $2.15, down from the previous guidance of $2.55 to $2.65.”

 And CEO Casey acknowledged “We are seeing destocking in both our major partners” and

 finally admitted: “we have a wholesale issue.”

        175.       In addition, Casey stated that the Company was “working through a

 comprehensive review of the organization that will lead to a significant restructuring program.”

                                                  70
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 75 of 133 PageID #: 418



 Casey also explained changes to the Company’s go-to-market approach: “Our organization needs

 to do a better job of becoming responsible for our own demand creation. This pillar includes the

 addition of 50 new reps in our technology business in the U.S. It also involves implementing our

 one-customer approach, focusing on building one-to-one relationships with the dentist. We will

 also finish a significant sales force effectiveness program in the back half of this year that, so far,

 is very promising.”

            176.   On the call, Casey was asked the following about the restructuring program: “I

 wonder if you’ve thought about what you’re doing at Dentsply Sirona in as much as it might be

 particularly similar, different to other markets or other companies where you’ve worked? And if

 you might be able to think of analogies that could help investors to think about what the path

 might look like.” Casey responded: “And let’s start with demand creation because I think that’s

 really important. Right now, as you saw in kind of the med supply in the med tech space, as you

 begin to see hospital consolidations, it was no longer in everybody’s best interest to try and run

 20 different sales forces at a time – at individual hospitals when all of a sudden there was a GPO.

 So there was a tremendous amount of how do you begin to shift your selling organizations to

 recognize economic buyers, as well as like clinically-oriented buyers. So I think there’s ample

 examples in the med tech space about how you need to evolve your selling organizations to be

 reflective of changes in the marketplace, point one.”

            177.   On this news, Dentsply Sirona shares declined $9.03, or 18.6%, to close at $39.41

 on August 7, 2018, its lowest price in over five years.

            178.   All told, following the full disclosure of the fraud, Dentsply Sirona’s stock price

 declined by over 40% from its Class Period high, which had been reached just eight months

 earlier.



                                                   71
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 76 of 133 PageID #: 419



 IX.    SUMMARY OF SCIENTER ALLEGATIONS

        179.   Defendants Dentsply Sirona and the Officer Defendants acted with scienter in that

 each knew or recklessly disregarded that Dentsply Sirona’s publicly reported financial results

 and other statements issued during the Class Period were materially false and misleading. In

 addition to the allegations set forth previously in this Complaint, the Section 10(b) Defendants’

 scienter is demonstrated through the following summary:

        180.   First, from at least the time of the Merger forward, the Company and the Officer

 Defendants knew that the distribution channels of Sirona, and thereafter Dentsply Sirona, were

 overloaded with product as a result of the minimum purchase requirements in the Exclusive

 Distribution Agreements with Patterson. The minimum purchase amounts were known to the

 Company and the Officer Defendants, but not to the investing public, because such amounts were

 redacted from the versions of the Agreements filed with the SEC.           Specifically, Officer

 Defendants Slovin and Michel knew of Patterson’s excess inventory of CEREC and other Sirona

 products in their capacities as CEO and CFO of Sirona and, thereafter, Dentsply Sirona. Officer

 Defendants Wise and Clark would have learned of Patterson’s excess inventory through the due

 diligence done in advance of the Merger, and thereafter in the senior positions they held with

 Dentsply Sirona.   And Officer Defendants Thierer, Alexos and Casey would have learned

 Patterson’s excess inventory at least by the times they took on their CEO or CFO positions at

 Dentsply Sirona.

        181.   As noted above, the Exclusive Distribution Agreements imposed detailed

 reporting requirements on Patterson, pursuant to which Sirona, and thereafter Dentsply Sirona,

 regularly received extensive information concerning Patterson’s sales and operations as they

 related to the distribution and sale of the products subject to those Agreements. The Agreements



                                                72
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 77 of 133 PageID #: 420



 also mandated quarterly meetings between Patterson and the Company, as well as other regular

 reports, to apprise Sirona (and later Dentsply Sirona) of the extent to which Patterson was

 positioned to meet its contractual minimum purchase obligations, as well as its broader sales

 targets. In this regard, Lead Plaintiffs incorporates paragraphs 33-62, above, as if set forth here

 in their entirety.

         182.    As is clear from these meeting and reporting requirements, Sirona was always

 well aware of Patterson’s actual and forecasted sales and progress towards satisfying the

 minimum purchase requirements.             Indeed, as a result of these meetings and reporting

 requirements, Patterson regularly informed Sirona of its actual and forecasted sales and progress

 toward satisfying the agreements’ minimum purchase requirements and growth targets.

         183.    Dentsply Intl. became aware of the true state of Patterson’s purchases pursuant to

 the Agreements’ minimum purchase requirements and the excess inventory it was holding by the

 time of the Merger. As stated in the Registration Statement, Dentsply Intl. conducted extensive

 due diligence on Sirona’s business before agreeing to merge with Sirona. As detailed in the

 Registration Statement, this due diligence included:

                 (a)    Meetings between senior executives and the financial and legal advisors of

 Dentsply Intl. and Sirona from March through September 2015, at which non-public information

 concerning their business and operations was discussed, including “their respective companies’

 internal management structure, business strategy, product portfolio, product pipeline, financial

 information and financial guidance”;

                 (b)    The establishment of electronic data-rooms, in which Dentsply Intl. and

 Sirona each placed non-public information concerning their business and operations, presumably

 including sales forecasts and information regarding sales, inventory, margins, and their

 relationships with the Distributors; and

                                                   73
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 78 of 133 PageID #: 421



                  (c)    The performance of financial analyses by Moelis on the business of

 Dentsply Intl. and Sirona and the evaluation of the prospects of the combined company, Dentsply

 Sirona.

           184.   Senior executives at Sirona and, following the Merger, Dentsply Sirona had direct

 knowledge that the minimum purchase requirements of the Exclusive Distribution Agreements

 were causing Patterson to take on excess inventory. The executives included Officer Defendants

 Slovin, Clark, Wise, and Michel.

           185.   Second, Dentsply Sirona and its senior executives knew of the Distributors’

 anticompetitive scheme and its impact on the Company’s financial results, and actively supported

 it. In this regard, Lead Plaintiff incorporates as if fully set forth here paragraphs 78-80, above,

 which identify many instances where Dentsply Intl., Sirona and Dentsply Sirona executives were

 aware of and actively supported the Distributors’ anticompetitive scheme. Dentsply Intl. and

 Sirona managers were involved in communications discussing the Distributors’ efforts to boycott

 GPOs and dental associations that endorsed GPOs, such as the TDA and AZDA.

           186.   Dentsply Intl.’s knowledge and involvement in the boycotts of the TDA and

 AZDA annual meetings on account of the associations’ endorsement of GPOs is shown directly

 in the emails and other correspondence cited in paragraph 78 above. Among these is a July, 30,

 2014 email from a Benco Regional Manager t o a Dentsply Intl. Senior Territory Manager,

 which states: “I have communicated with our competition at Schein and Patterson and we are all

 of the same mind that we will not be supporting a competitor’s [AZDA’s] meeting next year.” As

 further noted above, the Distributors’ decision to boycott the TDA conference arose after they

 learned of TDA Perks, a buying group that would offer its participants lower prices for dental

 supplies than the Distributors offered. In response to TDA Perks, the Distributors took concerted

 action to direct their representatives to boycott the TDA conference in 2014 – an anticompetitive

                                                 74
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 79 of 133 PageID #: 422



 decision that would financially and operationally harm the TDA (as the Distributors knew and

 intended), since the TDA drew significant financial support from payments by the attendees of its

 conferences.     Dentsply Intl. advised a Schein vice president and general manager that the

 Company would inform the TDA that “they feel the TDA has put all manufacturers in a very

 difficult place and that going forward that they won’t participate if their dealers don’t.”

         187.     Sirona was similarly aware of and acquiesced in the Distributors’ anticompetitive

 conduct. For example, in an August 28, 2014 email, the Director of Special Markets & Strategic

 Projects at Sirona wrote to the President Special Markets at Patterson: “Historically, at

 Patterson’s direction we have not included buying groups as part of special markets.” In the

 same email chain, Sadusky suggests a meeting between Sirona and Patterson to “get aligned.”

 Similarly, in a September 2014 email chain, a Patterson employee wrote that he talked to “Steven

 at Sirona” regarding whether or not a particular doctor’s office was part of a “buying group,” to

 which another Patterson employee replied: “As a rule we do not deal with buying groups.”

         188.     Third, Defendants Slovin, Michel and Alexos regularly spoke to analysts and

 investors about, among other subjects, Dentsply Sirona’s financial results and guidance, its

 relationship with Patterson, the Exclusive Distribution Agreements, and sales of CEREC

 systems.      By publicly commenting on these subjects, these Officer Defendants (as well as

 Defendant Thierer while he was Interim CEO) held themselves out as knowledgeable about

 them.   Among other things, Defendant Slovin portrayed the Company’s CAD/CAM sales

 (including CEREC systems) as poised for significant growth despite his knowledge that

 Patterson was sitting on excess inventory. For example, during Dentsply Sirona’s May 5, 2016

 first quarter earnings call, Defendant Slovin was asked directly to comment on CAD/CAM sales

 as follows:



                                                  75
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 80 of 133 PageID #: 423



        Was wondering if you could comment on the sales of CAD/CAM specifically? As
        your channel partner in North America had talked about carrying a higher level
        of inventory coming into this year, I'm just trying to get a balance between what
        may be they're holding versus what the end-market's really doing.

 Although Defendant Slovin and other senior Dentsply Sirona officers clearly knew (a) what

 Patterson was holding, (b) what Patterson was obligated to buy under the Exclusive Distribution

 Agreements, and (c) the sales that were actually being made to end-users of the Company’s

 products, Slovin instead misleadingly proclaimed that CAD/CAM sales were poised for further

 growth:

        Well, certainly, Technology led the way at 6.5% for the quarter and certainly was
        leading the way in the U.S. as well, and that was led by CAD/CAM. And so the
        proposition has not changed with regard to us believing that along with Patterson
        that CEREC will become a standard-of-care, and we’re on the appropriate
        trajectory for that. Keep in mind also that we launched the new Zirconia Blocks,
        but more critical to that was our SpeedFire. So there was a lot of interests ahead
        of that, and I think that it’s a situation where we’ve got a lot of opportunities for
        CEREC in North America and we’ll continue to.

        189.    Fourth, the sudden resignations of four of the Company’s top executives –

 Defendants Slovin, Clark, Wise and Michel – in close proximity to the announcement of an SEC

 investigation and a more than $1 billion impairment charge is strong evidence of scienter. On

 August 9, 2017, Dentsply Sirona disclosed that it had recorded a non-cash goodwill impairment

 charge of approximately $1.1 billion associated with its CAD/CAM, imaging and treatment

 center reporting units. The Company also disclosed that it had “observed an increase in

 competition, unfavorable changes in the end-user business model as well as changes in channels

 of distribution for the company and its competitors.” These factors tie specifically into the

 Company’s knowledge of and involvement with the Distributors’ anticompetitive scheme as well

 as the massive inventory build-up at Patterson as of the time of and since the Merger.

        190.    The Company further disclosed that the SEC had opened an investigation into the

 “Company’s accounting and disclosures, including its accounting and disclosures relating to

                                                 76
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 81 of 133 PageID #: 424



 transactions with a significant distributor of the Company.” Less than two months later, on

 October 2, 2017, Dentsply Sirona announced the resignations of Defendants Slovin, Clark and

 Wise, the Company’s CEO, President and COO – Technology, and Chairman, respectively.

 And just one month after that, Michel’s resignation from his CFO position at Dentsply Sirona was

 announced on November 2, 2017.

        191.     At the time of the departures, Defendant Slovin was 52 years old and held

 766,813 shares of Dentsply Sirona stock; Defendant Wise was 57 years old, held 143,481 shares

 of Dentsply Sirona stock (plus 37,418 Restricted Stock Units), and affiliated entities and persons

 owned another 35,385 shares; Defendant Clark was 56 years old, held 22,392 shares of Dentsply

 Sirona stock (plus 16,516 Restricted Stock Units), and his spouse held 57,687 shares; and

 Defendant Michel is believed to have been about 50 years old and held 78,147 shares of Dentsply

 Sirona stock.

        192.     Moreover, from the time of the Merger until the times of their departures from the

 Company, Defendant Slovin had received grants of 814,661 shares of Dentsply Sirona stock

 (including 790,537 shares on February 29, 2016, the date of the Merger); Defendant Wise had

 received grants of 52,392 shares (including 48,140 at the time of the Merger) and he also

 received and exercised options for 203,904 shares, on which he received net proceeds of

 $2,793,449; Defendant Clark had received grants of 42,769 shares (including 26,522 at the time

 of the Merger) and he also received and exercised options for 260,800 shares, on which he

 received net proceeds of $7,522,614; and Michel had received a grant of 77,789 shares at the

 time of the Merger, and received and exercised options for 24,000 shares, on which he received

 net proceeds of $607,287. Thus, each of these Officer Defendants also had a personal, monetary

 interest in pursuing the Merger and continuing in their positions, in order to obtain lucrative

 grants (including grants at the time of the Merger) and stock options, notwithstanding the issues

                                                 77
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 82 of 133 PageID #: 425



 that had propped up Sirona’s, Dentsply Intl.’s and Dentsply Sirona’s reported results, and that

 would cause great harm to the Company and its shareholders after they left the Company in late

 2017.

         193.   Fifth, the fact that the fraud concerned a core product and key business area of the

 Company is strong evidence of scienter. In 2016, Patterson – which had been Sirona’s exclusive

 dealer, and continued to be the Company’s exclusive dealer for many key products in the United

 States – accounted for twelve percent of Dentsply Sirona’s worldwide sales. Patterson had been

 Sirona’s largest customer, accounting for between 28% and 38% of its total revenues on a

 quarterly basis leading up to the Merger. In Sirona’s fiscal year ended September 30, 2015,

 Patterson accounted for 33% of Sirona’s revenue. Moreover, through September 30, 2017,

 Patterson served as the exclusive distributor in the United States for most of the products sold

 through the Company’s Technology segment. Until the expiration of the Exclusive Distribution

 Agreements, Patterson was the sole distributor of Dentsply Sirona’s CEREC systems, which

 were touted as a key driver of the Company’s growth. The respective impairment charges of

 $1.17 billion announced on August 9, 2017 and $1.265 billion announced on August 7, 2018

 were related, in part, to the Company’s CAD/CAM business, further demonstrating the

 significance of this business to Dentsply Sirona and the knowledge that Dentsply Sirona and the

 Officer Defendants had concerning end user demand for CAD/CAM products.

         194.   Sixth, the magnitude of the impairment charges and the severe changes in the

 Company’s guidance to the market constitute further indicators of the Officer Defendants’

 scienter. As shown above, the impairment charges taken in the second and fourth quarters 2017,

 and again in the second quarter of 2017 (after Defendant Alexos had stated unequivocally on

 March 2, 2018 that no further impairment charges would be taken in 2018) caused the

 Company’s reported goodwill to be reduced from $5.96 billion as of March 31, 2017, to $5.02

                                                 78
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 83 of 133 PageID #: 426



 billion as of June 30, 2017, to $4.54 billion as of December 31, 2017, and ultimately to $3.46

 billion as of June 30, 2018 – an aggregate reduction in the value of goodwill that was reported by

 the Company and the Officer Defendants of $2.5 billion, a 42% reduction.

        195.    Similarly, the massive changes in the Company’s financial guidance beginning

 with the first partial curative disclosure on August 9, 2017 and continuing to the end of the Class

 Period on August 7, 2018 – all of which stemmed from information known to the Officer

 Defendants but not disclosed accurately, timely or fully to the market – provides another

 indicator of the Officer Defendants’ scienter.       While the Company and Officer Defendants

 Slovin, Michel and others provided fiscal year 2017 EPS guidance of $2.80 to $2.90 on May 9,

 2017, they were forced to lower that guidance to $2.65 to $2.75 with the first partial corrective

 disclosure on August 8, 2017. And, even after Defendants Slovin, Clark, Wise and Michel left

 their positions with the Company, the Company and its then current CEOs (Thierer and Casey)

 and CFO Alexos provided fiscal year 2018 EPS guidance of $2.70 to $2.80, but they too were

 forced to finally disclose a reduction of that guidance to $2.00 to $2.15 at the end of the Class

 Period on August 7, 2018.

 X.     LOSS CAUSATION

        196.    During the Class Period, Defendants engaged in a scheme to deceive the market

 and in a course of conduct that operated as a fraud on Class Period purchasers of Dentsply Intl.

 and Dentsply Sirona securities. As detailed in this Complaint, Defendants made materially

 false and misleading statements and omissions, and engaged in a scheme to deceive the market.

 This fraudulent course of conduct artificially inflated the price of the Company’s common stock

 during the Class Period. When the truth later entered the market through piecemeal disclosures,




                                                 79
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 84 of 133 PageID #: 427



 the price of Dentsply Sirona common stock declined in statistically significant amounts as the

 artificial inflation dissipated over time.

         197.    As a result of their purchases of Dentsply Sirona common stock during the Class

 Period at artificially inflated prices, Lead Plaintiff and other members of the Class suffered

 economic loss, i.e., damages under the federal securities laws, when subsequent disclosures

 removed the inflation from the price of the stock. Had the full truth been disclosed to the market

 at or before the time of its ultimate disclosure, Lead Plaintiff would not have purchased the

 Company’s stock at the prices then being offered in the market.

         198.    Defendants’ wrongful conduct, as alleged in this Complaint, directly and

 proximately caused Lead Plaintiff and the Class to suffer substantial losses. As set forth above in

 Section VIII, with the Company’s releases from August 9, 2017 through the final disclosures on

 August 7, 2018, Dentsply Sirona’s stock price dropped from a close of $61.41 on August 8, 2017

 to $39.41, a decline of over 35%, on August 7, 2018. It dropped even more (43%) from the

 Class Period high that was reached on January 8, 2018, at $68.30 per share, after the false and

 misleading statements that made on November 3, 2017, in connection with the Company’s report

 of its third quarter 2017 results.

         199.    August 9, 2017 disclosures. On August 9, 2017, Dentsply Sirona announced its

 financial results for the second quarter ended June 30, 2017, reporting a net loss of $1,050.3

 million (a $4.58 EPS loss) for the quarter, which included a goodwill and intangible asset

 impairment charge of $1,172.7 million. As Dentsply Sirona disclosed: “Second quarter results

 reflect the impact of a non-cash goodwill impairment charge of $1,092.9 million and a non-cash

 indefinite-lived intangible asset impairment charge of $79.8 million.” The net loss for the second

 quarter of 2017 ($1,050.3 million) was “a loss of $4.58 per share, compared to income of $105.4

 million, or $0.44 per diluted share in the second quarter of 2016.”

                                                   80
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 85 of 133 PageID #: 428



        200.    In its press release, Dentsply Sirona stated that the charges resulted in large part

 from the termination of the Exclusive Distribution Agreements with Patterson, the continuing

 excess inventory levels in the distribution channel, and the transition from an exclusive supplier

 relationship with Patterson to multiple non-exclusive supplier relationships. Dentsply Sirona

 similarly stated in the Company’s Form 10-Q filed on August 9, 2017, that the goodwill

 impairment charge primarily resulted from lower sales, steeper sales declines, an increase in

 competition, and changes in its distribution relationships, as follows:

        These developments included significantly lower retail sales for the fiscal quarter
        ended April 2017 reported by the Company’s exclusive North America equipment
        distributor in May 2017, significant acceleration of sales declines in the Company’s
        quarter ended June 30, 2017, and the execution of new distribution agreements with
        Patterson Companies, Inc. and Henry Schein, Inc. in May and June 2017. The
        Company also observed an increase in competition, unfavorable changes in the end-
        user business model as well as changes in channels of distribution for the Company
        and its competitors.

        201.    The Company reported that net sales for the second quarter of 2017 declined by

 2.9% as compared to the 2016 second quarter, as Dentsply Sirona was adversely affected by: (1)

 “changes in net equipment inventory levels at certain distributors in North America and Europe

 that the Company believes is related to the transition in distribution strategy in North America”;

 and (2) “lower equipment sales to end-users, primarily in the United States, which in the

 company’s assessment was mainly a result of transition challenges at our exclusive distributor.”

        202.    Similarly, “reported net sales in the United States were $331.6 million in the second

 quarter of 2017, a 9.7% decrease” as compared to the 2016 second quarter, “as a result of changes in

 net equipment inventory levels at two distributors in the United States that the Company believes is

 related to the transition in distribution strategy” and “lower equipment sales to end-users . . . as a

 result of transition challenges at the Company’s exclusive distributor.”




                                                  81
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 86 of 133 PageID #: 429



        203.    Additionally, “[r]eported net sales for Technologies” – the segment responsible

 for the CAD/CAM equipment – “declined by 8.3% to $438.6 million during the second quarter of

 2017 as compared to the same period in 2016,” also “as a result of quarter-over-quarter changes

 in net equipment inventory levels at certain distributors in North America and Europe, that the

 Company believes is related to the transition in distribution strategy in North America.”

        204.    The Company further cut its full-year guidance by over 5%, which, according to

 the Company, was driven largely by the termination of the Company’s exclusive distribution

 agreement with Patterson.

        205.    The Company further explained the shortfalls in the results and guidance in the

 press release of August 9, 2017. In the release, Defendant Slovin, Dentsply Sirona’s CEO,

 attributed the results in significant part to the loss of exclusivity with Patterson and Patterson’s

 ensuing efforts to decrease inventory, stating: “Our results were impacted by a number of factors,

 the largest of which are headwinds associated with Patterson reducing its inventory in North

 America and the transition of North American distribution.” And, on the conference call the

 same day, Defendant Slovin said that internal growth in Technologies declined by approximately

 10% “as a result of a quarter-over-quarter changes in net equipment inventory levels at certain

 distributors,” and that the U.S. business declined by 11.1% on an internal basis. Defendant

 Michel, the Company’s CFO, said that the second quarter 2017 GAAP EPS loss of $4.58

 compared to $0.44 diluted GAAP EPS earnings in the prior year was mainly driven by the non-

 cash impairment charges.

        206.    All of the factors to which the Company attributed its negative second quarter

 2017 results, as well as the 5% cut in the Company’s guidance, were related directly to, and

 partially (but only partially) curative of, the false and misleading statements and omissions



                                                 82
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 87 of 133 PageID #: 430



 alleged in this Complaint – including the massive glut of inventory being held by Patterson and

 the earlier bolstering effect on the Company’s revenues, earnings, margins and goodwill of the

 Distributors’ anticompetitive scheme. In addition, the Company announced that it was the

 subject of an SEC investigation concerning its accounting and disclosures relating to Patterson.

 In this regard, the Form 10-Q stated, in pertinent part:

        The SEC’s Division of Enforcement has asked the Company to provide documents
        and information concerning the Company’s accounting and disclosures, including
        its accounting and disclosures relating to transactions with a significant
        distributor of the Company. The Company is cooperating with the SEC’s
        investigation. The Company is unable to predict the ultimate outcome of this
        matter, or whether it will have a material adverse effect on the Company’s
        consolidated financial position, results of operations or cash flows.

        207.    But even though the Company was reducing its guidance for the year, Defendant

 Slovin sought to soften the reaction that the market would have to all of these disclosures by

 stating during the conference call, “In the back half of the year, we expect earnings growth as

 high-tech equipment returns to growth” and what “I want to really highlight is the guidance that

 we lowered today also reflects 5-7% growth in the back half of the year. … [W]hat you should

 focus on really is the guidance we gave today and the fact that 7% in the back half. And … a

 critical driver for this is our Technologies, which means CAD /CAM and imaging playing an

 important role.”

        208.    Notwithstanding Defendant Slovin’s attempt to mute the market’s reaction to the

 second quarter results and the Company’s explanations for those results, the price of Dentsply

 Sirona common stock dropped more than 8% from its close of $61.41 per share on August 8,

 2017, to $56.23 per share on August 9, 2017, on unusually high volume of over 6 million shares

 trading.




                                                 83
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 88 of 133 PageID #: 431



        209.    October 2, 2017 disclosures. On October 2, 2017, Dentsply Sirona announced

 the departure of three of its top executives, Defendants Slovin, Clark, and Wise. An article

 appearing in The Wall Street Journal that day, entitled “Dentsply Sirona Shakes Up Leadership as

 CEO, Operating Chief Exit,” reported that “[t]he leadership changes come less than two months

 after the company disclosed it was cooperating with a[n SEC] investigation regarding its

 accounting and disclosures relating to transactions with a distributor,” while also noting that the

 three executives had “assumed their most recent positions when the [Merger] closed in February

 2016.” On this news, the price of Dentsply common stock dropped nearly 6%, from a close of

 $59.81 per share on September 29, 2017 to $56.33 per share on October 2, 2017, on unusually

 high volume of nearly 6.5 million shares trading.

        210.    However, after these departures were announced, the Company continued to tout

 the false narrative that the end of the Exclusive Distribution Agreements with Patterson would be

 a long-term net positive for Dentsply Sirona, while failing to disclose the full extent of the glut of

 Dentsply Sirona products being held by Patterson. For instance, on November 3, 2017, after

 announcing the Company’s third quarter 2017 results, which included a 5.8% increase in

 reported revenue compared to the third quarter 2016 that was at least partially attributable to

 sales to Schein as it acquired Dentsply Sirona products for resale to end-users, the Company held

 a conference call with analysts and investors. During the conference call, which was attended by

 Defendants Mark Thierer and Ulrich Michel, the Company’s Interim CEO and its CFO,

 respectively, CFO Michel stated: “We are beginning to see the benefit of our expanded

 distribution agreement in equipment” and “Even at the low end of the [Company’s narrowed

 guidance] range, our guidance implies over 20% adjusted EPS growth in the fourth quarter.”

 Notably, with the Company’s disclosures and statements on November 3, 2017, its stock price

 increased from $61.16 to $64.60 per share, a 5.95% increase, and it would continue to climb to

                                                  84
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 89 of 133 PageID #: 432



 $67 per share in late November 2017 and to its Class Period high of $68.30 per share on January

 8, 2018.

        211.    Similarly, even when taking an additional $848 million charge in the fourth

 quarter 2017 to reflect a lower projected growth rate in 2018, on March 2, 2018, the Company’s

 new CFO Nicholas Alexos stated: “2017 was clearly a transition year … we have now aligned to

 better track our inventory.” And when asked whether the Company expected to recognize more

 goodwill impairment charges during 2018, he said: “the straightforward answer is no. We

 obviously have done a very thorough analysis of our business and the valuation of these assets,

 and this is the determined impairment charge that we’ve calculated based on our long-range

 projections of the business.”

        212.    May 6-8, 2018 disclosures. The falsity and misleading nature of the Company’s

 prior statements and representations further came to light on May 6-8, 2018, when the Company

 reported its first quarter 2018 results. The Company reported that organic revenue growth for

 the first quarter 2018 was down 1.4%, driven largely by a 7.6% decline in the U.S. market. As

 a result, the Company announced that it was reducing its 2018 guidance by $0.15 per share, to a

 range of $2.55 to $2.65 per share versus the prior forecast of $2.70 to $2.80 per share.

        213.    On the May 7, 2018 conference call, the Company reported “solid performance in

 many regions and businesses, weighed down by significant headwinds in the U.S. Technologies

 and Equipment businesses.” Defendant Alexos, the Company’s CFO, reported that for the first

 quarter constant currency total, “sales decreased 1.1% driven by Technologies & Equipment,

 which declined by 1.7%.         The Technologies and Equipment segment was impacted by

 approximately $8 million of dealer inventory reductions in the quarter and we continue to target

 $40 million of such reductions in 2018.” He noted that adjusted non-GAAP operating margin

 “declined to 14.5% versus 16.6% a year ago.”

                                                 85
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 90 of 133 PageID #: 433



        214.    However, in order to blunt the impact that the first quarter results otherwise would

 have had on the price of Dentsply Sirona stock, Dentsply Sirona also announced a $500 million

 increase to its share repurchase authorization (bringing the total to $1 billion). Further, on the

 conference call, Alexos said that going forward, the Company had adjusted its revenue

 assumptions to “assume the $40 million targeted reduction in dealer equipment inventory, which

 is costing us about a 1% internal growth rate.” But he said that the Company was “on track to

 reduce most of that in the first half of 2018.” And following up on these comments by Alexos,

 Defendant Casey – who was by then the Company’s CEO – stated the business was “stable” and

 that the then-projected $40 million inventory reduction number was “a number that we can

 largely manage.”

        215.    Further, on May 8, 2018, analysts at H.C. Wainwright and Stifel Nicolaus cut

 their price targets for the Company’s stock. As H.C. Wainwright wrote:

        Management expects total revenue in 2018 to be approximately $4.2B, and
        lowered its non-GAAP EPS guidance range to $2.55-2.65 from $2.70-2.80 per
        diluted share. In our view, the company may continue to experience headwinds in
        the current quarter, with a potential pick-up in growth coming in 2H 2018. Our
        current 2018 revenue and EPS projections are $4.2B and $2.55 (was $2.71),
        respectively. Our list of comparable companies currently generates a forward P/E
        multiple of 20.4x, down from 22.7x. Therefore, the projected $2.55 EPS leads to
        a share price of approximately $52. Accordingly, we reiterate our Neutral rating
        and have lowered the 12-month price target to $52 from $63 per share on our
        lower EPS projection and lower sector multiple.

        216.    In response to these disclosures, Dentsply Sirona’s stock price fell $5.52, or 11%,

 declining from $49.99 per share on Friday, May 4, 2018 to close at $44.47 per share on Tuesday,

 May 8, 2018.

        217.    August 7, 2018 disclosures. The falsity of Defendants’ false and misleading

 statements and the impact of the undisclosed massive buildup of inventory at Patterson was not

 fully revealed until August 7, 2018, when Dentsply Sirona announced its financial results for the


                                                 86
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 91 of 133 PageID #: 434



 second quarter ended June 30, 2018, which included a goodwill and intangible impairment charge

 of nearly $1.3 billion. As Dentsply Sirona’s press release of that day stated:

        During the quarter ended June 30, 2018, the Company recorded a goodwill and
        intangible impairment charge of $1,265 million. Of this charge, $1,196 million
        was in the Technologies and Equipment segment. The Technology and
        Equipment Segment was negatively affected by the continued transition of the
        Company’s distribution relationships in the U.S., lower anticipated revenue and
        margin in our Imaging and CAD CAM businesses, and an elevated level of
        expected dealer inventory destocking in the U.S. in 2018. In addition, an
        increase in both the risk factor and discount rate was a significant factor in
        driving the Technology and Equipment goodwill and intangible impairment. The
        Consumable Segment had a $69 million impairment, reflecting lower than expected
        growth for our legacy orthodontic business.

        218.    In its August 7, 2018 Form 10-Q, Dentsply Sirona also more clearly explained how

 its transition from an exclusive to a non-exclusive supplier – in connection with Patterson’s decision

 not to extend exclusivity – had a material adverse impact on revenue:

        The equipment reporting units were negatively affected in connection with the
        continued transition of the Company’s distribution relationships primarily in
        the U.S. from exclusive to non-exclusive. The Company’s expectations for
        revenue growth from its non-exclusive distribution relationships, which replaced
        its former long-term exclusive distribution relationship, were not met. As a
        result, the Company’s forecasts of current and future third-party demand have been
        reduced as the Company’s U.S. distributors continue to offer and promote
        competitive alternatives to the Company’s full CAD/CAM systems and lower-
        priced alternatives to the Imaging reporting units’ products.

        219.    The Form 10-Q also disclosed that efforts to reduce inventory were continuing to

 adversely impact the Company’s financial condition, stating: “The increased reduction of

 inventory being held by the Company’s U.S. distributors in the second quarter, which was larger

 than anticipated for the period, and planned further reductions of inventory, will impact the

 Company’s near-term results.”

        Management expects adjusted EPS for 2018 in the range of $2.00 to 2.15 per diluted
        share, down from our previous estimate of $2.55 to $2.65. 2018 guidance now
        assumes an approximately 2% constant currency revenue decline for the full
        year, down from our previous expectation of 2% constant currency revenue

                                                  87
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 92 of 133 PageID #: 435



        growth. The reduction in our 2018 revenue guidance reflects our lowered second
        half revenue forecast, partially driven by elevated levels of anticipated inventory
        destocking at our dealer partners. The reduction in our 2018 EPS guidance
        reflects the lower revenue expectation and increased margin pressure for the
        remainder of the year.
        220.    The Company’s earnings call on August 7, 2018 disclosed that the Company’s

 distributors were seeking to significantly reduce their inventory by an additional $60 to $70

 million in 2018 – to $100 to $110 million – versus the $40 million figure that the Company’s

 management said on May 7, 2018 was “a number that we can largely manage.”                      As the

 Company’s CEO, Donald Casey, admitted: “We are seeing destocking in both our major partners

 … we have a wholesale issue.”

        221.    In addition, Casey stated that the Company was “working through a

 comprehensive review of the organization that will lead to a significant restructuring program.”

 Casey also explained changes to the Company’s go-to-market approach: “Our organization needs

 to do a better job of becoming responsible for our own demand creation. This pillar includes the

 addition of 50 new reps in our technology business in the U.S. It also involves implementing our

 one customer approach, focusing on building one-to-one relationships with the dentist. We will

 also finish a significant sales force effectiveness program in the back half of this year that, so far,

 is very promising.”

        222.    On this news, the price of Dentsply Sirona common stock fell to its lowest

 price in five years, plummeting from a close of $48.44 per share on August 6, 2018 to $39.41

 per share on August 7, 2018 – an 18.6% decline – on extraordinarily high volume of nearly 23.3

 million shares traded that day.

        223.    The stock price declines, detailed above, were directly related to the disclosures

 that corrected over time Defendants’ previously issued materially false and misleading statement



                                                   88
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 93 of 133 PageID #: 436



 and omissions. Accordingly, the conduct of the Defendants as alleged in this Complaint directly

 and proximately caused damages to Lead Plaintiff and members of the Class.

 XI.    INAPPLICABILITY OF STATUTORY SAFE HARBOR

        224.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements described in this complaint.

 Many of the specific statements described herein were not identified as “forward-looking” when

 made. To the extent that there were any forward-looking statements, there was no meaningful

 cautionary language identifying important factors that could cause actual results to differ

 materially from those in the purportedly forward-looking statements – particularly the

 knowledge that the Company and Officer Defendants knew but did not disclose about the

 minimum purchase requirements and excess inventory build-up at Patterson, as well as the

 Distributors’ anticompetitive scheme from which the Company benefitted. Alternatively, to the

 extent that the statutory safe harbor does apply to any forward-looking statements described

 herein, Defendants are liable for those false forward-looking statements because at the time each

 was made, the particular speaker knew that the particular forward-looking statement was false or

 misleading, and/or that the forward-looking statement was authorized and/or approved by an

 executive officer of Dentsply Sirona who knew that those statements were false or misleading

 when made.

 XII.   PRESUMPTION OF RELIANCE

        225.    At all times relevant to this Complaint, the market for Dentsply Intl. and Dentsply

 Sirona’s common stock was an efficient market for the following reasons, among others:

                (a)    Dentsply Intl. and Dentsply Sirona stock met the requirements for listing,

 and was listed and actively traded on the NASDAQ, a highly efficient and automated market;



                                                89
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 94 of 133 PageID #: 437



                (b)    As regulated issuers, Dentsply Intl. and Dentsply Sirona filed periodic

 public reports with the SEC and the NASDAQ;

                (c)    Dentsply Intl. and Dentsply Sirona regularly and publicly communicated

 with investors via established market communication mechanisms, including through regular

 disseminations of press releases on the national circuits of major newswire services and through

 other wide-ranging public disclosures, such as communications with the financial press,

 conference calls with analysts and investors, and other similar reporting services; and

                (d)    Dentsply Intl. and Dentsply Sirona were followed by several securities

 analysts employed by major brokerage firm(s) who wrote reports which were distributed to the

 sales force and certain customers of their respective brokerage firm(s). Among the securities

 firms that provided research coverage for Dentsply Sirona are Bank of America Merrill Lynch,

 Baird, Barrington Research, Edward Jones, Goldman Sachs, H.C. Wainwright, Jefferies & Co.,

 JP Morgan Securities, Morgan Stanley, Stephens Inc., Stifel Nicolaus, and William Blair.

 Reports issued by the analyst firms, either in full or summarized versions, were publicly

 available and entered the public marketplace.

        226.    As a result of the foregoing, the markets for Dentsply Intl. and Dentsply Sirona

 securities promptly digested current information regarding the Company from all publicly

 available sources and reflected such information in the price of their stock.           Under these

 circumstances, purchasers of Dentsply Intl. and Dentsply Sirona common stock during the Class

 Period suffered similar injury through their purchases of Dentsply Intl. and Dentsply Sirona

 common stock at artificially inflated prices and the presumption of reliance applies.

        227.    A Class-wide presumption of reliance is also appropriate in this action under the

 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972), because

 the Class’ claims are grounded on Defendants’ material omissions. Because this action involves

                                                 90
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 95 of 133 PageID #: 438



 Defendants’ failure to disclose material adverse information regarding Dentsply Sirona’s business

 operations – including but not limited to the existence and impact of the Distributors’

 anticompetitive scheme, and the minimum purchase requirements and glut of inventory that was

 being held by Patterson, which information Defendants were obligated to disclose – positive

 proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld

 be material in the sense that a reasonable investor might have considered them important in

 making investment decisions. Given the importance of Dentsply Sirona’s financial performance,

 as set forth above, that requirement is satisfied here.

 XIII. CLAIMS BROUGHT PURSUANT TO SECTIONS 10(b) AND 20(a) OF THE
       EXCHANCE ACT

        228.    The claims set forth below, pursuant to Section 10(b) of the Exchange Act, 15

 U.S.C. § 78j(b), and SEC Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, sound in

 fraud and are based on knowing or reckless misconduct by Dentsply Sirona and the Officer

 Defendants (collectively, the “Section 10(b) Defendants”). These claims are independent of any

 other claims asserted in this Complaint and the allegations of fraud pertaining to the claims

 under Section 10(b) of the Exchange Act and SEC Rule 10b-5 do not apply in any way to the

 other claims for relief asserted herein.

        229.    As part of the claims for violations of Sections 10(b) and 20(a) of the Exchange

 Act, Lead Plaintiff asserts that the Section 10(b) Defendants violated Items 303(a) and 503(c) of

 SEC Regulation S-K. Item 303(a) of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii), requires

 issuers to “[d]escribe any known trends or uncertainties that have had or that the registrant

 reasonably expects will have a material favorable or unfavorable impact on net sales or revenues

 or income from continuing operations.”




                                                   91
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 96 of 133 PageID #: 439



          230.   In May 1989, the SEC issued an interpretive release on Item 303 (“1989

 Interpretive Release”), stating, in pertinent part, as follows:

          Required disclosure is based on currently known trends, events, and uncertainties
          that are reasonably expected to have material effects, such as: A reduction in the
          registrant’s product prices; erosion in the registrant’s market share; changes in
          insurance coverage; or the likely non-renewal of a material contract. …

          A disclosure duty exists where a trend, demand, commitment, event or uncertainty is
          both presently known to management and reasonably likely to have material effects
          on the registrant’s financial condition or results of operation.

          231.   Furthermore, the 1989 Interpretive Release set forth the following test to

 determine if disclosure under Item 303(a) is required:

          Where a trend, demand, commitment, event or uncertainty is known, management
          must make two assessments:

          (1)     Is the known trend, demand, commitment, event or uncertainty likely to
          come to fruition? If management determines that it is not reasonably likely to
          occur, no disclosure is required.

          (2)     If management cannot make that determination, it must evaluate
          objectively the consequences of the known trend, demand, commitment, event or
          uncertainty, on the assumption that it will come to fruition. Disclosure is then
          required unless management determines that a material effect on the registrant’s
          financial condition or results of operations is not reasonably likely to occur.

          232.    Similarly, Item 503(c) of SEC Regulation S-K, 17 C.F.R. §229.503(c), which

 governs disclosure of risk factors, requires an issuer to “provide under the caption ‘Risk Factors’

 a discussion of the most significant factors that make the [securities] speculative or risky.”

 Specifically, Item 503(c) requires the issuer to “[e]xplain how the risk affects the issuer or the

 securities” and to “[s]et forth each risk factor under a subcaption that adequately describes the

 risk.”

          233.   The Distributors’ anticompetitive scheme described above constituted a known

 risk or uncertainty under Item 303, and otherwise required disclosure under Item 503, because



                                                   92
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 97 of 133 PageID #: 440



 the public exposure and cessation of the scheme materially threatened the operations of both

 Dentsply Intl. and Sirona, thus also threatening the combined company after the Merger.

 Dentsply Intl. and Dentsply Sirona faced the prospect of having negatively impacted sales going

 forward and a reduction in the value of their intangible assets and goodwill – upon the resolution of

 the scheme. Accordingly, even if the management of Dentsply Intl. or Dentsply Sirona could not

 reasonably estimate or quantify the manner in which the revelation of the scheme might impact those

 entities, disclosure was required.

         234.    Patterson’s stockpile of excess inventory also posed known trends and

 uncertainties because it rendered unpredictable Sirona’s sales and revenues – problems that would

 continue to afflict Dentsply Sirona after the Merger and later result in significant write-downs to

 the value of intangible assets and goodwill. Item 303 required disclosure of these trends and

 uncertainties, particularly because they threatened Dentsply Sirona’s exclusive and lucrative

 supplier relationship with Patterson, and Item 503 required disclosure of the true risks associated

 with these then-occurring problems.

                                    FIRST CLAIM FOR RELIEF

    For Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5 Promulgated
                      Thereunder Against the Section 10(b) Defendants

         235.    Lead Plaintiff repeats, incorporates and re-alleges each and every allegation set

 forth above as if fully set forth herein.

         236.    During the Class Period, the Section 10(b) Defendants carried out a plan,

 scheme, and course of conduct which was intended to and, throughout the Class Period, did: (i)

 deceive the investing public, including Lead Plaintiff and other Class members, as alleged

 herein; and (ii) cause Lead Plaintiff and other members of the Class to purchase Dentsply Sirona

 common stock at artificially inflated prices.


                                                  93
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 98 of 133 PageID #: 441



        237.    The Section 10(b) Defendants (i) employed devices, schemes, and artifices to

 defraud; (ii) made untrue statements of material fact and/or omitted to state material facts

 necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

 course of business which operated as a fraud and deceit upon the purchasers of the Company’s

 common stock in an effort to maintain artificially high market prices for Dentsply Sirona

 common stock in violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5

 promulgated thereunder.

        238.    The Section 10(b) Defendants, individually and in concert, directly and indirectly,

 by the use, means or instrumentalities of interstate commerce and/or of the mails, engaged and

 participated in a continuous course of conduct to conceal adverse material information about the

 Company’s financial well-being, operations, and prospects.

        239.    During the Class Period, the Section 10(b) Defendants made the false statements

 specified above, which they knew or recklessly disregarded to be false or misleading in that they

 contained misrepresentations and failed to disclose material facts necessary in order to make the

 statements made, in light of the circumstances under which they were made, not misleading.

        240.    The Section 10(b) Defendants had actual knowledge of the misrepresentations

 and omissions of material fact set forth herein, or recklessly disregarded the true facts that were

 available to them. The Section 10(b) Defendants engaged in this misconduct to conceal Dentsply

 Sirona’s true condition from the investing public and to support the artificially inflated prices of

 the Company’s common stock.

        241.    Lead Plaintiff and the Class have suffered damages in that, in reliance on the

 integrity of the market, they paid artificially inflated prices for Dentsply Sirona common stock.

 Plaintiff and the Class would not have purchased the Company’s common stock at the prices

 they paid, or at all, had they been aware that the market prices for Dentsply Sirona common

                                                 94
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 99 of 133 PageID #: 442



 stock had been artificially inflated by the Section 10(b) Defendants’ fraudulent course of

 conduct.

        242.      As a direct and proximate result of the Section 10(b) Defendants’ wrongful

 conduct, Lead Plaintiff and the other members of the Class suffered damages in connection with

 their respective purchases of the Company’s common stock during the Class Period.

            243. By virtue of the foregoing, the Section 10(b) Defendants violated Section 10(b)

  of the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

                                  SECOND CLAIM FOR RELIEF

     For Violations of Section 20(a) of the Exchange Act Against the Officer Defendants

            244. Lead Plaintiff repeats, incorporates, and re-alleges each and every allegation set

  forth above as if fully set forth herein.

            245. As alleged above, the Officer Defendants each violated Section 10(b) of the

  Exchange Act and SEC Rule 10b-5 promulgated thereunder by their acts and omissions as

  alleged in this complaint.

            246. The Officer Defendants acted as controlling persons of Dentsply Sirona within the

  meaning of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). By virtue of their high-

  level positions, participation in and/or awareness of the Company’s operations, direct

  involvement in the day-to-day operations of the Company, and/or intimate knowledge of the

  Company’s actual performance, and their power to control public statements about Dentsply

  Sirona, the Officer Defendants had the power and ability to control the actions of Dentsply

  Sirona and its employees.

            247. By reason of such conduct, the Officer Defendants are liable pursuant to Section

  20(a) of the Exchange Act.



                                                  95
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 100 of 133 PageID #: 443



   XIV. ALLEGATIONS RELATING TO CLAIMS BROUGHT PURSUANT TO
        SECTION 14(a) OF THE EXCHANGE ACT AND SECTIONS 11, 12(a)(2) AND 15
        OF THE SECURITIES ACT

          248. In this part of the Complaint, Lead Plaintiff asserts strict liability and negligence

   claims under Sections 11, 12(a)(2) and 15 of the Securities Act and negligence claims under

   Section 14(a) of the Exchange Act on behalf of Class members who (i) acquired shares of the

   common stock of Dentsply Sirona in exchange for their shares of common stock of Sirona in

   connection with the Merger; or (ii) are former Dentsply Intl. shareholders who held shares as of

   December 2, 2015 and were entitled to vote with respect to the Merger. These claims are not

   based on any knowing or reckless misconduct on behalf of the Defendants – i.e., they do not

   allege, and do not sound in, fraud – and expressly disclaim any allegations of fraud or

   intentional misconduct in connection with the claims that are pleaded separately in this

   Complaint under Sections 10(b) and 20(a) of the Exchange Act, except that any challenged

   statements of opinion or belief made in connection with the Proxy Statement and Registration

   Statement are alleged to have been knowingly misstated statements of opinion or belief when

   made and at the time of the Merger.

          249. To avoid any argument that Defendants may put forward that the claims below

   somehow “sound in fraud,” the facts pertinent to these claims are primarily stated in paragraphs

   250 to 305 below. However, in order to provide a fuller factual basis for the Securities Act

   claims, the factual allegations in paragraphs 15-60 and 66-77, above, are also incorporated by

   reference in this section of the Complaint.

         A.      The Merger and the Offering Documents

         250.    On September 15, 2015, Dentsply Intl. and Sirona announced that the companies

  had approved a definitive merger agreement under which the companies would combine in an



                                                 96
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 101 of 133 PageID #: 444



  all-stock merger of equals, which valued Sirona at $5.5 billion. Under the terms of the Merger,

  Sirona shareholders would receive 1.8142 shares of Dentsply Sirona common stock in exchange

  for each share of Sirona common stock they held.

          251. On October 29, 2015, Defendants filed with the SEC a registration statement on

   Form S-4 for the Merger, which, after an amendment on December 4, 2015, was declared effective

   by the SEC on December 7, 2015. The Dentsply Director Defendants each signed and/or

   authorized their signature on the Registration Statement, and the Registration Statement disclosed

   that certain of the Individual Defendants would serve as directors of the combined company.

          252. The Registration Statement included the Proxy, which described the Merger and

   stated that both Dentsply Intl.’s and Sirona’s boards of directors had (a) approved the Merger,

   and (b) recommended to the shareholders of their respective companies that they approve the

   Merger at special shareholder meetings scheduled for January 11, 2016.

         253.    On December 8, 2015, Dentsply Intl. filed the Prospectus for the Merger with the

  SEC on Form 424B3, which, together with the Proxy, formed part of the Registration Statement.

  The Registration Statement also expressly incorporated by reference the following documents and

  categories of materials and information for each of Dentsply Intl. and Sirona:

                 (a)    For Dentsply Intl.: (1) Annual Report on Form 10-K for the fiscal year

  ended December 31, 2014, as revised; (2) Annual Report on Form 11-K for the fiscal year ended

  December 31, 2014; (3) Proxy Statement on Schedule 14A filed April 10, 2015, supplemented on

  May 11, 2015; (4) Quarterly Reports on Form 10-Q for the quarterly periods ended March 31,

  2015, June 30, 2015 and September 30, 2015; (5) Current Reports on Form 8-K filed on February

  18, 2015, May 6, 2015, May 21, 2015, May 26, 2015, July 30, 2015, September 15, 2015,

  September 16, 2016, October 28, 2015, October 29, 2015, November 13, 2015 and November

  23, 2015 (other than the portions of those documents not deemed to be filed); and (6) updated

                                                  97
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 102 of 133 PageID #: 445



  risk factors in subsequently filed Quarterly Reports on Form 10-Q or Current Reports on Form 8-

  K.

                    (b)    For Sirona: (1) Annual Report on Form 10-K for the fiscal year ended

  September 30, 2015; (2) Annual Report on Form 10-K for the fiscal year ended September 30,

  2014, and any amendments thereto; (3) Proxy Statements on Schedule 14A filed January 28,

  2015; (4) Quarterly Reports on Form 10-Q for the quarterly periods ended December 31, 2014,

  March 31, 2015 and June 30, 2015; (5) Current Reports on Form 8-K filed September 15, 2015,

  September 16, 2015 and November 23, 2015; (6) any future filings with the SEC under Section

  13(a), 13(c), 14 or 15(d) of the Exchange Act prior to the date of the Sirona special meeting; and

  (7) updated risk factors in subsequently filed Quarterly Reports on Form 10-Q or Current Reports

  on Form 8-K.

             254.   The Registration Statement further cautioned shareholders not to rely on any

  information outside of the Registration Statement and documents incorporated by reference,

  stating:

             You should rely only on the information contained in or incorporated by reference
             into this joint proxy statement/prospectus. No one has been authorized to provide
             you with information that is different from that contained in, or incorporated by
             reference into, this joint proxy statement/prospectus.

             255.   The Registration Statement incorporated documents by reference on nearly 20

  pages and advised: “Additional important information is also contained in the Annexes to, and the

  documents incorporated by reference into, this joint proxy statement/prospectus.” And, with

  regard to the financial information of Dentsply Intl. and Sirona that was contained in the

  Registration Statement, the document further advised readers to review such information in

  conjunction with the incorporated financial statements “and their accompanying notes and




                                                    98
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 103 of 133 PageID #: 446



  management’s discussion and analysis of financial condition and results of operations …

  contained in such reports.”

         256.    As detailed below, the Registration Statement contained untrue statements of

  material fact, omitted material facts necessary to make the statements contained therein not

  misleading, and otherwise failed to disclose information required under the rules and regulations

  governing its preparation.       Specifically, the Registration Statement contained (and/or

  incorporated by reference) misrepresentations and omissions concerning demand and inventory,

  the backlog of Company product that was being held at Patterson that it could not timely sell to

  end-users making termination of the exclusive relationship likely, reported net sales, gross profit

  and net income, the impact of the Distributors’ conspiracy on the Company’s reported financial

  results, and industry competition.

         B.      The Registration Statement Contained Untrue Statements and Material
                 Omissions About Product Demand and Inventory, and Sirona’s Exclusive
                 Distribution Agreements with Patterson

         257.    The Registration Statement and the documents incorporated therein included

  materially untrue and misleading statements and omissions regarding product demand and

  inventory, and specifically, the Company’s exclusive distribution relationships with its

  distributors. In Sirona’s 2015 Form 10-K, which was filed with the SEC only 17 days before the

  effective date of the Registration Statement, Sirona discussed the Exclusive Distribution

  Agreements as follows:

         On April 27, 1998, Sirona and Patterson Companies entered into an exclusive
         distribution agreement (the ‘‘CAD/CAM Distribution Agreement’’) pursuant to
         which Patterson was appointed as the exclusive distributor of Sirona’s CEREC
         CAD/CAM products within the United States and Canada. Under the terms of the
         CAD/CAM Distribution Agreement, Patterson’s exclusivity was to terminate on
         September 30, 2007. On June 30, 2005, Sirona and Patterson entered into an
         amendment of the CAD/CAM Distribution Agreement which extended
         Patterson’s exclusivity from October 1, 2007 through September 30, 2017. As
         consideration for the extension of its exclusivity, Patterson agreed to make a one-

                                                  99
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 104 of 133 PageID #: 447



         time payment to Sirona in the amount of $100 million (the ‘‘Exclusivity Fee’’). In
         July 2005, Patterson paid the Exclusivity Fee, in its entirety, to Sirona. The full
         amount of the Exclusivity Fee was recorded as deferred income and has been
         recognized on a straight-line basis since October 1, 2007. The extension did not
         modify or alter the underlying provisions of the companies’ agreement through
         2007, including the performance criteria necessary to maintain the exclusivity.
         The performance criteria are benchmark thresholds which afford Sirona the
         opportunity to abandon the exclusivity or to terminate the agreement with
         Patterson, but do not create minimum purchase obligations under a take-or-pay
         arrangement. The CAD/CAM Distribution Agreement was amended in May 2011
         to revise the parameters for inLab sales in the United States and Canada.

         In April 2000, Schick and Patterson entered into an exclusive distribution
         agreement (the “Schick Distribution Agreement”) covering the United States and
         Canada; and as of May 1, 2000, Schick began marketing and selling its CDR
         dental products in the United States and Canada through Patterson. This contract
         was amended in July 2005, March 2007, and May 2010 and expired on December
         31, 2012.

         In May 2012, the Company and Patterson amended and restated the terms of their
         business relationship set forth in CAD/CAM Distribution Agreement and the
         Schick Distribution Agreement with respect to distribution of certain products
         throughout the United States and in October 2013 entered into new distribution
         agreements covering Canada. The amendment and restatement of both the
         CAD/CAM Distribution Agreement and Schick Distribution Agreement addressed
         issues related to pricing, termination and annual minimum purchase quotas, and
         provided growth targets which, if achieved, extend the companies’ exclusivity
         period.

         258.   With respect to Sirona’s distributor relationships with Patterson and Schein, the

  2015 10-K further stated:

         We are dependent upon a limited number of distributors for a significant
         portion of our revenue, and loss of these key distributors could result in a loss of
         a significant amount of our revenue.

         Historically, a substantial portion of our revenue has come from a limited number
         of distributors. For example, Patterson Dental Company, Inc. accounted for 33%
         of revenue for the fiscal year ended September 30, 2015. In addition, 14% of our
         revenue for the fiscal year ended September 30, 2015, was attributable to sales to
         Henry Schein, Inc. It is anticipated that Patterson and Henry Schein will continue
         to be the largest contributors to our revenue for the foreseeable future. There can
         be no assurance that Patterson and Henry Schein will purchase any specified
         minimum quantity of products from us or that they will continue to purchase any
         products at all. If Patterson or Henry Schein ceases to purchase a significant


                                                 100
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 105 of 133 PageID #: 448



         volume of products from us, it could have a material adverse effect on our results
         of operations and financial condition.

         259.    The 2015 10-K also stated:

                 (a)     “For the fiscal year ended September 30, 2015 . . . [w]e continued to see

  growing demand for products across all segments.”

                 (b)     “We believe that the high-tech end of the dental market is growing at a

  faster pace than the overall dental market and that this trend will continue over time.

                 (c)     “The Company’s business has grown substantially in the past several

  years, driven by numerous high-tech product introductions, a continued expansion of its global

  sales and service infrastructure, strong relationships with key distribution partners, namely

  Patterson and Henry Schein, and an international dealer network.”

         260.    With respect to CAD/CAM sales, Sirona’s 2015 Form 10-K stated that “[a]ll regions

  experienced growth, with especially strong demand in international markets,” providing, in part:

         CAD/CAM Systems (increased 2.1% - up 12.1% Local Currency): Segment
         revenues were $434.9 million (prior year period: $425.8 million), an increase of
         $9.1 million reported compared to an increase of $51.4 million in Local Currency
         ($40.1 million organic growth and $11.3 million via business acquisitions). All
         regions experienced growth, with especially strong demand in international
         markets.

                                           *       *       *

         Revenues benefited primarily from strong demand for our CAD/CAM Systems and
         Imaging products. Sales in the latter part of the fiscal year showed signs of a
         promising future growth in the U.S. for our Treatment Center segment.

         261.    And, while Sirona’s 2015 Form 10-K disclosed eleven factors that could affect

  fluctuations in its revenue and operating results, including “changes in relationships with

  distributors”; “the timing of operational decisions by distributors and end users”; and “our ability

  to supply products to meet customer demand,” it failed to disclose that the minimum purchase

  requirements in the Exclusive Distribution Agreements had resulted in Patterson holding a

                                                  101
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 106 of 133 PageID #: 449



  massive glut of inventory that would put at risk Patterson’s continuing ability to purchase the

  same amounts of Sirona products, and an increased risk that Patterson would terminate its

  exclusive arrangements with Sirona, causing a severe disruption to Sirona’s business and

  operations. Those underlying facts also made Sirona’s warnings in the Form 10-K that there

  could be “no assurance that Patterson and Henry Schein will purchase any specified minimum

  quantity of products from us or that they will continue to purchase any products at all,” and that

  if they “cease[d] to purchase a significant volume of products from us, it could have a material

  adverse effect on our results of operations and financial condition,” materially misleading, since

  Patterson had already accumulated a glut of excess inventory that made it highly unlikely that it

  could or would continue to purchase Sirona products as it had pursuant to the minimum purchase

  requirements in the Exclusive Distribution Agreements. To the contrary, the excess inventory

  being held by Patterson made it highly likely that it would, at some point after the Merger,

  commence a large destocking program.

         262.    The Registration Statement also represented that the boards of directors of Dentsply

  Intl. and Sirona recommended that the shareholders of the respective companies approve the

  Merger. With respect to Sirona, the Registration Statement stated: “After careful consideration, the

  Sirona board of directors unanimously approved the merger agreement and determined that the

  merger agreement and the transactions contemplated thereby, including the merger, are advisable,

  fair to and in the best interests of Sirona and its stockholders.” The Registration Statement also

  stated, in bold text: “The Sirona board of directors unanimously recommends that Sirona

  stockholders vote ‘FOR’ the proposal to adopt the merger agreement…”                        Similar

  representations were made by the board of Dentsply Intl. to its shareholders.

         263.    Among the factors that the Registration Statement said had been taken into

  account by the Sirona and Dentsply Intl. boards of directors in recommending the Merger to their

                                                  102
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 107 of 133 PageID #: 450



  respective shareholders were “key industry trends” and the “growing demand” for high-tech

  dental products manufactured by Sirona. The Registration Statement represented that Dentsply

  Intl.’s board of directors had considered, among other favorable factors, the following:

                 (a)     “that the combined company will be better positioned to capitalize on key

  industry trends, including the accelerating adoption of digital technologies, the consolidation of

  dental practices, increased focus on dentist productivity and efficiency to serve a wider and larger

  set of patients, and the growing demand for dentistry in developed and developing markets”; and

                 (b)     “the current and prospective climate in the industry in which DENTSPLY

  and Sirona operate, including a changing demographic driving demand for specialties,

  prosthetics, restorative and aesthetic dentistry and the potential for further consolidation[.]”

         264.    The Registration Statement also provided the following factors, among others,

  that Sirona’s board of directors found favorable and supportive of the Merger:

                 (a)     the merger will result in the world’s largest manufacturer of

  professional dental products and technologies, with an implied pro forma equity value of

  approximately $13.3 billion at announcement of the merger, creating a robust platform to develop

  end-to-end solutions to drive increasing demand for our products, better meet customer needs

  and improve patient care; and

                 (b)     the combined company will be better positioned to capitalize on key

  industry trends, including the accelerating adoption of digital dentistry and the adoption of

  single visit dentistry, through a robust clinical education platform and enhanced capabilities to

  foster the development of new, safer, better and more efficient dental solutions and procedures

  which will drive additional sales of the combined company’s product

         265.    The Registration Statement also pointed to the purported “predictability” of Sirona’s



                                                   103
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 108 of 133 PageID #: 451



  revenues as a key reason for recommending the Merger, explaining that “the combined company

  will have greater revenue diversification and predictability with equipment expected to represent

  approximately 30% and consumables expected to represent approximately 70% of revenues on a pro

  forma basis[.]”

         266.    These representations were materially false and misleading for at least the

  following reasons:

                 (a)    Sirona’s U.S.-based revenues were largely driven by growth targets and

  minimum purchase requirements in the Exclusive Distribution Agreements, and were not

  attributable simply to growing demand for Sirona’s products;

                 (b)    the minimum purchase requirements in the Exclusive Distribution

 Agreements resulted in a backlog of Sirona inventory in the market that could not be sold at

 comparable rates to end-users, thereby undercutting the “predictability” claim;

                 (c)    Patterson was forced to purchase far more inventory than it could

  reasonably and timely sell in order to comply with the minimum purchase requirements;

                 (d)    there was a substantial risk that Patterson would breach or terminate the

  Exclusive Distribution Agreements or otherwise allow exclusivity to lapse when the Exclusive

  Distribution Agreements were scheduled to expire on September 30, 2017;

                 (e)    penalties for failing to meet the minimum purchase requirements contained in

  the Exclusive Distribution Agreements were the functional equivalent of a “take-or-pay” provision

  and forced Patterson to purchase inventory it could not sell; and

                 (f)    when the Exclusive Distribution Agreements ended and Sirona or the

  combined company lost its ability to force Patterson to purchase excessive inventory to meet

  growth targets, Sirona’s and the combined Company’s goodwill and other intangible assets would



                                                 104
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 109 of 133 PageID #: 452



  be impaired and require appropriate and material charges.

         267.    Nor did the Registration Statement disclose that Patterson’s contractual obligation

  to make minimum purchases under the terms of the Exclusive Distribution Agreements

  threatened its and Sirona’s business relationship as of the effective date of the Registration

  Statement. By representing that “Sirona is uniquely positioned to benefit from several trends in

  the global dental industry, such as technological innovation, the shift to digital imaging,

  favorable demographic trends, and growing patient focus on dental health and cosmetic

  appearance,” the Registration Statement portrayed only a partial picture of Sirona’s business,

  which was materially misleading in the absence of the adverse trends then affecting it and

  placing in jeopardy its financial results and condition.

        268.     The Registration Statement also included financial forecasts that Dentsply Intl.’s

  management prepared regarding Sirona using projections furnished by Sirona management, called

  the “Sirona Adjusted Projections.” As stated, “DENTSPLY management adjusted the Sirona

  projections to take into account Sirona’s historical performance and expected business trends,”

  which assumptions Dentsply Intl. management purportedly “believed to be reasonable at the time.”

  The Sirona Adjusted Projections, which covered the fiscal years ending September 30, 2015 through

  2020, are as follows:




         269.    The Registration Statement also included financial forecasts that Sirona management

  prepared for Sirona for the fiscal years ending September 30, 2015 through 2020, as follows:




                                                  105
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 110 of 133 PageID #: 453




         270.    And Sirona’s management prepared financial projections for the combined

  company, also set forth in the Registration Statement, combining aspects of the above projections

  and covering fiscal years ending December 31, 2016 through 2018, as follows:




        271.     These financial projections were materially misleading because, at least in part,

  they were artificially inflated by revenue and earnings that had historically resulted from the

  minimum purchase requirements of Sirona’s Exclusive Distribution Agreements with Patterson.

  The financial projections were further materially misleading because the companies failed to

  disclose the glut of inventory that Patterson had amassed by the time of the Merger, and the

  likelihood that Patterson would terminate its exclusive arrangement with Dentsply Sirona after

  the Merger on account of the minimum purchase requirements in the Agreements. Likewise, the

  Registration Statement’s description of various financial analyses for Dentsply Intl. and Sirona

  was materially misleading, because it also reflected financial information that was artificially

  inflated as a result of the excess inventory with Patterson.




                                                 106
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 111 of 133 PageID #: 454



         C.      Material Misrepresentations and Omissions About Industry Competition,
                 Sources of Revenue, Financial Results, and Forecasts

                 1.     Failure to Disclose the Distributors’ Anticompetitive Scheme and Its
                        Impact and Potential Impacts on Sirona, Dentsply Intl. and Dentsply
                        Sirona

         272.    Prior to the Merger, the Distributors were engaged in an illicit scheme designed to

  quash industry competition for dental products, while maintaining artificially inflated prices for

  those same products. Dentsply Intl. as well as Sirona were aware of, and beneficiaries of, the

  scheme. However, the Registration Statement made misrepresentations regarding this conduct

  and failed to disclose: (i) the existence of the scheme, (ii) the extent to which Sirona’s and

  Dentsply Intl.’s financial performance and results had materially benefited from the Distributors’

  anticompetitive conduct; and (iii) how the scheme’s existence subjected Sirona’s, Dentsply

  Intl.’s, and Dentsply Sirona’s businesses and operations to material risks, including the material

  risk of reduced profits or profit growth at such time as the scheme was unraveled.

         273.    As noted above, the Registration Statement indicated that the boards of directors of

  Dentsply Intl. and Sirona recommended that the shareholders of the respective companies approve

  the Merger. The Registration Statement included a lengthy yet non-exhaustive list of factors that

  the Sirona board considered in reaching its conclusions and recommendation, including the

  following:

                 (a)    “the combined company will be better positioned to capitalize on key industry

  trends, including the accelerating adoption of digital dentistry and the adoption of single visit

  dentistry”;

                 (b)    “the combined company will have greater revenue diversification and

  predictability with equipment expected to represent approximately 30% and consumables expected

  to represent approximately 70% of revenues on a pro forma basis”;


                                                 107
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 112 of 133 PageID #: 455



                  (c)    “its knowledge of Sirona’s business, financial condition, results of operations

  and prospects, as well as DENTSPLY’s business, financial condition, results of operations and

  prospects, taking into account the results of Sirona’s due diligence review of DENTSPLY”;

                  (d)    “the financial projections prepared by Sirona management for Sirona as a

  standalone company through 2019, the financial projections prepared by DENTSPLY management

  for DENTSPLY as a standalone company through 2019, and the pro forma financial projections for

  the combined company”; and

                  (e)    “the financial presentation and written opinion, dated September 15, 2015, of

  Jefferies[.]”

          274.    In this respect, Sirona shareholders were led to believe that Sirona’s board had

  thoroughly evaluated the advantages and disadvantages of a merger between Sirona and Dentsply

  Intl., which necessarily included the consideration of non-public information regarding Sirona’s

  and Dentsply Intl.’s businesses and prospects. Similar representations were made by the board of

  Dentsply Intl. to its shareholders.       Yet the Registration Statement did not disclose the

  anticompetitive conduct that served as a source of success for both Dentsply Intl. and Sirona, and

  that would continue to bolster – at least in the short-term – their sales numbers and margins, as well

  as the sales numbers and margins of the combined Company. Nor did the Registration Statement

  disclose whether the boards of Sirona and Dentsply Intl. considered such illicit conduct as a factor

  in deciding whether to recommend the Merger to their shareholders.

          275.    The Registration Statement also incorporated by reference financial information and

  results, as well as SEC filings containing representations about industry competition, which failed to

  reflect or disclose the anticompetitive scheme or its financial or other impact on Dentsply Intl. or

  Sirona. As a result, the financial information presented by, and incorporated into, the Registration



                                                   108
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 113 of 133 PageID #: 456



  Statement was materially misleading, because those financials included sales, income and revenue

  generated by the Distributors’ anticompetitive scheme (as well as, with respect to Sirona,

  Patterson’s excess inventory and its continuing purchases pursuant to the minimum purchase

  requirements) that portrayed the operating condition of Dentsply Intl. and Sirona in a more

  favorable light than was accurate.

         276.    For instance, in documents incorporated by reference in the Registration Statement,

  Dentsply Intl. presented and otherwise discussed sales and net income information that reinforced its

  representations concerning the strong trajectory of sales and profitability, engendering the

  misleading impression that the combined company would harness those purported strengths to

  deliver positive results going forward, as the following examples illustrate:

                 (a)     In its 2014 Form 10-K, filed with the SEC on February 20, 2015,

  Dentsply Intl. represented: “[f]or over 115 years, DENTSPLY’s commitment to innovation and

  professional collaboration ha[d] enhanced its portfolio of branded consumables and small

  equipment,” facilitating its reporting of net income of $192.5 million and $238.2 million,

  respectively, on net sales of $2.003 billion and $2.204 billion, respectively, for the nine months

  ended September 30, 2015 and 2014; and net income of $322.9 million, $318.2 million and

  $318.5 million, respectively, on net sales of $2.923 billion, $2.951 billion and $2.928 billion,

  respectively, for the fiscal years ended December 31, 2014, 2013 and 2012.

                 (b)     In its Form 10-Q for the period ended September 30, 2015, filed with the

  SEC on October 30, 2015, Dentsply Intl. stated that its “[g]ross profit rate for the three months

  ended September 30, 2015 [had] increased 180 basis points to 58.7% from 56.9% for the three

  months ended September 30, 2014”; that its “[o]perating margin for the three months ended

  September 30, 2015 was 15.7% compared to 16.1% in the prior year quarter, reflecting operating



                                                  109
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 114 of 133 PageID #: 457



  improvements”; and that its “[a]djusted operating margin (a non-US GAAP measure) for the

  three months ended September 30, 2015 was 20.9%, a 220 basis point improvement from the

  prior year period.”

          277.    Moreover, Dentsply Intl.’s 2014 Form 10-K emphasized that its growth had been

  due to its operating and sales prowess, rather than to the anticompetitive scheme perpetrated by the

  Distributors to boycott GPOs and state trade associations that would have supported GPOs and

  raise the market prices of dental supplies, stating, in pertinent part as follows:

          The primary drivers of internal growth include global dental market growth,
          innovation and new products launched by the Company, and continued investments
          in sales and marketing resources, including clinical education. Management
          believes that over time, the Company’s ability to execute its strategies allows it to
          grow at a modest premium to the growth rate of the underlying dental market.
          Management further believes that the global dental market has generally in the
          past and should over time in the future grow at a premium to underlying
          economic growth rates. Considering all of these factors, the Company assumes that
          the long-term growth rate for the dental market will range from 3% to 6% on
          average and that the Company targets a slight premium to market growth.

                                             *       *        *

          Product innovation is a key component of the Company’s overall growth strategy.
          New advances in technology are anticipated to have a significant influence on
          future products in dentistry and consumable medical device markets in which the
          Company operates. As a result, the Company continues to pursue research and
          development initiatives to support technological development, including
          collaborations with various research institutions and dental schools.

          278.    Likewise, Dentsply Intl.’s 2014 Form 10-K stated that it “conducts its operations,

  both domestic and foreign, under highly competitive market conditions,” stating, in pertinent part:

          Competition

          The Company conducts its operations, both domestic and foreign, under highly
          competitive market conditions. Competition in the dental and medical products
          industries is based primarily upon product performance, quality, safety and ease of
          use, as well as price, customer service, innovation and acceptance by clinicians,
          technicians and patients. DENTSPLY believes that its principal strengths include
          its well-established brand names, its reputation for high quality and innovative
          products, its leadership in product development and manufacturing, its global sales

                                                    110
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 115 of 133 PageID #: 458



            force, the breadth of its product line and distribution network, its commitment to
            customer satisfaction and support of the Company’s products by dental and
            medical professionals.

        279.       Reinforcing these representations regarding competition, Dentsply Intl.’s 2014

  Form 10-K also provided, in pertinent part:

            The dental and medical device supplies markets are highly competitive and
            there is no guarantee that the Company can compete successfully.

            The worldwide markets for dental and medical products are highly competitive.
            There can be no assurance that the Company will successfully identify new product
            opportunities and develop and market new products successfully, or that new
            products and technologies introduced by competitors will not render the
            Company’s products obsolete or noncompetitive. Additionally, the size and
            number of the Company’s competitors vary by product line and from region to
            region. There are many companies that produce some, but not all, of the same
            types of products as those produced by the Company. Certain of DENTSPLY’s
            competitors may have greater resources than the Company. In addition, the
            Company is exposed to the risk that its competitors or its customers may introduce
            private label, generic, or low cost products that compete with the Company’s
            products at lower price points. If these competitors’ products capture significant
            market share or result in a decrease in market prices overall, this could have a
            negative impact on the Company’s results of operations and financial condition.

        280.       Similar representations regarding product innovation and competition were

  included in Sirona’s 2015 Form 10-K, filed with the SEC on November 20, 2015 and also

  incorporated in the Registration Statement. While reporting net income of $186.2 million,

  $175.7 million and $146.7 million, respectively, on revenue of $1.161 billion, $1.171 billion and

  $1.102 billion, respectively, for the fiscal years ended September 30, 2015, 2014 and 2013,

  Sirona’s Form 10-K for the fiscal year ended September 30, 2015, represented that “Sirona has a

  long tradition of innovation in the dental industry … Sirona continues to make significant

  investments in R&D, and its track record of innovative and profitable new products continues

  today.”

        281.       With respect to competition, the Form 10-K also stated:

            Competition in the global dental market is fragmented by both geography and

                                                   111
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 116 of 133 PageID #: 459



          products. We compete with a variety of companies, including large international
          companies as well as smaller companies that compete regionally or on a narrower
          product line. Sirona competes on the basis of its comprehensive and innovative
          product line and its global distribution network.

          282.    These statements regarding product innovation and competition were

  materially misleading because they affirmatively misrepresented the state of competition in the

  industry for Dentsply Intl., Sirona, and the combined company, and failed to disclose the

  existence or effects of the Distributors’ ongoing anticompetitive scheme.

         283.     Additionally, as stated in paragraphs 268-271, above, the Registration Statement

  included financial forecasts that Dentsply Intl.’s management prepared regarding Sirona using

  projections furnished by Sirona management, called the “Sirona Adjusted Projections,” as well as

  financial forecasts that Sirona management prepared for Sirona and for the combined company.

  These financial projections were also materially misleading because they were artificially inflated by

  revenue resulting from the Distributors’ anticompetitive conduct, which was continuing and then

  causing the financial information of Dentsply Intl. and Sirona not to accurately reflect the nature

  of their business in the absence of such conduct.            Likewise, the Registration Statement’s

  description of various financial analyses for Dentsply Intl. and Sirona was materially misleading,

  because it also reflected financial information that was artificially inflated as a result of the illicit

  anticompetitive scheme described herein.

                  2.      False Statements Regarding Goodwill and Impairment

          284.    The Registration Statement included statements regarding the valuation of the

  intangible assets and goodwill of each of Dentsply Intl., Sirona and the combined company that were

  materially misleading as a result of the Distributors’ scheme as well as the Patterson minimum

  purchase requirements and the excess inventory that had been sold to Patterson, which inflated the

  value of these items. Specifically, the Registration Statement contained line items for these values,


                                                    112
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 117 of 133 PageID #: 460



  as follows:

                 (a)     Intangible Assets, Net: (1) Dentsply Intl.: $600.4 million; (2) Sirona:

  $216.8 million; and (3) pro forma combined company, after an acquisition adjustment of

  approximately $2.26 billion: $3.08 billion.

                 (b)     Goodwill, Net: (1) Dentsply Intl.: $1.98 billion; (2) Sirona: $585.9

  million; and (3) pro forma combined company, after an acquisition adjustment of approximately

  $3.52 billion: $6.09 billion

        285.     The Registration Statement also represented that Dentsply Intl. “prepares its financial

  statements in accordance with GAAP” – that is, U.S. Generally Accepted Accounting Principles –

  and accounted for the Merger “using the acquisition method of accounting with DENTSPLY

  being considered the acquirer of Sirona for accounting purposes.” As the Registration Statement

  further indicated:

          This means that DENTSPLY will allocate the purchase price to the fair value of
          Sirona’s tangible and intangible assets and liabilities at the acquisition date, with
          the excess purchase price being recorded as goodwill. Under the acquisition
          method of accounting, goodwill is not amortized but is tested for impairment at
          least annually.

          286.   Because the benefits flowing from the Distributors’ anticompetitive scheme as well

  as the Patterson excess inventory and continuing sales artificially inflated the value of the

  intangible assets and goodwill of Dentsply Intl. and Sirona, their value was already impaired by

  the effective date of the Registration Statement. Therefore, the Registration Statement presented a

  misleading portrayal of these values, which in fact were inaccurate and did not comply with

  GAAP.

          287.   As noted, the Registration Statement also incorporated by reference numerous SEC

  filings and directed readers to them for further information regarding Dentsply Intl. and Sirona.



                                                  113
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 118 of 133 PageID #: 461



  These SEC filings contained material misstatements and omissions concerning industry competition

  and the sources of revenue and financial results for each of Dentsply Intl. and Sirona that rendered

  the Registration Statement materially misleading and incomplete.

          288.    For example, concerning how Dentsply Intl. measured the value of goodwill

  carried by Sirona, the Registration Statement referred investors to Dentsply Intl.’s October 28,

  2015 Form 8- K, which stated:

          Business Acquisitions

          The Company acquires businesses as well as partial interests in businesses.
          Acquired businesses are accounted for using the acquisition method of accounting
          which requires the Company to record assets acquired and liabilities assumed at
          their respective fair values with the excess of the purchase price over estimated
          fair values recorded as goodwill. The assumptions made in determining the fair
          value of acquired assets and assumed liabilities as well as asset lives can
          materially impact the results of operations.

          The Company obtains information during due diligence and through other sources
          to get respective fair values. Examples of factors and information that the
          Company uses to determine the fair values include: tangible and intangible asset
          evaluations and appraisals; evaluations of existing contingencies and liabilities and
          product line integration information. If the initial valuation for an acquisition is
          incomplete by the end of the quarter in which the acquisition occurred, the
          Company will record a provisional estimate in the financial statements. The
          provisional estimate will be finalized as soon as information becomes available but
          will only occur up to one year from the acquisition date.

          289.    By incorporating the October 28, 2015 Form 8-K, the Registration Statement also

  assured investors that “[t]he Company follows the accounting standards for goodwill and indefinite-

  lived intangibles,” and that “[a]ssessment of the potential impairment of goodwill and other long-

  lived assets is an integral part of the [Dentsply Intl.’s] normal ongoing review of operations,” stating:

          Goodwill and Other Long-Lived Assets

          Goodwill and Indefinite-Lived Assets

          The Company follows the accounting standards for goodwill and indefinite-lived
          intangibles, which require an annual test for impairment to goodwill using a fair


                                                    114
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 119 of 133 PageID #: 462



         value approach. In addition to minimum annual impairment tests, the Company also
         requires that impairment assessments be made more frequently if events or changes
         in circumstances indicate that the goodwill or indefinite-lived assets might be
         impaired. If impairment related to goodwill is identified, the resulting charge is
         determined by recalculating goodwill through a hypothetical purchase price
         allocation of the fair value and reducing the current carrying value to the extent it
         exceeds the recalculated goodwill. If the carrying amount of an indefinite-lived
         intangible asset exceeds its fair value, an impairment loss is recognized.

         290.    Concerning how Dentsply Intl. measures the fair value of the goodwill carried on

  its own balance sheet, the Registration Statement again referred investors to the October 28, 2015

  Form 8-K, which stated, in pertinent part, as follows:

         Goodwill is the excess of the purchase price over the fair value of identifiable net
         assets acquired and liabilities assumed in a business combination. Goodwill is not
         amortized. Goodwill is tested for impairment annually, during the Company’s
         second quarter, or when indications of potential impairment exist. The Company
         monitors for the existence of potential impairment throughout the year. This
         impairment assessment includes an evaluation of various reporting units, which is
         an operating segment or one reporting level below the operating segment. The
         Company performs impairment tests using a fair value approach. The Company
         compares the fair value of each reporting unit to its carrying amount to determine
         if there is potential goodwill impairment. If impairment is identified on goodwill,
         the resulting charge is determined by recalculating goodwill through a
         hypothetical purchase price allocation of the fair value and reducing the current
         carrying value to the extent it exceeds the recalculated goodwill.

         The Company’s fair value approach involves using a discounted cash flow model
         with market-based support as its valuation technique to measure the fair value for its
         reporting units. The discounted cash flow model uses five-year forecasted cash
         flows plus a terminal value based on a multiple of earnings. In addition, the
         Company applies gross profit and operating expense assumptions consistent with
         its historical trends. The total cash flows were discounted based on market
         participant data, which included the Company’s weighted-average cost of capital.
         The Company considered the current market conditions when determining its
         assumptions. Lastly, the Company reconciled the aggregate fair values of its
         reporting units to its market capitalization, which included a reasonable control
         premium based on market conditions

         291.    The representation that Dentsply Intl. appropriately valued its intangible assets and

  goodwill and those of businesses it acquired, and that it “considered the current market conditions

  when determining its assumptions” in calculating fair value for goodwill purposes, were inaccurate.


                                                  115
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 120 of 133 PageID #: 463



  This is because, as noted, Dentsply Intl. did not consider the financial impact of the Distributors’

  scheme or Patterson’s excess inventory of Sirona’s product sales on the value of its own goodwill

  and intangible assets or Sirona’s or the combined company’s.

         D.       False Statements Regarding the Fairness Opinion

         292.    As stated in the Registration Statement, Jefferies “delivered a written opinion, dated

  September 15, 2015, to the Sirona board of directors as to the fairness, from a financial point of

  view and as of such date, of the exchange ratio provided for in the merger agreement to holders of

  Sirona common stock.” Specifically, the Registration Statement recites that Jefferies concluded and

  expressed that “the exchange ratio provided for in merger agreement was fair, from a financial point

  of view, to holders of Sirona common stock.” The Registration Statement not only described

  information regarding the financial analyses that Jefferies performed, but it also included a non-

  exhaustive list of information that Jefferies considered, including:

                 (a)     “publicly available financial and other information about Sirona and

  DENTSPLY”;

                 (b)     “certain information furnished . . . by the respective managements of Sirona

  and DENTSPLY relating to the businesses, operations and prospects of Sirona and DENTSPLY,

  including financial forecasts and estimates relating to Sirona and DENTSPLY prepared by the

  respective managements of Sirona and DENTSPLY”;

                 (c)     “certain estimates of, and related information prepared by, the managements

  of Sirona and DENTSPLY as to the cost savings and revenue enhancements potentially resulting

  from the merger”;

                 (d)     “discussions with members of the senior managements of Sirona and

  DENTSPLY concerning the matters described [above]”;



                                                  116
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 121 of 133 PageID #: 464



                 (e)    “the relative contributions of Sirona and DENTSPLY to certain financial

  metrics of the pro forma combined company”; and

                 (f)    “the potential pro forma financial effects of the merger relative to Sirona on a

  standalone basis and on DENTSPLY, in each case after taking into account potential synergies,

  utilizing financial forecasts and estimates relating to Sirona and DENTSPLY prepared by the

  respective managements of Sirona and DENTSPLY[.]”

         293.    The Registration Statement indicated that “Jefferies relied upon the assessments of

  the managements of Sirona and DENTSPLY as to … the potential impact on [their] businesses of

  their existing and future relationships, agreements and arrangements with … distributors.” As

  alleged in this portion of the Complaint, however, the management of Dentsply Intl. and Sirona

  were aware of worsening inventory issues at Patterson as well as the Distributors’ anticompetitive

  scheme that would impact future product sales – conditions that the Registration Statement failed

  to disclose.

         294.    By representing that Jefferies concluded, based on evaluating extensive

  information and performing financial analysis, that the consideration offered to Sirona

  shareholders was fair from a financial point of view to them, the Registration Statement led

  Sirona shareholders to believe that Jefferies considered all information that could materially

  impact the valuation of such consideration. Yet the Registration Statement did not disclose how

  anticompetitive conduct by the Distributors was responsible for the financial results of Dentsply

  Intl., how the cessation of that conduct might affect the prospects of the combined company, or

  whether Jefferies considered such conduct in rendering its fairness opinion.

         295.    The Registration Statement also stated that Jefferies relied on the assessments of

  the management teams of Dentsply Intl. and Sirona regarding “competitive and other trends” and

  governmental and regulatory matters regarding “the dental products industry” and “the potential

                                                  117
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 122 of 133 PageID #: 465



  impact on … [their] businesses” of relationships with the Distributors, as follows:

         Jefferies relied upon the assessments of the managements of Sirona and
         DENTSPLY as to, among other things, (i) the potential impact on Sirona and
         DENTSPLY of market, competitive and other trends in and prospects for, and
         governmental, regulatory and legislative matters relating to or affecting, the dental
         products industry, . . . [and] (iii) the potential impact on Sirona’s and
         DENTSPLY’s businesses of their existing and future relationships, agreements
         and arrangements with, and the ability of Sirona and DENTSPLY to attract and
         retain, key employees, customers, distributors and other commercial relationships
         ....

         296.    Similarly, the Registration Statement stated that Jefferies relied on the assessments of

  the management of Dentsply Intl. and Sirona regarding the financial forecasts, estimates and other

  information, which Jefferies assumed were reasonably prepared, as follows:

         Jefferies was advised, and assumed, that the financial forecasts and estimates
         relating to Sirona and DENTSPLY and the potential synergies that Jefferies was
         directed to utilize in its analyses were reasonably prepared on bases reflecting the
         best currently available estimates and good faith judgments of the respective
         managements of Sirona and DENTSPLY, as the case may be, as to the future
         financial performance of Sirona, DENTSPLY, such potential synergies and the
         other matters covered thereby.

         297.    However, for the reasons stated above, such representations were materially

  misleading.

         E.      The Registration Statement Failed to Disclose the Information Required by
                 Items 303 and 503 of Regulation S-K, and Did Not Otherwise Disclose
                 Information Concerning Trends, Uncertainties, Events or Risks

         298.    Item 303(a) of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii), requires issuers to

  “[d]escribe any known trends or uncertainties that have had or that the registrant reasonably expects

  will have a material favorable or unfavorable impact on net sales or revenues or income from

  continuing operations.”

         299.    In May 1989, the SEC issued an interpretive release on Item 303 (“1989

  Interpretive Release”), stating, in pertinent part, as follows:

                 Required disclosure is based on currently known trends, events, and

                                                   118
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 123 of 133 PageID #: 466



           uncertainties that are reasonably expected to have material effects, such as: A
           reduction in the registrant’s product prices; erosion in the registrant’s market share;
           changes in insurance coverage; or the likely non-renewal of a material contract.

                                                 *         *     *

                   A disclosure duty exists where a trend, demand, commitment, event or
           uncertainty is both presently known to management and reasonably likely to have
           material effects on the registrant’s financial condition or results of operation.

           300.   Furthermore, the 1989 Interpretive Release sets forth the following test to determine

  if disclosure under Item 303(a) is required:

           Where a trend, demand, commitment, event or uncertainty is known, management
           must make two assessments:

                   (1)     Is the known trend, demand, commitment, event or uncertainty
           likely to come to fruition? If management determines that it is not reasonably
           likely to occur, no disclosure is required.

                   (2)    If management cannot make that determination, it must evaluate
           objectively the consequences of the known trend, demand, commitment, event or
           uncertainty, on the assumption that it will come to fruition. Disclosure is then
           required unless management determines that a material effect on the registrant’s
           financial condition or results of operations is not reasonably likely to occur.

           301. Similarly, Item 503(c) of SEC Regulation S-K, 17 C.F.R. §229.503(c), which

  governs disclosure of risk factors, requires an issuer to “provide under the caption ‘Risk Factors’

  a discussion of the most significant factors that make the [securities] speculative or risky.”

  Specifically, Item 503(c) requires the issuer to “[e]xplain how the risk affects the issuer or the

  securities” and to “[s]et forth each risk factor under a subcaption that adequately describes the

  risk.”

           302. The anticompetitive scheme described herein constituted a known risk or

  uncertainty under Item 303, and otherwise required disclosure under Item 503, because the public

  exposure and cessation of the scheme materially threatened the operations of both Dentsply Intl.

  and Sirona, thus also threatening the combined company after the Merger. Both Dentsply Intl.


                                                     119
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 124 of 133 PageID #: 467



  and Sirona faced the prospect of having negatively impacted sales going forward and a reduction

  in the value of their intangible assets and goodwill – upon the resolution of the scheme.

  Accordingly, even if the management of Dentsply Intl. or Sirona could not reasonably estimate or

  quantify the manner in which the revelation of the scheme might impact those entities, disclosure

  was required.

          303. Likewise, Patterson’s stockpile of inventory posed known trends and uncertainties,

  because the inventory problems suffered by Patterson worsened as time went on and the inventory

  and sales issues rendered unpredictable Sirona’s sales and revenues – problems that would continue

  to afflict Dentsply Sirona after the Merger and later result in significant write-downs to the value

  of intangible assets and goodwill. Item 303 required disclosure of these trends and uncertainties,

  particularly because they threatened Sirona’s exclusive and lucrative supplier relationship with

  Patterson, and Item 503 required disclosure of the true risks associated with these then-occurring

  problems.

          304. The Registration Statement represented that “Sirona is uniquely positioned to benefit

  from several trends in the global dental industry, such as technological innovation, the shift to

  digital imaging, favorable demographic trends, and growing patient focus on dental health and

  cosmetic appearance.” This statement conveyed the misleading impression that Sirona was

  benefitting from – and the combined company stood to benefit from – Sirona’s unique positioning

  and ongoing trends in the dental industry. This statement also gave rise to an obligation to disclose

  in the Registration Statement those trends that were adversely affecting Sirona and could adversely

  affect the combined company.

          305. Yet the Registration Statement failed to disclose the trend, known to the

  management of Dentsply Intl. and Sirona, of increasing inventory then affecting Sirona’s

  exclusive U.S. distributor, Patterson, nor did it describe the potential or actual consequences of

                                                  120
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 125 of 133 PageID #: 468



  the trend on Sirona or Dentsply Intl.: that the sales channels for the CEREC systems and other

  Sirona products were stuffed; that Patterson was stockpiling inventory to satisfy minimum

  purchase requirements, but could not sell from its existing inventory; that Sirona’s exclusive

  supplier arrangement with Patterson was at risk of non-renewal or early termination; and that

  Sirona – and, by extension, Dentsply Sirona – faced declining sales, revenues, and income from

  continuing operations, all as a consequence of the foregoing.

  XV.      CLAIMS BROUGHT PURSUANT TO SECTIONS 11, 12(a)(2), AND 15 OF THE
           SECURITIES ACT AND SECTION 14(a) OF THE EXCHANGE ACT

           306. The claims set forth herein pursuant to Section 14(a) of the Exchange Act, 15

  U.S.C. § 78n(a), and SEC Rule 14a-9 promulgated thereunder, 17 C.F.R. § 240.14a-9, are not

  based on any allegations of knowing or reckless misconduct by any Defendant. These claims do

  not allege, and do not sound in, fraud, and Lead Plaintiff specifically disclaims any reference to

  or reliance upon allegations of fraud in these non-fraud claims under Section 14(a) and SEC Rule

  14a-9.

           307. The claims set forth herein pursuant to Sections 11, 12(a)(2), and 15 of the

  Securities Act are based solely on strict liability and negligence, and are not based on any

  knowing or reckless conduct by or on behalf of any defendant – i.e., they do not allege, and do

  not sound in, fraud – and Lead Plaintiff specifically disclaims any allegations of fraud, scienter

  or recklessness in these non-fraud claims.

                                  THIRD CLAIM FOR RELIEF

    For Violations of Section 11 of the Securities Act Against Dentsply Sirona, the Dentsply
         Director Defendants, and Officer Defendants Wise, Clark, Slovin and Michel

           308.   This Cause of Action is brought by Lead Plaintiff pursuant to Section 11 of the

  Securities Act, 15 U.S.C. § 77k, on behalf of all persons who acquired the common stock of



                                                 121
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 126 of 133 PageID #: 469



  Dentsply Sirona in exchange for their shares of the common stock of Sirona pursuant to the

  Registration Statement.

         309.    Lead Plaintiff incorporates by reference paragraphs 248-305, above, as if set forth

  here. The allegations do not allege fraud, scienter or the intent of the Defendants to defraud Lead

  Plaintiff or members of the Class. For the purposes of this Section 11 claim, Lead Plaintiff does

  not allege that any Defendant acted with scienter or fraudulent intent, which are not elements of a

  claim under Section 11 of the Securities Act. This Cause of Action is predicated upon

  Defendants’ liability for making false and materially misleading statements in the Registration

  Statement.

         310.    The Registration Statement was inaccurate and misleading, contained untrue

  statements of material fact, omitted to state other facts necessary to make the statements made

  not misleading, and omitted to state material facts required to be stated therein.             The

  misstatements and omissions set forth in paragraphs 257-305, above were material.

         311.    Dentsply Intl. – Dentsply Sirona’s predecessor-in-interest – is the registrant for

  the shares issued and distributed to the Class members pursuant to the Merger. The Defendants

  named in this Cause of Action were responsible for the contents and dissemination of the

  Registration Statement.

         312.    At a minimum, as the issuer of the shares, Dentsply Intl. (now Dentsply Sirona) is

  strictly liable to Lead Plaintiff and the Class for the Registration Statement’s material

  misstatements and omissions.

         313.    None of the defendants named in this Cause of Action made a reasonable

  investigation or possessed reasonable grounds for the belief that the statements contained in the

  Registration Statement were true and without omissions of any material facts and were not

  misleading.

                                                 122
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 127 of 133 PageID #: 470



         314.    By reason of the conduct alleged herein, each of these defendants violated Section

  11 of the Securities Act.

         315.    Lead Plaintiff and certain members of the Class exchanged their shares of Sirona

  common stock for Dentsply Intl. common stock in connection with the Merger and pursuant to

  the Registration Statement.

         316.    Lead Plaintiff and these members of the Class have sustained damages. The value

  of Dentsply Intl. (now Dentsply Sirona) common stock has declined substantially after the

  Merger and subsequent to the issuance and dissemination of the materially misleading

  Registration Statement.

         317.    At the time of their acquisition of Dentsply Intl. common stock, Lead Plaintiff and

  other members of the Class were without knowledge of the facts concerning the wrongful

  conduct alleged.

         318.    This initial complaint in this action was filed on December 19, 2018, less than one

  year from the curative disclosures of August 7, 2018, that disclosed the full extent of the

  materially false and misleading statements in the Registration Statement, and less than one year

  from the filing of the FTC Complaint. Further, less than one year elapsed from the time that any

  person who exchanged Sirona stock for Dentsply Sirona stock in the exchange discovered, or

  reasonably could have discovered, the facts upon which this claim is based to the time that a

  plaintiff filed a Section 11 claim in the Supreme Court of the State of New York on June 7, 2018.

  Further, less than three years elapsed between the time that the securities upon which this count

  is brought were offered to the public and the time that the plaintiff in the New York State Court

  and the plaintiff in this Action filed their complaints.




                                                   123
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 128 of 133 PageID #: 471



                                 FOURTH CLAIM FOR RELIEF

        For Violations of Section 12(a)(2) of the Securities Act Against Dentsply Sirona

         319.    This Cause of Action is brought pursuant to Section 12(a)(2) of the Securities Act,

  15 U.S.C. § 77l(a)(2), on behalf of all persons who acquired the common stock of Dentsply

  Sirona in exchange for their shares of the common stock of Sirona pursuant to the Registration

  Statement.

         320.    Lead Plaintiff incorporates by reference paragraphs 248-305, above, as if set forth

  here. The allegations do not allege fraud, scienter or the intent of the Defendants to defraud Lead

  Plaintiff or members of the Class. For the purposes of this Section 12(a)(2) claim, Lead Plaintiff

  does not allege that any Defendant acted with scienter or fraudulent intent. This Cause of Action

  is predicated upon Defendants’ liability for making false and materially misleading statements in

  the Registration Statement and Prospectus.

         321.    By means of the defective Prospectus and as otherwise detailed herein, Dentsply

  Sirona promoted and sold, for the benefit of themselves and their associates, Dentsply Intl.

  common stock to Lead Plaintiff and other members of the Class.

         322.    The Prospectus contained untrue statements of material fact and concealed and

  failed to disclose material facts, as detailed above. Dentsply Sirona owed Lead Plaintiff and other

  members of the Class who acquired Dentsply Sirona common stock pursuant to the prospectus a

  duty to make a reasonable and diligent investigation of the statements contained in the prospectus

  to ensure that such statements were true and that there was no omission to state a material fact

  required to be stated in order to make the statements contained therein not misleading. Dentsply

  Sirona, in the exercise of reasonable care, should have known of the misstatements and

  omissions contained in the prospectus as set forth above. Lead Plaintiff and the members of the



                                                 124
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 129 of 133 PageID #: 472



  Class did not know, nor in the exercise of reasonable diligence could have known, of the untruths

  and omissions contained in the Prospectus at the time they purchased or otherwise acquired

  Dentsply Intl. common stock.

          323.    By reason of the conduct alleged herein, Dentsply Sirona violated Section

  12(a)(2) of the Securities Act. As a direct and proximate result of such violations, Lead Plaintiff

  and the other members of the Class who exchanged Sirona common stock for Dentsply Intl.

  common stock in the Merger pursuant to the Prospectus sustained substantial damages in

  connection therewith. Accordingly, Lead Plaintiff and the other members of the Class who hold

  the common stock issued pursuant to the Prospectus have the right to rescind and recover the

  consideration paid for their shares, and hereby tender their shares to the Defendant sued herein.

  Class members who have sold their Dentsply Intl. common stock seek damages to the extent

  permitted by law.

          324.    This claim is timely filed for the same reasons set forth in paragraph 318 of the

  Third Claim for Relief.

                                   FIFTH CLAIM FOR RELIEF

        For Violations of Section 15 of the Securities Act Against the Dentsply Director
             Defendants and Officer Defendants Wise, Clark, Slovin and Michel

          325.    This Cause of Action is brought pursuant to Section 15 of the Securities Act, 15

  U.S.C. § 77o, against Dentsply Director Defendants and the above-identified Officer Defendants.

  This Cause of Action does not allege, and does not intend to allege, fraud or fraudulent intent,

  which is not a required element of Section 15, and any implication of fraud or fraudulent intent is

  hereby expressly disclaimed. Lead Plaintiff incorporates by reference paragraphs 248-305,

  above, as if set forth here.




                                                 125
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 130 of 133 PageID #: 473



            326.   The Dentsply Director Defendants and the above-identified Officer Defendants

  each were control persons of Dentsply Intl. or Sirona by virtue of their positions as directors

  and/or senior executive officers of Dentsply Intl. or Sirona at the time of the Merger. The

  Dentsply Director Defendants and the above-identified Officer Defendants each had a series of

  direct and/or indirect relationships with the Sirona and Dentsply Intl. companies, and were

  therefore control persons with respect to the materially false and misleading statements in the

  Registration Statement and Prospectus.

            327.   This claim is timely filed for the same reasons set forth in paragraph 318 of the

  Third Claim for Relief.

            328.   By reason of the conduct alleged herein, these defendants violated Section 15 of

  the Securities Act and Lead Plaintiff and the members of the Class have suffered harm as a

  result.

                                   SIXTH CLAIM FOR RELIEF

     For Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9 Promulgated
     Thereunder Against Dentsply Sirona, the Dentsply Director Defendants, and Officer
        Defendants Wise, Clark, Slovin and Michel (together, the “Proxy Defendants”)

            329.   Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

  prohibits making material misstatements and omissions in soliciting any proxy. For the purposes

  of this Section 14(a) claim, Plaintiff does not allege that any Defendant acted with fraudulent

  intent, which is not an element of a claim under Section 14(a) of the Exchange Act. This Cause

  of Action is predicated upon the Proxy Defendants’ liability for making false and materially

  misleading statements in connection with soliciting shareholder approval of the Merger. It is

  brought on behalf of former Dentsply Intl. shareholders who held shares as of December 2, 2015

  and were entitled to vote with respect to the Merger. Lead Plaintiff incorporates by reference

  paragraphs 248-305, above, as if set forth here.

                                                  126
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 131 of 133 PageID #: 474



         330.    The misstatements and omissions set forth in paragraphs 257-305 above were

  material. The Proxy Defendants made or were responsible for making the misstatements and

  omissions. Through their negligence in issuing the Proxy containing material misstatements and

  omissions, the Proxy Defendants failed to disclose to Dentsply Intl. shareholders who held shares

  as of the record date of December 2, 2015 and were entitled to vote with respect to the Merger at

  the January 11, 2016 special meeting of Dentsply Intl. shareholders all material facts necessary

  for shareholders to cast a fully informed vote with respect to the Merger, as alleged above.

         331.    Lead Plaintiff and other shareholders have been injured by the material

  misstatements and omissions contained in the Proxy.

         332.    Lead Plaintiff and other members of the Class are entitled to recover damages to

  compensate them for all damages resulting from the acts and omissions of the Proxy Defendants

  in violation of Section 14(a) of the Exchange Act.

         333.    This action was filed on December 19, 2018, less than one year from the curative

  disclosures of May 6-7, 2018 and August 7, 2018, that disclosed the full extent of the materially

  false and misleading statements in and omissions from the Registration Statement, and less than

  one year from the filing of the FTC Complaint. Accordingly, less than one year has elapsed from

  the time any plaintiff discovered or reasonably could have discovered the facts upon which this

  Claim is based to the time the initial complaint was filed in this Court and less than three years

  have elapsed from the shareholder vote based on the Defendants’ filing of the Registration

  Statement with the SEC for the Merger.

                                SEVENTH CLAIM FOR RELIEF

                   For Violations of Section 20(a) of the Exchange Act Against
                       Officer Defendants Wise, Clark, Slovin and Michel

         334.    As alleged above, the Proxy Defendants violated Section 14(a) of the Exchange

                                                 127
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 132 of 133 PageID #: 475



  Act and SEC Rule 14a-9 promulgated thereunder by their acts and omissions as alleged in the

  First Claim for Relief. This claim is similarly brought on behalf of former Dentsply Intl.

  shareholders who held shares as of December 2, 2015 and were entitled to vote with respect to

  the Merger.

         335.    The above-identified Officer Defendants acted as controlling persons of Dentsply

  Intl. and of Sirona within the meaning of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

  By virtue of their high-level positions, participation in and/or awareness of their respective

  company’s operations, direct involvement in the day-to-day operations of the companies, and/or

  knowledge of each company’s actual performance, and their power to control public statements

  about Dentsply Intl. and Sirona, the Officer Defendants had the power and ability to control the

  actions of Dentsply Intl. and Sirona and its employees. Specifically, at the time of the Merger,

  Defendant Slovin served as the President and CEO of Sirona; Defendant Wise served as the CEO

  and Chairman of the Board of Dentsply Intl.; Defendant Clark served as the President and CFO

  of Dentsply Intl.; and Defendant Michel served as the CFO of Sirona.

         336.    This claim is timely filed for the same reasons set forth in paragraph 318 of the

  Sixth Claim for Relief.

        337.     By reason of such conduct, Officer Defendants Slovin, Wise, Clark and Michel

  are liable pursuant to Section 20(a) of the Exchange Act.

  XVI. PRAYER FOR RELIEF

         WHEREFORE, Lead Plaintiff prays for judgment as follows:

         A.      Determining that this action is a proper class action under Rule 23 of the Federal

                 Rules of Civil Procedure;




                                                 128
Case 1:18-cv-07253-NG-PK Document 18 Filed 05/06/19 Page 133 of 133 PageID #: 476



        B.     Awarding compensatory damages in favor of Le a d Plaintiff and other Class

               members against all Defendants, jointly and severally, for all damages sustained

               as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

               including interest thereon;

        C.     Awarding Lead Plaintiff and the Class their reasonable costs and expenses

               incurred in this action, including attorneys’ fees and expert fees; and

        D.     Awarding such equitable/injunctive or other further relief as the Court may deem

               just and proper.

  XVII. JURY DEMAND

        Lead Plaintiff demands a trial by jury.


  Dated: May 6, 2019                  Respectfully submitted:

                                      BARRACK RODOS & BACINE

                                      /s/ Michael A. Toomey
                                      A. Arnold Gershon
                                      Michael A. Toomey
                                      11 Times Square
                                      640 Eighth Avenue, 10th Floor
                                      New York, NY 10036
                                      Telephone: 212.688.0782
                                      Facsimile: 212.688.0783

                                              and

                                      Jeffrey W. Golan
                                      Robert A. Hoffman
                                      Lisa M. Port
                                      3300 Two Commerce Square
                                      2001 Market Street
                                      Philadelphia, PA 19103
                                      Telephone: 215.963.0600
                                      Facsimile: 215.963.0838

                                      Attorneys for the Strathclyde Pension Fund
                                      and Lead Counsel for the Putative Class

                                                  129
